Exhibit 10.1
EXECUTION VERSION
AGREEMENT AND PLAN OF MERGER
Dated as of December 13, 2010
by and among
CORPORATE PROPERTY ASSOCIATES 16 — GLOBAL INCORPORATED,
CPA 16 ACQUISITION INC.,
CPA 16 HOLDINGS INC.,
CPA 16 MERGER SUB INC.,
CORPORATE PROPERTY ASSOCIATES 14 INCORPORATED,
CPA 14 SUB INC.
W. P. CAREY & CO. LLC
and, for the limited purposes set forth in Section 4.3,
CAREY ASSET MANAGEMENT CORP.
and
W. P. CAREY & CO. B.V.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Article I The Merger
    3  
 
       
Section 1.1. The Merger
    3  
Section 1.2. Closing
    3  
Section 1.3. Effective Time
    3  
Section 1.4. Charter and Bylaws
    3  
Section 1.5. Directors and Officers of the Surviving Company
    3  
Section 1.6. Merger Consideration
    3  
Section 1.7. Dissenters Rights
    4  
Section 1.8. Adjustments to Merger Consideration
    5  
Section 1.9. Recordation of Exchange; Payment of Merger Consideration
    5  
 
       
Article II Representations and Warranties
    6  
 
       
Section 2.1. Representations and Warranties of CPA14
    6  
Section 2.2. Representations and Warranties of CPA16 and Merger Sub
    20  
Section 2.3. Representations and Warranties of W. P. Carey
    34  
 
       
Article III Covenants Relating to Conduct of Business Pending the Merger
    35  
 
       
Section 3.1. Conduct of Business by CPA14
    35  
Section 3.2. Conduct of Business by CPA16
    38  
Section 3.3. No Control of Other Party’s Business
    41  
 
       
Article IV Additional Covenants
    41  
 
       
Section 4.1. Preparation of the Form S-4 and the Joint Proxy
Statement/Prospectus; Stockholders Meetings
    41  
Section 4.2. Reasonable Best Efforts
    43  
Section 4.3. Financing
    44  
Section 4.4. Tax Treatment
    46  
Section 4.5. No Solicitation of Transactions
    46  
Section 4.6. Public Announcements
    48  
Section 4.7. Transfer and Gains Taxes
    48  
Section 4.8. Indemnification; Directors’ and Officers’ Insurance
    48  
Section 4.9. Purchases and Redemptions of CPA14 Common Stock
    49  
Section 4.10. Access; Confidentiality
    49  
Section 4.11. Sale Agreements
    49  
Section 4.12. Reorganization
    49  
 
       
Article V Conditions Precedent
    50  
 
       
Section 5.1. Conditions to Each Party’s Obligation to Effect the Merger
    50  
Section 5.2. Conditions to Obligations of CPA16, Holdings, Acquisition and
Merger Sub
    50  
Section 5.3. Conditions to Obligations of CPA14
    52  

- i -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Article VI Board Actions
    53  
 
       
Section 6.1. Board Actions
    53  
 
       
Article VII Termination, Amendment and Waiver
    53  
 
       
Section 7.1. Termination
    53  
Section 7.2. Expenses
    55  
Section 7.3. Effect of Termination
    56  
Section 7.4. Amendment
    56  
Section 7.5. Extension; Waiver
    56  
Section 7.6. Payment of Expenses
    56  
 
       
Article VIII General Provisions
    57  
 
       
Section 8.1. Nonsurvival of Representations and Warranties
    57  
Section 8.2. Notices
    58  
Section 8.3. Interpretation
    59  
Section 8.4. Counterparts
    59  
Section 8.5. Entire Agreement; No Third-Party Beneficiaries
    59  
Section 8.6. Governing Law
    59  
Section 8.7. Assignment
    59  
Section 8.8. Enforcement
    59  
Section 8.9. Waiver of Jury Trial
    60  
Section 8.10. Exhibits; Disclosure Letters
    60  
Section 8.11. Conflict Waiver
    60  
 
       
Article IX Certain Definitions
    60  
 
       
Section 9.1. Certain Definitions
    60  
 
       
Article X Alternate Merger
    63  
 
       
Section 10.1. Introduction
    63  
Section 10.2. Alternate Merger and Consideration
    63  
Section 10.3. Transfer Taxes
    64  
Section 10.4. Representations and Warranties of Holdings, Acquisition and CPA14
Sub
    64  
Section 10.5. Guaranty of Obligations of Holdings by CPA16
    65  
Section 10.6. Further Action
    65  
Section 10.7. Conditions Precedent
    66  
Section 10.8. Additional Covenant
    66  
Section 10.9. Dissenters Rights
    66  

- ii -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                          Page
EXHIBITS
           
 
           
Exhibit A
  —   Form of CPA17 Sale Agreement   Exh. A-1
Exhibit B
  —   Form of W. P. Carey Sale Agreement   Exh. B-1
Exhibit C
  —   Form of Indemnification Agreement   Exh. C-1
Exhibit D
  —   Form of Letter Agreement   Exh. D-1
Exhibit E
  —   Articles of Merger   Exh. E-1
Exhibit F
  —   Commitment Letters   Exh. F-1  
ANNEXES
           
 
           
Annex A
  —   Post-Merger Reorganized Structure of CPA16   Annex A-1
 
           
SCHEDULES
             
Schedule 2.2(w)(i)
  —   Repayment of Property Indebtedness   Sch. 2.2(w)(i)-1
Schedule 4.12(b)
  —   CPA16 — Revised Advisory Fees and Special General Partner Distributions
after Reorganization   Sch. 4.12(b)-1

- iii -



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

         
Acquisition
    1  
Acquisition Common Stock
    65  
Affiliate
    60  
Agreement
    1  
Alternate Financing
    45  
Alternate Merger
    2  
Articles of Merger
    3  
Asset Management Agreement
    44  
Business Day
    60  
CAM
    1  
CAM Fees
    44  
Cash Consideration
    4  
CERCLA
    15  
Claim
    48  
Closing
    3  
Closing Date
    3  
Code
    1  
Commitment
    36  
Commitment Letter
    33  
Competing Transaction
    47  
CPA14
    1  
CPA14 Advisory Agreement
    36  
CPA14 Advisory Agreements
    44  
CPA14 Bylaws
    7  
CPA14 Charter
    7  
CPA14 Common Stock
    3  
CPA14 Disclosure Letter
    6  
CPA14 Expenses
    55  
CPA14 Intangible Property
    14  
CPA14 Leases
    18  
CPA14 Material Adverse Effect
    60  
CPA14 Material Contracts
    19  
CPA14 Permits
    11  
CPA14 Properties
    16  
CPA14 Property
    16  
CPA14 Property Restrictions
    17  
CPA14 Rent Roll
    18  
CPA14 SEC Documents
    9  
CPA14 Special Committee
    1  
CPA14 Special Distribution
    2  
CPA14 Stockholder Approval
    19  
CPA14 Stockholder Meeting
    8  
CPA14 Stockholders
    3  
CPA14 Sub
    1  
CPA14 Sub Common Stock
    65  
CPA14 Subsidiary
    61  
CPA14 Tenant
    60  
CPA16
    1  
CPA16 Advisory Agreement
    39  
CPA16 Bylaws
    22  
CPA16 Capital Increase
    21  
CPA16 Charter
    21  
CPA16 Common Stock
    3  
CPA16 Disclosure Letter
    20  
CPA16 Expenses
    55  
CPA16 Intangible Property
    27  
CPA16 Leases
    30  
CPA16 Material Adverse Effect
    61  
CPA16 Material Contracts
    32  
CPA16 Permits
    24  
CPA16 Properties
    29  
CPA16 Property
    29  
CPA16 Property Restrictions
    29  
CPA16 Rent Roll
    30  
CPA16 SEC Documents
    23  
CPA16 Special Committee
    1  
CPA16 Stockholder Approvals
    31  
CPA16 Stockholder Meeting
    22  
CPA16 Stockholders
    22  
CPA16 Subsidiary
    62  
CPA16 Tenant
    61  
CPA17
    2  
CPA17 Sale Agreement
    2  
CPA17 Sale of Assets
    2  
Debt Financing
    33  
Dissenting Shares
    4  
Dissenting Stockholder
    4  
Effective Time
    3  
Employee Benefit Plans
    62  
Environmental Law
    15  
Equity Financing
    44  
Exchange Act
    9  
Exchange Fund
    5  
Exchange Ratio
    4  
Expense Amount
    56  
Extended Termination Date
    54  
Financing Condition
    51  
Form S-4
    41  
GAAP
    61, 62  
Governmental Entity
    6  

- iv -



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS
(continued)

         
Hazardous Material
    15  
Holdings
    1  
Holdings Common Stock
    63  
indebtedness
    11  
Indemnification Agreement
    2  
Indemnified Parties
    48  
IRS
    62  
Joint Proxy Statement/Prospectus
    41  
Knowledge
    62  
Law
    62  
Letter Agreement
    2  
Lien
    7  
Liens
    7  
Merger
    1  
Merger Consideration
    4  
Merger Sub
    1  
Merger Sub Bylaws
    3  
Merger Sub Charter
    3  
MGCL
    3  
New Commitment Letter
    45  
Operating Partnership
    2  
Paying and Exchange Agent
    5  
PCBs
    15  
Person
    62  
Qualifying Income
    57  
Receiving Party
    56  
REIT
    13  
Release
    15  
Reorganization
    2  
Reorganization Opinions
    4  
Required Cash Amounts
    34  
SDAT
    3  
SEC
    9  
Securities Act
    9  
Senior Credit Facility
    33  
SOX Act
    9  
Stock Consideration
    4  
Subordinated Disposition Fee
    44  
Subsidiary
    62  
Superior Competing Transaction
    47  
Surviving Company
    3, 63  
Takeover Statute
    20  
Tax
    62  
Tax Protection Agreement
    62  
Tax Return
    63  
Taxes
    62  
Termination Date
    54  
Termination Fee
    44  
Transaction Document
    8  
Transaction Documents
    8  
Transfer and Gains Taxes
    48  
Voting Debt
    63  
W. P. Carey
    1  
W. P. Carey B.V.
    1  
W. P. Carey Sale Agreement
    2  
W. P. Carey Sale of Assets
    2  

- v -



--------------------------------------------------------------------------------



 



     AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of December 13,
2010, by and among Corporate Property Associates 16 — Global Incorporated, a
Maryland corporation (“CPA16”), CPA 16 Acquisition Inc., a Maryland corporation
(“Acquisition”), CPA 16 Holdings Inc., a Maryland corporation (“Holdings”), CPA
16 Merger Sub Inc., a Maryland corporation (“Merger Sub”), Corporate Property
Associates 14 Incorporated, a Maryland corporation (“CPA14”), CPA 14 Sub Inc., a
Maryland corporation (“CPA14 Sub”), W. P. Carey & Co. LLC, a Delaware limited
liability company and the ultimate parent of the external manager of CPA14 and
CPA16 (“W. P. Carey”), and, for the limited purposes set forth in Section 4.3,
Carey Asset Management Corp. (“CAM”) and W. P. Carey & Co. B.V. (“W. P. Carey
B.V.”), each a subsidiary of W. P. Carey.
RECITALS
     A. CPA14, CPA16 and Merger Sub intend, upon the terms and subject to the
conditions set forth in this Agreement, to merge CPA14 with and into Merger Sub
(the “Merger”), with Merger Sub surviving the Merger as an indirect subsidiary
of CPA16.
     B. A special committee of independent directors of the Board of Directors
of CPA14 (the “CPA14 Special Committee”) has unanimously (i) determined that
this Agreement, and the transactions contemplated hereby and by the Transaction
Documents, including the Merger, are in the best interests of CPA14 and the
CPA14 Stockholders and (ii) recommended to the Board of Directors of CPA14 that
it approve and declare advisable this Agreement, and the transactions
contemplated hereby and by the Transaction Documents, including the Merger, upon
the terms and conditions contained herein and therein.
     C. A special committee of independent directors of the Board of Directors
of CPA16 (the “CPA16 Special Committee”) has unanimously (i) determined that
this Agreement, and the transactions contemplated hereby and by the Transaction
Documents, including the Merger, the Reorganization and the CPA16 Capital
Increase, are in the best interests of CPA16 and the CPA16 Stockholders and
(ii) recommended to the Board of Directors of CPA16 that it approve and declare
advisable this Agreement, and the transactions contemplated hereby and by the
Transaction Documents, including the Merger, the Reorganization and the CPA16
Capital Increase, upon the terms and conditions contained herein and therein.
     D. This Agreement, and the transactions contemplated hereby and by the
Transaction Documents, including the Merger, have been approved by (i) the Board
of Directors of CPA14, including a majority of the independent directors and a
majority of the directors who are not interested in the Merger and the other
transactions contemplated by the Transaction Documents, following the
recommendation of the CPA14 Special Committee, (ii) the Board of Directors of
CPA16, including a majority of the independent directors and a majority of the
directors who are not interested in the Merger and the other transactions
contemplated by the Transaction Documents, following the recommendation of the
CPA16 Special Committee and (iii) the respective boards of directors of Merger
Sub and W. P. Carey and, in the case of the Alternate Merger, the respective
boards of directors of Holdings, Acquisition and CPA14 Sub.
     E. For U.S. federal income Tax purposes, it is intended that (a) the Merger
shall qualify as a reorganization within the meaning of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), (b) this Agreement
constitutes, and is hereby adopted as, a plan of reorganization within the
meaning of Section 354 of the Code, and (c) CPA14 and Merger Sub will each be a
party to such reorganization within the meaning of Section 368(b) of the Code.

- 1 -



--------------------------------------------------------------------------------



 



     F. In the event CPA14 and Merger Sub do not receive opinions of counsel
that the Merger will qualify as a reorganization under the Code, (i) CPA14 Sub
will be merged with and into CPA14 whereupon CPA14 will be the surviving company
and CPA14 Sub will cease to exist and (ii) Acquisition will be merged with and
into CPA16, whereupon CPA16 will be the surviving company and Acquisition will
cease to exist (together, the “Alternate Merger”).
     G. In connection with the Merger, or if Article X is applicable, the
Alternate Merger, CPA16 will implement an internal reorganization pursuant to
which CPA16 will be reorganized as an umbrella partnership real estate
investment trust, or UPREIT (the “Reorganization”), to hold substantially all of
its assets and liabilities in CPA 16 Limited Partnership, a Delaware limited
partnership (the “Operating Partnership”) and (i) CAM will enter into an amended
advisory agreement with CPA16 and the Operating Partnership and (ii) W. P. Carey
B.V. will enter into an amended asset management agreement with CPA16 and the
Operating Partnership, each to reflect the revised fee structure set forth in
Schedule 4.12(b) hereto; provided that the CPA16 Stockholders approve the
Reorganization at the CPA16 Stockholder Meeting. The structure of CPA16
following the consummation of the Merger, or if Article X is applicable, the
Alternate Merger, and the Reorganization shall be substantially as set forth on
Annex A.
     H. In connection with and as a condition to the consummation of the Merger,
CPA14 intends to sell certain of CPA14’s joint venture interests to Corporate
Property Associates 17 — Global Incorporated, a Maryland corporation (“CPA17”),
in exchange for cash (the “CPA17 Sale of Assets”) pursuant to an Agreement for
Sale and Purchase among the parties dated as of the date hereof (the “CPA17 Sale
Agreement”), in substantially the form set forth as Exhibit A.
     I. In connection with and as a condition to the consummation of the Merger,
CPA14 also intends to sell certain of CPA14’s joint venture interests to W. P.
Carey in exchange for cash (the “W. P. Carey Sale of Assets”) pursuant to an
Agreement for Sale and Purchase among the parties dated as of the date hereof
(the “W. P. Carey Sale Agreement”), in substantially the form set forth as
Exhibit B.
     J. After the approval of the Merger by the CPA14 Stockholders, or if
Article X is applicable, after the approval of the Alternate Merger by the CPA14
Stockholders and the CPA16 Stockholders, but prior to the Effective Time, CPA14
intends to make a pro rata special distribution of $1.00 per share to its
stockholders, representing the aggregate net proceeds of the CPA17 Sale of
Assets and the W. P. Carey Sale of Assets plus additional cash amounts (the
“CPA14 Special Distribution”).
     K. Simultaneous with the parties entering into this Agreement, and as a
condition and inducement to the willingness of CPA16 and Merger Sub (or if
Article X is applicable, Holdings) to enter into this Agreement and consummate
the transactions contemplated hereby, CPA16, Merger Sub and Holdings have
required (i) CAM to enter into the indemnification agreement (the
“Indemnification Agreement”) set forth as Exhibit C, which, by its terms, will
automatically become effective as of the Effective Time and (ii) CAM and W. P.
Carey B. V. to enter into the letter agreement (the “Letter Agreement”) set
forth as Exhibit D, which, by its terms, will automatically become effective as
of the Effective Time.
     L. The parties desire to make certain representations, warranties,
covenants and agreements in connection with the transactions contemplated by
this Agreement.
AGREEMENT
     In consideration of the premises and the mutual representations,
warranties, covenants and agreements contained in this Agreement, the parties
hereto hereby agree as follows:

- 2 -



--------------------------------------------------------------------------------



 



ARTICLE I
THE MERGER
     Section 1.1. The Merger. Upon the terms and subject to the conditions set
forth in this Agreement and in accordance with Section 3-114 of the Maryland
General Corporation Law (the “MGCL”) and subject to the applicability of
Article X, CPA14 shall be merged with and into Merger Sub, with Merger Sub
surviving the Merger as a subsidiary of CPA16. Merger Sub, as the surviving
corporation after the Merger, is sometimes referred to herein as the “Surviving
Company”.
     Section 1.2. Closing. The closing (the “Closing”) of the Merger will take
place commencing at 10:00 a.m., local time, on a date to be specified by the
parties, which shall be no later than the third Business Day after satisfaction
or waiver of the conditions set forth in Article V (other than those conditions
that by their nature are to be satisfied at the Closing, but subject to the
satisfaction or waiver of those conditions), at the offices of Clifford Chance
US LLP, 31 West 52nd Street, New York, New York 10019, or at such other time and
place as is agreed to in writing by the parties hereto (the date on which the
Closing takes place, the “Closing Date”).
     Section 1.3. Effective Time. Upon the terms and subject to the conditions
set forth herein, as part of the Closing, CPA14 and Merger Sub shall execute
articles of merger (the “Articles of Merger”) in substantially the form attached
hereto as Exhibit E and shall file such Articles of Merger in accordance with
the MGCL with the State Department of Assessments and Taxation of Maryland (the
“SDAT”) and shall make all other filings and recordings required under the MGCL
with respect to the Merger. The Merger shall become effective at such time as
CPA14 and CPA16 shall agree should be specified in the Articles of Merger (such
time as the Merger becomes effective, the “Effective Time”); provided that such
time does not exceed 30 days after the Articles of Merger are accepted for
record. Unless otherwise agreed, the parties shall cause the Effective Time to
occur on the Closing Date.
     Section 1.4. Charter and Bylaws. The articles of incorporation of Merger
Sub (the “Merger Sub Charter”) and the bylaws of Merger Sub (the “Merger Sub
Bylaws”) as in effect immediately prior to the Effective Time of the Merger,
shall, except for any required amendments, continue in full force and effect
after the Merger as the charter and bylaws of the Surviving Company, until
further amended in accordance with the respective terms of such charter and
bylaws and applicable Maryland Law.
     Section 1.5. Directors and Officers of the Surviving Company. Unless
otherwise determined by CPA14 and CPA16, from and after the Effective Time
(i) the directors of Merger Sub immediately prior to the Effective Time shall be
the directors of the Surviving Company, and (ii) the officers of Merger Sub
immediately prior to the Effective Time shall be the officers of the Surviving
Company, in each case until duly removed or replaced in accordance with the
bylaws of the Surviving Company and the MGCL.
     Section 1.6. Merger Consideration.
     (a) As of the Effective Time, pursuant to this Agreement and by virtue of
the Merger and without any further action on the part of CPA14, CPA16, Merger
Sub or any stockholder of CPA14 (the stockholders of CPA14, the “CPA14
Stockholders”), each share of CPA14’s common stock, $.001 par value per share
(“CPA14 Common Stock”), outstanding immediately prior to the Effective Time
shall be cancelled and, in exchange for cancellation of such share, the rights
attaching to such share shall be converted into the right to receive, at the
election of each CPA14 Stockholder, either: (i) subject to the application of
Article X, that number of shares of CPA16’s common stock, $.001 par value per
share (“CPA16 Common Stock”), equal to the product of (A) the number of shares
of CPA14 Common Stock

- 3 -



--------------------------------------------------------------------------------



 



owned by such CPA14 Stockholder and (B) 1.1932 (the “Exchange Ratio,” such
product being referred to herein as the “Stock Consideration”), together with
cash in lieu of any fractional shares, or (ii) an amount of cash equal to the
product of (A) the number of shares of CPA14 Common Stock owned by such CPA14
Stockholder and (B) $10.50 (the “Cash Consideration,” and together with the
Stock Consideration, the “Merger Consideration”). CPA14 Stockholders must make
their election at the time they cast their vote either in favor of or against
the Merger and such election may be revoked as set forth in the Joint Proxy
Statement/Prospectus. CPA14 Stockholders who do not vote with respect to the
Merger or who abstain from making any election with respect to the Merger
Consideration will be deemed to have elected to receive the Stock Consideration
pursuant to Section 1.6(a)(i) above.
     (b) At the Effective Time, all shares of CPA14 Common Stock shall no longer
be outstanding and shall automatically be canceled and shall cease to exist, and
each holder of CPA14 Common Stock shall cease to have any rights with respect
thereto, except the right to receive the Merger Consideration described above.
     (c) In the event the respective legal counsels to CPA14 and Merger Sub are
unable to deliver the opinions set forth in Sections 5.2(g) and 5.3(f),
respectively, that the transaction described in Sections 1.1 through Section 1.6
will qualify as a reorganization within the meaning of Section 368(a) of the
Code (the “Reorganization Opinions”), then, in addition to the transactions
contemplated by Section 1.1 through Section 1.6, the provisions of Article X
shall automatically apply. The provisions of Article X shall apply if and only
if the legal counsel to CPA14, and the legal counsel to CPA16 and Merger Sub are
unable to deliver the Reorganization Opinions.
     Section 1.7. Dissenters Rights.
     (a) Notwithstanding any provision of this Agreement to the contrary, to the
extent that the right to demand payment of fair value of the CPA14 Common Stock
in connection with the Merger is available under the MGCL, any outstanding
shares of CPA14 Common Stock held by a Dissenting Stockholder (“Dissenting
Shares”) shall not be converted into the Merger Consideration but shall become
the right to receive such consideration as may be determined to be due to such
Dissenting Stockholder pursuant to the MGCL; provided, however, that each share
of CPA14 Common Stock outstanding immediately prior to the Effective Time and
held by a Dissenting Stockholder who, after the Effective Time, withdraws his
demand or fails to perfect or otherwise loses his right to receive payment of
fair value, pursuant to the MGCL, shall be deemed to be converted as of the
Effective Time into the right to receive the Merger Consideration, in the form
of CPA16 Common Stock, without interest. As used in this Agreement, “Dissenting
Stockholder” means any record holder or beneficial owner of shares of CPA14
Common Stock who is entitled to demand and receive payment of the fair value of
such holder’s shares pursuant to Section 3-202 of the MGCL and who does not vote
for the Merger and complies with all provisions of the MGCL (including all
provisions of Section 3-203 of the MGCL) concerning the right of holders of
shares of CPA14 Common Stock to object to the Merger and obtain fair value for
their shares.
     (b) CPA14 shall give CPA16 (i) prompt notice of any demands for payment of
fair value pursuant to the applicable provisions of the MGCL received by CPA14,
attempted withdrawals of such demands, and any other instruments served pursuant
to the MGCL and received by CPA14 relating to rights of appraisal and (ii) the
opportunity to participate in and direct the conduct of all negotiations and
proceedings with respect to demands for payment of fair value under the MGCL.
CPA14 shall not, except with the prior written consent of CPA16, make any
payment with respect to any such demands for payment of fair value, or settle,
or offer to settle, or otherwise negotiate any such demands for payment of fair
value.

- 4 -



--------------------------------------------------------------------------------



 



     Section 1.8. Adjustments to Merger Consideration.
     The Merger Consideration shall be adjusted to reflect fully the effect of
any reclassification, combination, subdivision, stock split, reverse stock
split, stock dividend (including any stock dividend or distribution of
securities convertible into CPA14 Common Stock or CPA16 Common Stock, as
applicable), reorganization, recapitalization or other like change with respect
to CPA14 Common Stock (or for which a record date is established) and, as any
such change relates to the Stock Consideration only, with respect to the CPA16
Common Stock (or for which a record date is established), after the date hereof
and prior to the Effective Time; provided that nothing in this Section 1.8 shall
be construed to permit CPA14 or CPA16 to take any action with respect to their
securities that is prohibited by the terms of this Agreement.
     Section 1.9. Recordation of Exchange; Payment of Merger Consideration.
     (a) Delivery of CPA16 Common Stock. As soon as practicable following the
Effective Time, CPA16 shall cause the transfer agent for the CPA16 Common Stock
to record the transfer on the stock records of CPA16 of the amount of CPA16
Common Stock issuable as Merger Consideration to each holder of CPA14 Common
Stock pursuant to proper election made by such holder pursuant to
Section 1.6(a).
     (b) Paying and Exchange Agent. Prior to the Effective Time, CPA16 shall
designate a bank or trust company reasonably acceptable to CPA14 to act as agent
for the payment of the Merger Consideration (the “Paying and Exchange Agent”).
CPA16 shall take all steps necessary to enable, and shall cause, the Surviving
Company to provide to the Paying and Exchange Agent immediately following the
Effective Time the aggregate cash portion of the Merger Consideration payable
upon cancellation of the CPA14 Common Stock pursuant to Section 1.6. The funds
deposited with the Paying and Exchange Agent in respect of the Merger
Consideration is hereinafter referred to as the “Exchange Fund.” As soon as
practicable after the Effective Time, and in any event not later than the 10th
Business Day thereafter, the Paying and Exchange Agent shall pay to each holder
of CPA14 Common Stock the amount of cash such holder is entitled to receive
pursuant to proper election made by such holder pursuant to Section 1.6(a).
     (c) No Interest. No interest shall be paid or shall accrue on the Merger
Consideration, or unpaid dividends declared in respect of the CPA14 Common Stock
and with a record date prior to the Effective Time and which remain unpaid at
the Effective Time.
     (d) No Further Ownership Rights. All Merger Consideration paid by CPA16 in
accordance with the terms of this Article I shall be deemed to have been paid in
full satisfaction of all rights pertaining to the CPA14 Common Stock in respect
of which such Merger Consideration was paid. At the close of business on the day
on which the Effective Time occurs, the share transfer books of CPA14 shall be
closed, and there shall be no further registration of transfers on the share
transfer books of the Surviving Company of the shares of CPA14 Common Stock that
were outstanding immediately prior to the Effective Time.
     (e) Termination of Exchange Fund. Any portion of the Exchange Fund that
remains undistributed to the holders of CPA14 Common Stock one year after the
Effective Time shall be delivered to CPA16 or its designated Affiliate, upon
demand, and any holder of CPA14 Common Stock who has not theretofore complied
with this Article I shall thereafter look only to CPA16 or its successor in
interest for payment of its claim for Merger Consideration (subject to
applicable abandoned property, escheat and other similar Law).

- 5 -



--------------------------------------------------------------------------------



 



     (f) No Liability. None of CPA16, Merger Sub, the Surviving Company, the
Paying and Exchange Agent or any employee, officer, director, partner, agent or
Affiliate of any of them, shall be liable to any person for any part of the
Merger Consideration or for dividends or distributions with respect thereto
delivered to a public official pursuant to any applicable abandoned property,
escheat or similar Law. Any amounts remaining unclaimed by holders of any shares
of CPA14 Common Stock five years after the Effective Time or at such earlier
date as is immediately prior to the time at which such amounts would otherwise
escheat to, or become the property of, any federal, state, local government, or
agency or any court, regulatory or administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (a “Governmental
Entity”), shall, to the extent permitted by applicable Law, become the property
of CPA16 or its designated Affiliate free and clear of any claims or interest of
any such holders or their successors, assigns or personal representatives
previously entitled thereto.
     (g) Investment of Exchange Fund. The Paying and Exchange Agent shall invest
any cash included in the Exchange Fund, as directed by CPA16, on a daily basis;
provided, however, that such investments shall be in (i) obligations of or
guaranteed by the United States of America or any agency or instrumentality
thereof and backed by the full faith and credit of the United States of America,
(ii) commercial paper obligations rated A-1 or P-1 or better by Moody’s
Investors Service, Inc. or Standard & Poor’s Corporation, respectively,
(iii) certificates of deposit maturing not more than 180 days after the date of
purchase issued by a bank organized under the Laws of the United States or any
state thereof having a combined capital and surplus of at least $3,000,000,000
or (iv) a money market fund having assets of at least $1,000,000,000. Any
interest and other income resulting from such investments shall be the property
of, and paid to, CPA16 or its designated Affiliate.
     (h) Withholding Rights. CPA16 or the Paying and Exchange Agent, as
applicable, shall be entitled to deduct and withhold from the consideration
otherwise payable pursuant to this Agreement to any holder of CPA14 Common
Stock, such amounts as it is required to deduct and withhold with respect to
such payments under the Code or any other provision of state, local or foreign
Tax Law. Any such amounts so deducted and withheld shall be paid over to the
applicable Governmental Entity in accordance with applicable Law and shall be
treated for all purposes of this Agreement as having been paid to the former
holder of CPA14 Common Stock in respect of which such deduction and withholding
was made.
     (i) Fractional Shares. No certificates for fractional shares of CPA16
Common Stock shall be issued hereunder. To the extent that a holder of CPA14
Common Stock would otherwise be entitled to receive a fraction of a share of
CPA16 Common Stock, computed on the basis of the aggregate number of shares of
CPA14 Common Stock held by such holder, such holder shall instead receive a cash
payment in an amount equal to such fraction multiplied by 10.50.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
     Section 2.1. Representations and Warranties of CPA14. CPA14 represents and
warrants to each of CPA16 and Merger Sub that, except as disclosed in the CPA14
disclosure letter dated as of the date of this Agreement and delivered to CPA16
and Merger Sub in connection with the execution hereof (the “CPA14 Disclosure
Letter”):
     (a) Organization, Standing and Corporate Power of CPA14. CPA14 is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Maryland and has the requisite corporate power and authority to
own, lease and operate its properties and to carry on its business as now being
conducted. CPA14 is duly qualified or licensed to do business and is in good

- 6 -



--------------------------------------------------------------------------------



 



standing in each jurisdiction in which the nature of the business it is
conducting, or the ownership, operation or leasing of its properties or the
management of properties for others makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed, individually or in the aggregate, would not have, or would not be
reasonably likely to have, a CPA14 Material Adverse Effect. CPA14 has heretofore
made available to CPA16 complete and correct copies of its charter, as amended
and supplemented to the date hereof (the “CPA14 Charter”), and its bylaws, as
amended to the date hereof (“CPA14 Bylaws”).
     (b) Subsidiaries. Each CPA14 Subsidiary that is a corporation is duly
incorporated, validly existing and in good standing under the Laws of its
jurisdiction of incorporation and has the requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted. Each CPA14 Subsidiary that is a partnership, limited
liability company or trust is duly organized, validly existing and in good
standing under the Laws of its jurisdiction of organization and has the
requisite power and authority to own, lease and operate its properties and to
carry on its business as now being conducted. Each CPA14 Subsidiary is duly
qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership, operation or
leasing of its properties or the management of properties for others makes such
qualification or licensing necessary, other than in such jurisdictions where the
failure to be so qualified or licensed, individually or in the aggregate, would
not reasonably be expected to have a CPA14 Material Adverse Effect. Except as
disclosed in Schedule 2.1(b) of the CPA14 Disclosure Letter, all outstanding
shares of capital stock of each CPA14 Subsidiary that is a corporation have been
duly authorized, are validly issued, fully paid and nonassessable, and are not
subject to any preemptive right, purchase option, call option, right of first
refusal, subscription or any other similar right, are owned by CPA14 or another
CPA14 Subsidiary, and are so owned free and clear of all pledges, claims, liens,
charges, encumbrances and security interests of any kind or nature whatsoever
(each, a “Lien” and collectively, “Liens”). Except as disclosed in
Schedule 2.1(b) of the CPA14 Disclosure Letter, all equity interests in each
CPA14 Subsidiary that is a partnership, limited liability company, trust or
other entity, have been duly authorized, are validly issued, are owned by CPA14
or another CPA14 Subsidiary, and are so owned free and clear of all Liens.
Schedule 2.1(b) of the CPA14 Disclosure Letter sets forth (A) all CPA14
Subsidiaries and their respective jurisdictions of incorporation or organization
and (B) each owner and the respective amount of such owner’s equity interest in
each CPA14 Subsidiary. Except as set forth on Schedule 2.1(b) of the CPA14
Disclosure Letter, CPA14 does not have any Subsidiaries or any equity investment
or other interest in, nor has CPA14 made advances or loans to, any corporation,
association, partnership, joint venture or other entity.
     (c) Capital Structure.
     (i) As of the date of this Agreement, the authorized capital stock of CPA14
consists of 120,000,000 shares of CPA14 Common Stock, 87,326,105 shares of which
are issued and outstanding. All outstanding shares of CPA14 Common Stock are
duly authorized, validly issued, fully paid and nonassessable and not subject
to, or issued in violation of, any preemptive right, purchase option, call
option, right of first refusal, subscription or any other similar right. All
dividends or distributions on securities of CPA14 or any CPA14 Subsidiary that
have been declared or authorized prior to the date of this Agreement have been
paid in full.
     (ii) Except as permitted under this Agreement or as set forth in
Schedule 2.1(c)(ii) of the CPA14 Disclosure Letter, there are issued and
outstanding or reserved for issuance: (1) no stock, Voting Debt or other voting
securities or equity securities of CPA14; (2) no securities of CPA14 or any
CPA14 Subsidiary or securities or assets of any other entity convertible into or
exchangeable for shares of stock, Voting Debt or other voting securities or
equity securities of CPA14 or any CPA14 Subsidiary; and (3) no subscriptions,
options, warrants, conversion rights,

- 7 -



--------------------------------------------------------------------------------



 



calls, performance stock awards, stock appreciation rights or phantom stock
rights, rights of first refusal, rights (including preemptive rights),
commitments or arrangements or agreements to which CPA14 or any CPA14 Subsidiary
is a party or by which it is bound obligating CPA14 or any CPA14 Subsidiary to
issue, deliver, sell, purchase, redeem or acquire, or cause to be issued,
delivered, sold, purchased, redeemed or acquired, additional shares of stock,
Voting Debt or other voting securities of CPA14 or of any CPA14 Subsidiary, or
obligating CPA14 or any CPA14 Subsidiary to grant, extend or enter into any such
subscription, option, warrant, conversion right, call, performance stock award,
stock appreciation right or phantom stock right, right of first refusal, right,
commitment or arrangement or agreement.
     (iii) There are no (x) stockholder agreements, voting trusts or other
agreements or understandings relating to the voting of any shares of capital
stock of CPA14 or any ownership interests in any CPA14 Subsidiary or
(y) agreements or understandings relating to the sale or transfer of any shares
of CPA14 or any ownership interests in any CPA14 Subsidiary (other than those
listed on Schedule 2.1(g) of the CPA14 Disclosure Letter), in the case of
(x) and (y) to which CPA14 or any CPA14 Subsidiary is a party other than as
listed on Schedule 2.1(c)(iii) of the CPA14 Disclosure Letter.
     (iv) Except as set forth in Schedule 2.1(c)(iv) of the CPA14 Disclosure
Letter, no holder of securities in CPA14 or any CPA14 Subsidiary has any right
to have such securities registered under the Securities Act or under any state
securities Laws by CPA14 or any CPA14 Subsidiary, as the case may be. All prior
issuances of securities by CPA14 or any CPA14 Subsidiary were, in all respects,
made in compliance with all applicable federal and state securities Laws.
     (d) Authority; No Violations; Consents and Approval.
     (i) The CPA14 Special Committee, at a meeting duly called and held,
unanimously (A) determined that this Agreement, and the transactions
contemplated hereby and by the Transaction Documents, including the Merger and
the Alternate Merger, are in the best interests of CPA14 and the CPA14
Stockholders and (B) recommended to the Board of Directors of CPA14 that it
approve and declare advisable this Agreement, and the transactions contemplated
hereby and by the Transaction Documents, including the Merger and the Alternate
Merger, upon the terms and conditions contained herein and therein. The Board of
Directors of CPA14, including a majority of the independent directors and a
majority of the directors who are not interested in the Merger and the Alternate
Merger and the other transactions contemplated by the Transaction Documents, has
duly approved and declared advisable the Merger and the Alternate Merger and the
other transactions contemplated by the Transaction Documents and has authorized
that the Merger and the Alternate Merger be submitted for consideration at a
special meeting of the CPA14 Stockholders (the “CPA14 Stockholder Meeting”).
CPA14 has all requisite power and authority to enter into this Agreement and all
other documents to be executed in connection with the transactions contemplated
hereby (this Agreement and such other documents each a “Transaction Document”
and collectively, the “Transaction Documents”) and, subject to receipt of the
CPA14 Stockholder Approval, to consummate the transactions contemplated thereby.
The execution and delivery of the Transaction Documents and the consummation of
the transactions contemplated thereby have been, or when executed will have
been, duly authorized by all necessary action on the part of CPA14, subject to
receipt of the CPA14 Stockholder Approval, and are enforceable in accordance
with their terms, subject to enforceability, to bankruptcy, insolvency,
reorganization, moratorium and other Laws of general applicability relating to
or affecting creditors’ rights and to general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
Law).

- 8 -



--------------------------------------------------------------------------------



 



     (ii) Assuming the consents, approvals, authorizations or permits and
filings or notifications referred to in Schedule 2.1(d)(ii) of the CPA14
Disclosure Letter are duly and timely obtained or made and the CPA14 Stockholder
Approval has been obtained, the execution and delivery of the Transaction
Documents by CPA14 do not, and the consummation of the transactions contemplated
thereby, and compliance with the provisions hereof or thereof, will not,
conflict with, or result in any violation of, or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any material obligation, or give rise to a right
of purchase under, result in the creation of any Lien upon any of the properties
or assets of CPA14 or any of the CPA14 Subsidiaries under or require the consent
or approval of any third party under, any provision of (A) the CPA14 Charter or
the CPA14 Bylaws or any provision of the comparable charter or organizational
documents of any of the CPA14 Subsidiaries, (B) any CPA14 Material Contract (it
being understood that no representation is being given as to whether the
Surviving Company and the CPA14 Subsidiaries will be in compliance with any
financial covenants contained therein following the Merger) or (C) any judgment,
order, decree, statute, Law, ordinance, rule or regulation applicable to CPA14
or any of the CPA14 Subsidiaries, or any of their respective properties or
assets, other than, in the case of clauses (B) or (C), any such conflicts,
violations, defaults, rights or Liens that, individually or in the aggregate,
would not reasonably be expected to have a CPA14 Material Adverse Effect.
     (iii) No consent, approval, order or authorization of, or registration,
declaration or filing with, or permit from any Governmental Entity, is required
by or with respect to CPA14 or any of the CPA14 Subsidiaries in connection with
the execution and delivery of the Transaction Documents by CPA14 or the
consummation by CPA14 or the applicable CPA14 Subsidiaries of the transactions
contemplated thereby, except for: (A) the filing with the Securities and
Exchange Commission (the “SEC”) of (1) (a) the Joint Proxy Statement/Prospectus
or (b) other documents otherwise required in connection with the transactions
contemplated hereby and (2) such reports under Section 13(a) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (the “Exchange Act”), and such other compliance with the Exchange
Act, as may be required in connection with the Transaction Documents and the
transactions contemplated thereby; (B) the filing of the Articles of Merger
with, and the acceptance for record of the Articles of Merger by, the SDAT;
(C) such filings and approvals as may be required by any applicable
Environmental Laws, and (D) any such consent, approval, order, authorization,
registration, declaration, filing or permit that the failure to obtain or make
individually or in the aggregate, would not reasonably be expected to have a
CPA14 Material Adverse Effect.
     (e) SEC Documents.
     (i) CPA14 has made available to CPA16 (by public filing with the SEC or
otherwise) a true and complete copy of each report, schedule, registration
statement and definitive proxy statement filed by CPA14 with the SEC since
January 1, 2007 (the “CPA14 SEC Documents”) which are all of the documents
required to have been filed by CPA14 with the SEC since that date. As of their
respective dates, the CPA14 SEC Documents complied in all material respects with
the requirements of the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”), the Exchange Act or
the Sarbanes-Oxley Act of 2002 (the “SOX Act”), as the case may be, and the
rules and regulations of the SEC thereunder applicable to such CPA14 SEC
Documents and none of the CPA14 SEC Documents contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except to the extent
such statements

- 9 -



--------------------------------------------------------------------------------



 



have been modified or superseded by later CPA14 SEC Documents filed and publicly
available prior to the date of this Agreement. CPA14 does not have any
outstanding and unresolved comments from the SEC with respect to the CPA14 SEC
Documents. The consolidated financial statements of CPA14 and the CPA14
Subsidiaries included in the CPA14 SEC Documents complied as to form in all
material respects with the applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto, or, in the case of the
unaudited statements, as permitted by Rule 10-01 of Regulation S-X under the
Exchange Act) and fairly presented, in accordance with applicable requirements
of GAAP and the applicable rules and regulations of the SEC (subject, in the
case of the unaudited statements, to normal, recurring adjustments, none of
which are material), the consolidated financial position of CPA14 and the CPA14
Subsidiaries, taken as a whole, as of their respective dates and the
consolidated statements of income and the consolidated cash flows of CPA14 and
the CPA14 Subsidiaries for the periods presented therein, in each case, except
to the extent such financial statements have been modified or superseded by
later CPA14 SEC Documents filed and publicly available prior to the date of this
Agreement. No CPA14 Subsidiary is required to make any filing with the SEC.
     (ii) CPA14 maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (A) transactions are executed in accordance
with management’s general or specific authorizations, (B) access to assets is
permitted only in accordance with management’s general or specific authorization
and (C) the recorded accountability for assets is compared with the existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences.
     (iii) CPA14’s “disclosure controls and procedures” (as defined in
Rules 13a-15(e) and 15d-15(e) of the Exchange Act) are reasonably designed to
ensure that (A) all information (both financial and non-financial) required to
be disclosed by CPA14 in the reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the rules and forms of the SEC and (B) all such information is
accumulated and communicated to CPA14’s management as appropriate to allow
timely decisions regarding required disclosure and to make the certifications of
the principal executive officer and principal financial officer of CPA14
required under the Exchange Act with respect to such reports.
     (iv) Since December 31, 2009, CPA14 has not received any notification of
(A) a “significant deficiency” or (B) a “material weakness” in CPA14’s internal
controls. For purposes of this Agreement, the terms “significant deficiency” and
“material weakness” shall have the meanings assigned to them in Release 2004-001
of the Public Company Accounting Oversight Board, as in effect on the date of
this Agreement.
     (f) Absence of Certain Changes or Events. Except as disclosed or reflected
in the CPA14 SEC Documents filed with the SEC prior to the date of this
Agreement or as disclosed in Schedule 2.1(f) of the CPA14 Disclosure Letter,
since December 31, 2009 there has not been: (i) (A) any declaration, setting
aside or payment of any dividend or other distribution (whether in cash, shares
or property) with respect to any of CPA14’s capital stock except for regular
quarterly dividends on the CPA14 Common Stock; (B) any amendment of any term of
any outstanding equity security of CPA14 or any CPA14 Subsidiary; (C) any
repurchase, redemption or other acquisition by CPA14 or any CPA14 Subsidiary of
any outstanding shares of capital stock or other equity securities of, or other
ownership interests in, CPA14 or any CPA14 Subsidiary, except pursuant to
CPA14’s regular redemption program; (D) any change in any method of accounting
or accounting practice or any Tax method, practice or election by CPA14 or any
CPA14 Subsidiary that would materially adversely affect its assets, liabilities
or business,

- 10 -



--------------------------------------------------------------------------------



 



except insofar as may have been required by a change in applicable Law or GAAP;
(E) any CPA14 Material Adverse Effect, or (F) any incurrence, assumption or
guarantee by CPA14 or any CPA14 Subsidiary of any indebtedness for borrowed
money other than in the ordinary course of business consistent with past
practices.
     (g) No Undisclosed Material Liabilities. Except as disclosed in the CPA14
SEC Documents, as set forth in Schedule 2.1(g) of the CPA14 Disclosure Letter or
as otherwise would not reasonably be expected to have a CPA14 Material Adverse
Effect, there are no liabilities of CPA14 or any of the CPA14 Subsidiaries of a
nature that would be required under GAAP to be set forth on the financial
statements of CPA14 or the notes thereto, other than: (i) liabilities adequately
provided for on the balance sheet of CPA14 dated as of December 31, 2009
(including the notes thereto) as required by GAAP, (ii) liabilities incurred in
connection with the transactions contemplated by this Agreement or
(iii) liabilities incurred in the ordinary course of business subsequent to
December 31, 2009. Schedule 2.1(g) of the CPA14 Disclosure Letter sets forth,
with respect to CPA14 and the CPA14 Subsidiaries, a complete list of all
capitalized lease obligations and other indebtedness to any Person which is
outstanding as of November 30, 2010 (or such later dates as may be referenced in
Schedule 2.1(g) of the CPA14 Disclosure Letter), other than individual items of
indebtedness in a principal amount less than $1,000,000. For purposes of this
Section 2.1(g), “indebtedness” means, with respect to any Person, without
duplication (i) all obligations of such Person for borrowed money or obligations
with respect to deposits or advances of any kind to such Person, (ii) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (iii) all obligations of such Person upon which interest charges
are customarily paid, (iv) all obligations of such Person under conditional sale
or other title retention agreements relating to property purchased by such
Person, (v) all obligations of such Person issued or assumed as the deferred
purchase price of property or services (excluding obligations of such Person to
creditors for raw materials, inventory, services and supplies incurred in the
ordinary course of such Person’s business, consistent with past practice),
(vi) all capitalized lease obligations of such Person other than leases for
office and computer equipment incurred in the ordinary course of business,
(vii) all obligations of such Person under interest rate or currency hedging
transactions (valued at the termination value thereof), (viii) all letters of
credit issued for the account of such Person, and (ix) all guarantees and
arrangements having the economic effect of a guarantee of such Person of any
indebtedness of any other Person.
     (h) No Default. None of CPA14 or any of the CPA14 Subsidiaries is in
default or violation (and no event has occurred which, with notice or the lapse
of time or both, would constitute a default or violation) of any term, condition
or provision of (i) the CPA14 Charter or the CPA14 Bylaws or the comparable
charter or organizational documents of any of the CPA14 Subsidiaries, (ii) any
loan or credit agreement, note, or any bond, mortgage or indenture, to which
CPA14 or any of the CPA14 Subsidiaries is a party or by which CPA14, any of the
CPA14 Subsidiaries or any of their respective properties or assets is bound, or
(iii) any order, writ, injunction, decree, statute, rule or regulation
applicable to CPA14 or any of the CPA14 Subsidiaries, except in the case of
(ii) and (iii) for defaults or violations which, individually or in the
aggregate, would not reasonably be expected to have a CPA14 Material Adverse
Effect.
     (i) Compliance with Applicable Laws; Regulatory Matters. Except for
environmental matters, which are addressed in Section 2.1(o), CPA14 and the
CPA14 Subsidiaries hold all permits, licenses, variances, exemptions, orders and
approvals of all Governmental Entities necessary for the lawful conduct of their
respective businesses (the “CPA14 Permits”), except where the failure so to hold
such CPA14 Permits, individually or in the aggregate, would not reasonably be
expected to have a CPA14 Material Adverse Effect. CPA14 and the CPA14
Subsidiaries are in compliance with the terms of the CPA14 Permits, except where
the failure to so comply, individually or in the aggregate, would not reasonably
be expected to have a CPA14 Material Adverse Effect. Except as disclosed in the
CPA14 SEC Documents, the businesses of CPA14 and the CPA14 Subsidiaries are not
being conducted in

- 11 -



--------------------------------------------------------------------------------



 



violation of any Law, except for violations which, individually or in the
aggregate, would not reasonably be expected to have a CPA14 Material Adverse
Effect. No investigation or review by any Governmental Entity with respect to
CPA14 or any CPA14 Subsidiary is pending or, to CPA14’s Knowledge, threatened,
other than those the outcome of which, individually or in the aggregate, would
not reasonably be expected to have a CPA14 Material Adverse Effect. Neither
CPA14 nor any CPA14 Subsidiary is subject to any order, writ, injunction,
decree, statute, rule or regulation that would, individually or in the
aggregate, reasonably be expected to have a CPA14 Material Adverse Effect. CPA14
is not subject to any judgment, decree, injunction, rule or order of any
Governmental Entity that prohibits or would reasonably be expected to prohibit
any of the transactions contemplated hereby. CPA14 has not taken any action, nor
have any other steps been taken or have any legal proceedings been commenced,
nor to the Knowledge of CPA14, threatened, against CPA14, for the winding up,
liquidation or dissolution of CPA14.
     (j) Litigation. Except as disclosed in Schedule 2.1(j) of the CPA14
Disclosure Letter or the CPA14 SEC Documents, there is no suit, action or
proceeding pending or, to the Knowledge of CPA14, threatened against or
affecting CPA14 or any CPA14 Subsidiary or any of their respective properties or
assets that, individually or in the aggregate, would reasonably be expected to
have a CPA14 Material Adverse Effect or materially adversely affect the right or
ability of CPA16 or its Affiliates to own and operate the business and assets of
CPA14 or any CPA14 Subsidiary, nor is there any such suit, action or proceeding
pending against CPA14 or any CPA14 Subsidiary or any of their respective
properties or assets which in any manner challenges or seeks to prevent or
enjoin, alter or materially delay any of the transactions contemplated hereby.
     (k) Taxes.
     (i) Each of CPA14 and the CPA14 Subsidiaries has timely filed all material
Tax Returns required to be filed by it (after giving effect to any valid
extension to file). Each such Tax Return is true, correct and complete in all
material respects. CPA14 and each CPA14 Subsidiary has paid (or CPA14 has paid
on its behalf), all material Taxes required to be paid. All material Taxes which
CPA14 or the CPA14 Subsidiaries are required by Law to withhold or collect,
including Taxes required to have been withheld in connection with amounts paid
or owing to any employee, independent contractor, creditor, shareholder or other
third party and sales, gross receipts and use Taxes, have been duly withheld or
collected and, to the extent required, have been paid over to the proper
Governmental Entities within the time period prescribed by Law. The most recent
audited financial statements contained in the CPA14 SEC Documents filed with the
SEC prior to the date of this Agreement reflect an adequate reserve in
accordance with GAAP for all material Taxes payable by CPA14 and the CPA14
Subsidiaries for all taxable periods and portions thereof through the date of
such financial statements. CPA14 and each CPA14 Subsidiary has established (and
until the Closing Date shall continue to establish and maintain) on its books
and records reserves that are adequate for the payment of all material Taxes not
yet due and payable. Since December 31, 2010, CPA14 has incurred no liability
for any material Taxes under Sections 857(b), 860(c) or 4981 of the Code, IRS
Notice 88-19, Treasury Regulation Section 1.337(d)-5, or Treasury
Regulation Section 1.337(d)-6 including, without limitation, any material Tax
arising from a prohibited transaction described in Section 857(b)(6) of the
Code, and neither CPA14 nor any of the CPA14 Subsidiaries has incurred any
material liability for Taxes other than in the ordinary course of business and
other than transfer or similar Taxes arising in connection with the sales of
property. No event has occurred, and no condition or circumstance exists, which
presents a material risk that any material Tax described in the preceding
sentences will be imposed upon CPA14 or any CPA14 Subsidiary. Neither CPA14 nor
any CPA14 Subsidiary is the subject of any audit, examination, or other
proceeding in respect of federal income Taxes; to the Knowledge of CPA14, no
audit, examination or other proceeding in respect of federal income Taxes
involving CPA14 or any

- 12 -



--------------------------------------------------------------------------------



 



CPA14 Subsidiary is being considered by any Tax authority; and no audit,
examination or proceeding in respect of federal income Taxes involving CPA14 or
any CPA14 Subsidiary has occurred since December 31, 2005. No deficiencies for
any Taxes have been asserted or assessed in writing (or to the Knowledge of
CPA14 or any CPA14 Subsidiary, proposed) against CPA14 or any of the CPA14
Subsidiaries, including claims by any taxing authority in a jurisdiction where
CPA14 or any CPA14 Subsidiary does not file Tax Returns but in which any of them
is or may be subject to taxation, which individually or in the aggregate would
be material, and no requests for waivers of the time to assess any such Taxes
have been granted and remain in effect or are pending. There are no Liens for
Taxes upon the assets of CPA14 or the CPA14 Subsidiaries except for statutory
Liens for Taxes not yet due or payable and for which appropriate reserves have
been established on their respective financial statements in accordance with
GAAP.
     (ii) CPA14 (A) for each taxable year beginning with its taxable year ended
on December 31, 1998, has been subject to taxation as a real estate investment
trust (a “REIT”) within the meaning of the Code and has satisfied the
requirements to qualify as a REIT for such years, (B) has operated, and intends
to continue to operate, consistent with the requirements for qualification and
taxation as a REIT through the Effective Time and (C) has not taken or omitted
to take any action which could reasonably be expected to result in the loss of
its qualification as a REIT, and no such challenge is pending, or to CPA14’s
Knowledge, threatened. Each CPA14 Subsidiary which is a partnership, joint
venture or limited liability company has since its acquisition by CPA14 (A) been
classified for federal income Tax purposes as a partnership or treated as a
disregarded entity and not as an association taxable as a corporation, or a
“publicly traded partnership” within the meaning of Section 7704(b) of the Code,
and (B) not owned any assets (including, without limitation, securities) that
would cause CPA14 to violate Section 856(c)(4) of the Code. Each CPA14
Subsidiary which is a corporation, and each other issuer of securities in which
CPA14 holds securities (within the meaning of Section 856(c) of the Code but
excluding “straight debt” of issuers as described in Section 856(m) of the Code)
having a value of more than 10 percent of the total value, or more than
10 percent of the total voting power, of the outstanding securities of such
issuer, has since its acquisition by CPA14 been a REIT, a qualified REIT
subsidiary under Section 856(i) of the Code or a taxable REIT subsidiary under
Section 856(l) of the Code or otherwise qualified as a “real estate asset”
within the meaning of Section 856(c)(5)(B) of the Code. Neither CPA14 nor any
CPA14 Subsidiary holds any asset (x) the disposition of which would be subject
to rules similar to Section 1374 of the Code as announced in IRS Notice 88-19 or
Treasury Regulation Section 1.337(d)-5 or Treasury Regulation Section 1.337(d)-6
or (y) that is subject to a consent filed pursuant to Section 341(f) of the Code
and the regulations thereunder.
     (iii) As of the date of this Agreement, CPA14 does not have any earnings
and profits attributable to CPA14 or any other corporation in any non-REIT year
within the meaning of Section 857 of the Code.
     (iv) None of CPA14 or any of the CPA14 Subsidiaries is (A) subject,
directly or indirectly, to any Tax Protection Agreement or (B) in violation of
or in default under any Tax Protection Agreement.
     (v) As of the date hereof, CPA14 is a “domestically-controlled qualified
investment entity” within the meaning of Section 897(h) of the Code.
     (vi) Neither CPA14 nor any CPA14 Subsidiary is a party to any Tax
allocation or sharing agreement or has changed any method of accounting for Tax
purposes.

- 13 -



--------------------------------------------------------------------------------



 



     (vii) CPA14 does not have any liability for the Taxes of any person other
than CPA14 and the CPA14 Subsidiaries and the CPA14 Subsidiaries do not have any
liability for the Taxes of any person other than CPA14 and the CPA14
Subsidiaries (A) under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or foreign Law), (B) as a transferee or successor,
(C) by contract or (D) otherwise.
     (viii) Neither CPA14 nor any CPA14 Subsidiary (x) has requested, received
or is subject to any written ruling of a Governmental Entity related to Taxes or
has entered into any written and legally binding agreement with a Governmental
Entity relating to Taxes, (y) has engaged in any transaction of which it has
made (or was required to make) disclosure to any Governmental Entity to avoid
the imposition of any penalties related to Taxes, or (z) has participated in any
transaction that could give rise to a disclosure obligation as a “listed
transaction” under Section 6011 of the Code and the Treasury Regulations
thereunder or any similar provision under applicable Law.
     (l) Pension and Benefit Plans; Employees. Except as set forth in the CPA14
SEC Documents, neither CPA14 nor any CPA14 Subsidiary maintains or has
maintained any Employee Benefit Plans or has any obligations or liabilities in
respect of Employee Benefit Plans. Neither CPA14 nor any CPA14 Subsidiary has
any employees. None of the agreements to which CPA14 or any of the CPA14
Subsidiaries is a party would, individually or in the aggregate, constitute
excess parachute payments (as defined in Section 280G of the Code (without
regard to subsection (b)(4) thereof)) or would exceed the amount deductible
pursuant to Section 162(m) of the Code.
     (m) Information Supplied. None of the information supplied or to be
supplied by CPA14 in writing for inclusion or incorporation by reference in the
Form S-4, the Joint Proxy Statement/Prospectus or in any materials to be
delivered to potential financing sources in connection with the transactions
contemplated by this Agreement will (a) in the case of the Form S-4, at the time
it becomes effective, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they are
made, not misleading, (b) in the case of the Joint Proxy Statement/Prospectus,
at the time of the mailing thereof or at the time the CPA14 Stockholder Meeting
is to be held, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein not misleading, or (c) in the case of any materials to be
delivered to potential financing sources in connection with the transactions
contemplated by this Agreement, at the date such information is delivered,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein not misleading. The Form S-4 and the Joint Proxy Statement/Prospectus
will (with respect to CPA14, its officers and directors and the CPA14
Subsidiaries) comply in all material respects with the applicable requirements
of the Securities Act and the Exchange Act; provided that no representation is
made as to statements made or incorporated by reference by CPA16 or Merger Sub.
     (n) Intangible Property. CPA14 and the CPA14 Subsidiaries own, possess or
have adequate rights to use all trademarks, trade names, patents, service marks,
brand marks, brand names, computer programs, databases, industrial designs and
copyrights necessary for the operation of the businesses of each of CPA14 and
the CPA14 Subsidiaries (collectively, the “CPA14 Intangible Property”), except
where the failure to possess or have adequate rights to use such properties,
individually or in the aggregate, would not reasonably be expected to have a
CPA14 Material Adverse Effect. All of the CPA14 Intangible Property is owned or
licensed by CPA14 or the CPA14 Subsidiaries free and clear of any and all Liens,
except those that, individually or in the aggregate, would not reasonably be
expected to have a CPA14 Material Adverse Effect, and neither CPA14 nor any such
CPA14 Subsidiary has forfeited or otherwise relinquished any CPA14 Intangible
Property which forfeiture has resulted in, individually or

- 14 -



--------------------------------------------------------------------------------



 



in the aggregate, or would reasonably be expected to result in a CPA14 Material
Adverse Effect. To the Knowledge of CPA14, the use of CPA14 Intangible Property
by CPA14 or the CPA14 Subsidiaries does not, in any material respect, conflict
with, infringe upon, violate or interfere with or constitute an appropriation of
any right, title, interest or goodwill, including, without limitation, any
intellectual property right, trademark, trade name, patent, service mark, brand
mark, brand name, computer program, database, industrial design, copyright or
any pending application therefor, of any other Person, and there have been no
claims made, and neither CPA14 nor any of the CPA14 Subsidiaries has received
any notice of any claims or otherwise has Knowledge of any claims that any of
the CPA14 Intangible Property is invalid or conflicts with the asserted rights
of any other Person or has not been used or enforced or has failed to have been
used or enforced in a manner that would result in the abandonment, cancellation
or unenforceability of any of the CPA14 Intangible Property, except for any such
conflict, infringement, violation, interference, claim, invalidity, abandonment,
cancellation or unenforceability that, individually or in the aggregate, would
not reasonably be expected to have a CPA14 Material Adverse Effect.
     (o) Environmental Matters. For purposes of this Agreement, (x)
“Environmental Law” means any Law of any Governmental Entity relating to human
health, safety or protection of the environment, including, but not limited to,
the Federal Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (“CERCLA”), and (y) “Hazardous Material” means (A) any
petroleum or petroleum products, regulated radioactive materials,
asbestos-containing materials, urea formaldehyde foam insulation, and
transformers and other equipment that contain dielectric fluid containing
greater than 50 parts per million polychlorinated biphenyls (“PCBs”); or (B) any
chemicals, materials, substances or wastes which are defined as or included in
the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “extremely hazardous wastes,” “restricted hazardous wastes,” “toxic
substances,” “toxic pollutants” or words of similar import, under any applicable
Environmental Law. Except as disclosed in Schedule 2.1(o) of the CPA14
Disclosure Letter, the CPA14 SEC Documents or in the environmental
audits/reports listed therein or except as would not reasonably be expected to
have a CPA14 Material Adverse Effect:
     (i) None of CPA14 or the CPA14 Subsidiaries has received written notice
that any administrative or compliance order has been issued that is still in
effect, any complaint has been filed that remains unresolved, any penalty has
been assessed that has not been paid and any investigation or review is pending
or threatened by any Governmental Entity with respect to any alleged failure by
CPA14 or any CPA14 Subsidiary to have any permit required under any applicable
Environmental Law or with respect to any treatment, storage, recycling,
transportation, disposal or “release” (as defined in 42 U.S.C. (S) 9601(22)
(“Release”)) by CPA14 or any CPA14 Subsidiary of any Hazardous Material in
material violation of any Environmental Law.
     (ii) To the Knowledge of CPA14, except in material compliance with
applicable Environmental Laws, (A) there are no asbestos-containing materials
present on any property owned or operated by CPA14 or any CPA14 Subsidiary,
(B) there are no regulated levels of PCBs present on any property owned or
operated by CPA14 or any CPA14 Subsidiary, and (C) there are no underground
storage tanks, active or abandoned, used for the storage of Hazardous Materials
currently present on any property owned or operated by CPA14 or any CPA14
Subsidiary.
     (iii) None of CPA14 or any CPA14 Subsidiary has received written notice of
a claim, that has not been resolved, to the effect that it is liable to a third
party, including a Governmental Entity, as a result of a Release of a Hazardous
Material into the environment in material violation of any Environmental Law at
any property currently or formerly owned, leased (including ground leases) or
operated by CPA14 or a CPA14 Subsidiary.

- 15 -



--------------------------------------------------------------------------------



 



     (iv) None of CPA14 or any CPA14 Subsidiary has received written notice of
(A) any Liens arising under or pursuant to any applicable Environmental Law on
any CPA14 Property or (B) any action taken which could subject any CPA14
Property to such Liens. To the Knowledge of CPA14, no such action is in process.
CPA14 and the CPA14 Subsidiaries currently do not have any duty under any
applicable Environmental Law to place any restriction relating to the presence
of Hazardous Material at any CPA14 Property.
     (v) None of CPA14 or the CPA14 Subsidiaries has transported or arranged for
the transportation of any Hazardous Material to any location which, to the
Knowledge of CPA14, is the subject of any action, suit or proceeding that could
be reasonably expected to result in claims against CPA14 or the CPA14
Subsidiaries related to such Hazardous Material for clean-up costs, remedial
work, damages to natural resources or personal injury claims, including but not
limited to claims under CERCLA and the rules and regulations promulgated
thereunder.
     (vi) CPA14 and the CPA14 Subsidiaries have made notification of Releases of
a Hazardous Material where required by applicable Environmental Law, and no
property now or, to the Knowledge of CPA14, previously owned, leased (including
ground leases) or operated by CPA14 or the CPA14 Subsidiaries is listed or, to
the Knowledge of CPA14, proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or on any similar list of sites under any
Environmental Law of any other Governmental Entity where such listing requires
active investigation or clean-up.
     (vii) CPA14 and the CPA14 Subsidiaries have not entered into any agreements
to provide indemnification to any third party purchaser pursuant to
Environmental Laws in relation to any property or facility previously owned or
operated by CPA14 and the CPA14 Subsidiaries.
     (viii) None of CPA14 or the CPA14 Subsidiaries has in its possession or
control any environmental assessment or investigation reports prepared within
the last four years that (A) have not been provided to CPA16 prior to the
execution of this Agreement and (B) disclose a material environmental condition
with respect to the CPA14 Properties which is not being addressed or remediated
or has not been addressed or remediated or been made the subject of an
environmental insurance policy listed in Schedule 2.1(q) of the CPA14 Disclosure
Letter, except for such reports that reflect the results of an asbestos survey
and/or abatement work performed in the ordinary course of renovation or
demolition activities.
     (p) Properties.
     (i) (A) Except as listed in Schedule 2.1(p)(i) of the CPA14 Disclosure
Letter, CPA14 or a CPA14 Subsidiary owns fee simple title to or has a valid
leasehold interest in, or has an interest (directly or indirectly) in an entity
that owns fee simple title to or has a valid leasehold interest in, each of the
real properties reflected on the most recent balance sheet of CPA14 included in
the CPA14 SEC Documents (each, a “CPA14 Property” and collectively, the “CPA14
Properties”), which are all of the real estate properties owned or leased by
them, in each case free and clear of Liens except for (1) debt and other matters
identified on Schedule 2.1(p)(i) of the CPA14 Disclosure Letter, (2) inchoate
mechanics’, workmen’s, repairmen’s and other inchoate Liens imposed for
construction work in progress or otherwise incurred in the ordinary course of
business, (3) mechanics’, workmen’s and repairmen’s Liens (other than inchoate
Liens for work in progress) which have heretofore been bonded or insured, and
landlord liens, (4) all matters (x) disclosed on existing title policies or
(y) as would be disclosed on current title reports, legal due diligence reports,
landlord waivers, zoning reports or surveys and would not have a material
adverse effect on the value or use of the affected property (excluding
outstanding indebtedness),

- 16 -



--------------------------------------------------------------------------------



 



(5) real estate Taxes and special assessments not yet due and payable which are
being contested in good faith in the ordinary course of business, and (6) Liens
that would not cause a material adverse effect on the value or use of the
affected property;
     (B) except as would not reasonably be expected to have a material adverse
effect on the value or use of the affected property, the CPA14 Properties are
not subject to any rights of way, written agreements, Laws, ordinances and
regulations affecting building use or occupancy, or reservations of an interest
in title (collectively, “CPA14 Property Restrictions”), except for (1) CPA14
Property Restrictions imposed or promulgated by Law with respect to real
property, including zoning regulations, which would not reasonably be expected
to have a material adverse effect on the value or use of the affected property,
(2) CPA14 Leases, landlord liens, easement agreements and all matters disclosed
on existing title policies, title reports, legal due diligence reports, landlord
waivers, zoning reports or surveys or as would be disclosed on current title
policies, title reports, legal due diligence reports, landlord waivers, zoning
reports or surveys and which would not reasonably be expected to have a material
adverse effect on the value or use of the affected property (excluding
outstanding indebtedness) and (3) real estate Taxes and special assessments;
     (C) except as would not reasonably be expected to have a material adverse
effect on the value or use of the affected property, none of CPA14 or a CPA14
Subsidiary has received written notice to the effect that there are any (1)
condemnation or rezoning proceedings that are pending or, to the Knowledge of
CPA14 and the CPA14 Subsidiaries, threatened with respect to any material
portion of any of the CPA14 Properties or (2) zoning, building or similar Laws
or orders that are presently being violated or will be violated by the continued
maintenance, operation or use of any buildings or other improvements on any of
the CPA14 Properties or by the continued maintenance, operation or use of the
parking areas located thereon or appurtenant thereto or used in connection
therewith;
     (D) except as would not reasonably be expected to have a material adverse
effect on the value or use of the affected property, none of CPA14 or any CPA14
Subsidiary has received written notice that it is currently in default or
violation of any CPA14 Property Restrictions;
     (E) except for the owners of the CPA14 Properties in which CPA14, any CPA14
Subsidiary or any joint venture involving CPA14 or the CPA14 Subsidiaries listed
on Schedule 2.1(b) of the CPA14 Disclosure Letter has a leasehold interest, no
Person (other than CPA14, a CPA14 Subsidiary or any joint venture involving
CPA14 or the CPA14 Subsidiaries listed on Schedule 2.1(b) of the CPA14
Disclosure Letter) has any ownership interest in any of the CPA14 Properties;
and
     (F) except as listed on Schedule 2.1(p)(i)(F) of the CPA14 Disclosure
Letter, all equity interests held by CPA14 or a CPA14 Subsidiary in entities
which directly or indirectly own or lease CPA14 Properties are so held free and
clear of Liens.
     (ii) Except, individually or in the aggregate, as would not reasonably be
expected to have a CPA14 Material Adverse Effect, all properties currently under
development or construction by CPA14 or the CPA14 Subsidiaries and all
properties currently under contract for acquisition, sale or transfer,
development or commencement of construction as of the date of this

- 17 -



--------------------------------------------------------------------------------



 



Agreement by CPA14 and the CPA14 Subsidiaries are listed as such in Schedule
2.1(p)(ii) of the CPA14 Disclosure Letter.
     (iii) Schedule 2.1(p)(iii) of the CPA14 Disclosure Letter sets forth the
rent roll for each of the CPA14 Properties (the “CPA14 Rent Roll”) as of
November 30, 2010, including any leases which have been executed for which the
term has not yet commenced. Except as disclosed in Schedule 2.1(p)(iii) of the
CPA14 Disclosure Letter and for discrepancies that, either individually or in
the aggregate, would not reasonably be expected to have a CPA14 Material Adverse
Effect, (1) the information set forth in the CPA14 Rent Roll is true, correct
and complete as of the date thereof; (2) no brokerage fees, commissions or any
similar payments are owed or payable by the lessor under any of the leases
listed on the CPA14 Rent Roll (the “CPA14 Leases”) to any third party in
connection with the existence or execution thereof, or in connection with any
renewal, expansion or extension of any CPA14 Lease which has occurred prior to,
or may occur after, the date hereof; (3) to the Knowledge of CPA14, all work to
be performed by any party to any of the CPA14 Leases has been completed and
fully paid for; (4) except in the ordinary course of business, no tenants under
the CPA14 Leases are entitled to any free rent, abatement of rent or similar
concession, nor to CPA14’s Knowledge, to any claim of any offset or defense
against the payment of rent; (5) no person other than those identified on the
CPA14 Rent Roll (and those claiming by, through or under them) is in occupancy
of any portion of any CPA14 Property; (6) each CPA14 Lease is valid, binding and
enforceable in accordance with its terms and is in full force and effect with
respect to CPA14 and the CPA14 Subsidiaries, as applicable, and, to the
Knowledge of CPA14, each of the other parties thereto; and (7) there are no
material defaults (nor does there exist any condition which upon the passage of
time or the giving of notice or both would cause a material default) under any
CPA14 Lease by CPA14 or any CPA14 Subsidiary, or, to the Knowledge of CPA14, any
of the other parties thereto.
     (iv) Schedule 2.1(p)(iv) of the CPA14 Disclosure Letter lists (1) all
agreements existing as of the date of this Agreement to which CPA14 or any CPA14
Subsidiary is a party providing (x) for the sale of, or option to sell, any
CPA14 Property or the purchase of, or option to purchase, by CPA14 or any CPA14
Subsidiary, on the one hand, or the other party thereto, on the other hand, any
real estate not yet consummated as of the date hereof or (y) all rights of first
offer and rights of first refusal with regard to any CPA14 Properties and
(2) all tenants of CPA14 Properties who have been granted early termination
rights with respect to their lease obligations.
     (v) Schedule 2.1(p)(v) of the CPA14 Disclosure Letter contains a list, as
of the date of this Agreement, of (A) all unfunded capital improvements required
to have been conducted by CPA14 or any CPA14 Subsidiary in excess of $750,000 in
any instance, (B) all outstanding leasing commissions in excess of $750,000 in
any instance and (C) all committed capital expenditures in excess of $750,000 in
any instance.
     (q) Insurance. Schedule 2.1(q) of the CPA14 Disclosure Letter sets forth a
complete list as of the date of this Agreement of all insurance policies (but
excluding title insurance policies) which CPA14 or any CPA14 Subsidiary
maintains with respect to its respective businesses or properties. CPA14 has not
been informed that any such policies are not in full force and effect in all
material respects, as of the date of this Agreement. All premiums due and
payable by CPA14 or any CPA14 Subsidiary thereof under each such policy obtained
by CPA14 or any CPA14 Subsidiary have been paid.
     (r) Opinion of Financial Advisor. The Board of Directors of CPA14 has
received the opinion of Robert A. Stanger & Co., Inc. dated as of the date of
this Agreement, to the effect that, among other things, as of such date, the
Merger Consideration is fair from a financial point of view to the unaffiliated
holders of CPA14 Common Stock, which opinion will be made available to CPA16
solely for informational purposes as

- 18 -



--------------------------------------------------------------------------------



 



promptly as practicable following receipt thereof by CPA14. CPA14 has been
advised that Robert A. Stanger & Co., Inc. will permit the inclusion of the
opinion in its entirety and, subject to prior review and consent by Robert A.
Stanger & Co., Inc., a reference to the opinion in the Form S-4 and the Joint
Proxy Statement/Prospectus.
     (s) Vote Required. The affirmative vote of the holders of a majority of the
outstanding shares of CPA14 Common Stock is the only vote of holders of
securities of CPA14 required to approve the Merger and the other transactions
contemplated by the Transaction Documents (the “CPA14 Stockholder Approval”).
     (t) Brokers. Except for the fees and expenses payable to Robert A. Stanger
& Co., Inc. (which fees have been disclosed to CPA16), no broker, investment
banker or other Person is entitled to any broker’s, finder’s or other similar
fee or commission in connection with the transactions contemplated by the
Transaction Documents based upon arrangements made by or on behalf of CPA14 or
any CPA14 Subsidiary. CPA14 has previously provided CPA16 with a true and
complete copy of the engagement letter with Robert A. Stanger & Co., Inc. as in
effect on the date hereof, pursuant to which such fees and expenses are payable,
and the amounts payable by CPA14 pursuant to such letter shall not have been
increased between the date of this Agreement and the Closing Date.
     (u) Investment Company Act of 1940. Neither CPA14 nor any of the CPA14
Subsidiaries is, or after giving effect to the transactions contemplated by this
Agreement will be, required to be registered as an investment company under the
Investment Company Act of 1940, as amended.
     (v) Contracts.
     (i) Schedule 2.1(v)(i) and Schedule 2.1(g) of the CPA14 Disclosure Letter
list all CPA14 Material Contracts to which CPA14 or any CPA14 Subsidiary is a
party that are in effect as of the date of this Agreement. Except as set forth
in Schedule 2.1(v)(i) of the CPA14 Disclosure Letter or in the CPA14 SEC
Documents, each CPA14 Material Contract is valid, binding and enforceable in
accordance with its terms and in full force and effect with respect to CPA14 and
the CPA14 Subsidiaries, as applicable, and, to the Knowledge of CPA14, each of
the other parties thereto, except, in each case, where such failure to be so
valid, binding and enforceable and in full force and effect would not,
individually or in the aggregate, reasonably be expected to have a CPA14
Material Adverse Effect, and there are no defaults (nor does there exist any
condition which upon the passage of time or the giving of notice or both would
cause a default) under any CPA14 Material Contract by CPA14 or any CPA14
Subsidiary, or, to the Knowledge of CPA14, any of the other parties thereto,
except for those defaults that would not, individually or in the aggregate,
reasonably be expected to have a CPA14 Material Adverse Effect. For purposes of
this Agreement, “CPA14 Material Contracts” shall mean (A) any partnership,
limited liability company or joint venture agreement between CPA14 or any CPA14
Subsidiary, on the one hand, and a third party, on the other hand, (B) the
mortgage loans set forth on Schedule 2.1(g) of the CPA14 Disclosure Letter,
(C) each material commitment, contractual obligation, borrowing, capital
expenditure or transaction entered into by CPA14 or any CPA14 Subsidiary which
may result in total payments by or liability of CPA14 or any CPA14 Subsidiary in
excess of $1,000,000, (D) any other agreements filed or required to be filed as
exhibits to the CPA14 SEC Documents pursuant to Item 601(b)(10) of
Regulation S-K of Title 17, Part 229 of the Code of Federal Regulations, (E) any
interest rate cap, interest rate collar, interest rate swap, currency hedging
transaction and any other agreement relating to a similar transaction to which
CPA14 or any CPA14 Subsidiary is a party or an obligor with respect thereto,
(F) the CPA14 Leases with respect to the five largest CPA14 Tenants measured by
lease revenue, and (G) any agreement, commitment, instrument or obligation of a
type described in Sections 2.1(v)(ii)

- 19 -



--------------------------------------------------------------------------------



 



through 2.1(v)(iv); in each case including all amendments, modifications and
supplements to such CPA14 Material Contracts and all side letters to which CPA14
or any CPA14 Subsidiary is a party affecting the obligations of any party
thereunder.
     (ii) The Merger and the other transactions contemplated by the Transaction
Documents will not trigger any due-on-sale provision on any mortgages, except as
set forth in Schedule 2.1(v)(ii) of the CPA14 Disclosure Letter.
     (iii) Except for those agreements set forth in Schedule 2.1(v)(iii) of the
CPA14 Disclosure Letter or agreements in which CPA14 agrees not to sell a CPA14
Property to a competitor of the CPA14 Property’s current tenant, there are no
non-competition agreements or other contracts or agreements that contain
covenants that restrict CPA14’s or any CPA14 Subsidiary’s ability to conduct its
business in any location or present a material restriction on the conduct of the
business of CPA14 or the CPA14 Subsidiaries.
     (iv) Except as set forth in Schedule 2.1(v)(iv) of the CPA14 Disclosure
Letter, there are no indemnification agreements entered into by and between
CPA14 and any director or officer of CPA14 or any of the CPA14 Subsidiaries,
other than in respect of independent directors as may be required in connection
with financing the CPA14 Properties.
     (w) State Takeover Statutes; Charter Waiver. CPA14 has taken all action
necessary to exempt the transactions contemplated by this Agreement from
operation of any “fair price,” “business combination,” “moratorium,” “control
share acquisition” or any other anti-takeover statute or similar statute enacted
under federal or state Laws of the United States or similar statute or
regulation (a “Takeover Statute”). CPA14 and the CPA14 Board of Directors have
taken all appropriate and necessary actions to waive or remove, or to exempt
CPA16 and Merger Sub and their beneficial owners from triggering, any and all
limitations on ownership of CPA14 Common Stock contained in the CPA14 Charter or
CPA14 Bylaws by reason of the Merger and the other transactions contemplated by
this Agreement.
     (x) Related Party Transactions. Except as expressly described in the CPA14
SEC Documents or as set forth in Schedule 2.1(x) of the CPA14 Disclosure Letter,
there are no material arrangements, agreements or contracts entered into by
CPA14 or any of the CPA14 Subsidiaries, on the one hand, and any Person who is
an officer, director or Affiliate of CPA14 or any CPA14 Subsidiary, any relative
of the foregoing or an entity of which any of the foregoing is an Affiliate, on
the other hand. Copies of any such documents have been previously provided to
CPA16.
Section 2.2. Representations and Warranties of CPA16 and Merger Sub. CPA16 and
Merger Sub represent and warrant to CPA14 that, except as disclosed in the CPA16
/ Merger Sub disclosure letter dated as of the date of this Agreement and
delivered to CPA14 in connection with the execution hereof (the “CPA16
Disclosure Letter”):
     (a) Organization, Standing and Corporate Power. Each of CPA16 and Merger
Sub is a corporation duly organized, validly existing and in good standing under
the Laws of the State of Maryland and has the requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted. Each of CPA16 and Merger Sub is duly qualified or
licensed to do business and is in good standing in each jurisdiction in which
the nature of the business it is conducting, or the ownership, operation or
leasing of its properties or the management of properties for others makes such
qualification or licensing necessary, other than in such jurisdictions where the
failure to be so qualified or licensed, individually or in the aggregate, would
not have, or would not be reasonably likely to have, a CPA16 Material Adverse
Effect.

- 20 -



--------------------------------------------------------------------------------



 



     (b) Capital Structure.
     (i) As of the date of this Agreement, the authorized capital stock of CPA16
consists of 250,000,000 shares of CPA16 Common Stock, 126,071,731 shares of
which are issued and outstanding. All outstanding shares of CPA16 Common Stock
are duly authorized, validly issued, fully paid and nonassessable and not
subject to, or issued in violation of, any preemptive right, purchase option,
call option, right of first refusal, subscription or any other similar right.
All dividends or distributions on securities of CPA16 or any CPA16 Subsidiary
that have been declared or authorized prior to the date of this Agreement have
been paid in full.
     (ii) Except as permitted under this Agreement or as set forth in
Schedule 2.2(b)(ii) of the CPA16 Disclosure Letter, there are issued and
outstanding or reserved for issuance: (1) no shares of stock, Voting Debt or
other voting securities or equity securities of CPA16 or Merger Sub; (2) no
securities of CPA16 or any CPA16 Subsidiary or securities or assets of any other
entity convertible into or exchangeable for shares of stock, Voting Debt or
other voting securities or equity securities of CPA16 or any CPA16 Subsidiary;
and (3) no subscriptions, options, warrants, conversion rights, calls,
performance stock awards, stock appreciation rights or phantom stock rights,
rights of first refusal, rights (including preemptive rights), commitments or
arrangements or agreements to which CPA16 or any CPA16 Subsidiary is a party or
by which it is bound obligating CPA16 or any CPA16 Subsidiary to issue, deliver,
sell, purchase, redeem or acquire, or cause to be issued, delivered, sold,
purchased, redeemed or acquired, additional shares of stock, Voting Debt or
other voting securities of CPA16 or of any CPA16 Subsidiary, or obligating CPA16
or any CPA16 Subsidiary to grant, extend or enter into any such subscription,
option, warrant, conversion right, call, performance stock award, stock
appreciation right or phantom stock right, right of first refusal, right,
commitment or arrangement or agreement.
     (iii) Except as set forth in Schedule 2.2(b)(iii) of the CPA16 Disclosure
Letter, no holder of securities in CPA16 or any CPA16 Subsidiary has any right
to have such securities registered under the Securities Act or under any state
securities Laws by CPA16 or any CPA16 Subsidiary, as the case may be. All prior
issuances of securities by CPA16 or any CPA16 Subsidiary were, in all respects,
made in compliance with all applicable federal and state securities Laws.
     (iv) As of the date of this Agreement, the authorized capital stock of
Merger Sub consists of 1,000 shares of common stock, par value $0.001 per share,
100 shares of which are issued and outstanding. All 100 issued and outstanding
shares of Merger Sub common stock are duly authorized, validly issued, fully
paid and nonassessable and are owned by CPA16 free and clear of any Liens.
     (c) Authority; No Violations; Consents and Approval.
     (i) The CPA16 Special Committee, at a meeting duly called and held,
unanimously (A) determined that this Agreement, and the transactions
contemplated hereby and by the Transaction Documents, including the Merger, the
Alternate Merger, the Reorganization and an amendment to the articles of
incorporation of CPA16 (“CPA16 Charter”) to increase the authorized capital
stock of CPA16 to 400,000,000 shares of CPA16 Common Stock (the “CPA16 Capital
Increase”) are in the best interests of CPA16 and the stockholders of CPA16 and
(B) recommended to the Board of Directors of CPA16 that it approve and declare
advisable this Agreement, and the transactions contemplated hereby and by the
Transaction Documents, including the Merger, the Alternate Merger, the
Reorganization and the CPA16 Capital Increase, upon the terms and conditions
contained herein and therein. The Board of Directors of CPA16,

- 21 -



--------------------------------------------------------------------------------



 



including a majority of the independent directors and a majority of the
directors who are not interested in the Merger, the Alternate Merger and the
other transactions contemplated by the Transaction Documents, has duly approved
and declared advisable the Merger, the Alternate Merger, the Reorganization, the
CPA16 Capital Increase and the other transactions contemplated by the
Transaction Documents and has authorized that the Alternate Merger, the
Reorganization and the CPA16 Capital Increase be submitted for consideration at
a special meeting (the “CPA16 Stockholder Meeting”) of the stockholders of CPA16
(the “CPA16 Stockholders”). Each of the Board of Directors of Merger Sub and
CPA16, as the sole stockholder of Merger Sub, has duly approved the Merger. Each
of CPA16 and Merger Sub has all requisite power and authority to enter into the
Transaction Documents and, subject to receipt of the CPA16 Stockholder
Approvals, to consummate the transactions contemplated thereby. The execution
and delivery of the Transaction Documents and the consummation of the
transactions contemplated thereby have been, or when executed will have been,
duly authorized by all necessary action on the part of CPA16, subject to receipt
of the CPA16 Stockholder Approvals, and Merger Sub, and are enforceable in
accordance with their terms, subject to enforceability, to bankruptcy,
insolvency, reorganization, moratorium and other Laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at Law).
     (ii) Assuming the consents, approvals, authorizations or permits and
filings or notifications referred to in Schedule 2.2(c)(ii) of the CPA16
Disclosure Letter are duly and timely obtained or made and the CPA16 Stockholder
Approvals have been obtained, the execution and delivery of the Transaction
Documents by CPA16 and Merger Sub do not, and the consummation of the
transactions contemplated thereby, and compliance with the provisions hereof or
thereof, will not, conflict with, or result in any violation of, or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of any material obligation,
or give rise to a right of purchase under, result in the creation of any Lien
upon any of the properties or assets of CPA16 or Merger Sub under or require the
consent or approval of any third party under, any provision of (A) the CPA16
Charter or the bylaws of CPA16 (the “CPA16 Bylaws”) (with respect to CPA16) or
the Merger Sub Charter or the Merger Sub Bylaws (with respect to Merger Sub),
(B) any CPA16 Material Contract or (C) any judgment, order, decree, statute,
Law, ordinance, rule or regulation applicable to CPA16 or Merger Sub, or any of
their respective properties or assets, other than, in the case of clauses (B) or
(C), any such conflicts, violations, defaults, rights or Liens that,
individually or in the aggregate, would not reasonably be expected to have a
CPA16 Material Adverse Effect.
     (iii) No consent, approval, order or authorization of, or registration,
declaration or filing with, or permit from any Governmental Entity, is required
by or with respect to CPA16 or any of the CPA16 Subsidiaries in connection with
the execution and delivery of the Transaction Documents by CPA16 or Merger Sub
or the consummation by CPA16 or Merger Sub or the applicable CPA16 Subsidiaries
of the transactions contemplated thereby, except for: (A) the filing with the
SEC of (1) (a) the Joint Proxy Statement/Prospectus or (b) other documents
otherwise required in connection with the transactions contemplated hereby and
(2) such reports under Section 13(a) of the Exchange Act, and such other
compliance with the Exchange Act, as may be required in connection with the
Transaction Documents and the transactions contemplated thereby; (B) the filing
of the Articles of Merger with, and the acceptance for record of the Articles of
Merger by, the SDAT; (C) the filing of articles of amendment to the CPA16
Charter to effect the CPA16 Capital Increase with, and the acceptance for record
of such articles of amendment by, the SDAT; (D) such filings and approvals as
may be required by any applicable Environmental Laws; and (E) any such consent,
approval, order, authorization, registration, declaration, filing or

- 22 -



--------------------------------------------------------------------------------



 



permit that the failure to obtain or make individually or in the aggregate,
would not reasonably be expected to have a CPA16 Material Adverse Effect.
     (d) SEC Documents.
     (i) CPA16 has made available to CPA14 (by public filing with the SEC or
otherwise) a true and complete copy of each report, schedule, registration
statement and definitive proxy statement filed by CPA16 with the SEC since
January 1, 2007 (the “CPA16 SEC Documents”) which are all of the documents
required to have been filed by CPA16 with the SEC since that date. As of their
respective dates, the CPA16 SEC Documents complied in all material respects with
the requirements of the Securities Act, the Exchange Act or the SOX Act, as the
case may be, and the rules and regulations of the SEC thereunder applicable to
such CPA16 SEC Documents and none of the CPA16 SEC Documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, except to the
extent such statements have been modified or superseded by later CPA16 SEC
Documents filed and publicly available prior to the date of this Agreement.
CPA16 does not have any outstanding and unresolved comments from the SEC with
respect to the CPA16 SEC Documents. The consolidated financial statements of
CPA16 and CPA16 Subsidiaries included in the CPA16 SEC Documents complied as to
form in all material respects with the applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto, or, in the
case of the unaudited statements, as permitted by Rule 10-01 of Regulation S-X
under the Exchange Act) and fairly presented, in accordance with applicable
requirements of GAAP and the applicable rules and regulations of the SEC
(subject, in the case of the unaudited statements, to normal, recurring
adjustments, none of which are material), the consolidated financial position of
CPA16 and the CPA16 Subsidiaries, taken as a whole, as of their respective dates
and the consolidated statements of income and the consolidated cash flows of
CPA16 and the CPA16 Subsidiaries for the periods presented therein, in each
case, except to the extent such financial statements have been modified or
superseded by later CPA16 SEC Documents filed and publicly available prior to
the date of this Agreement. No CPA16 Subsidiary is required to make any filing
with the SEC.
     (ii) CPA16 maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (A) transactions are executed in accordance
with management’s general or specific authorizations, (B) access to assets is
permitted only in accordance with management’s general or specific authorization
and (C) the recorded accountability for assets is compared with the existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences.
     (iii) CPA16’s “disclosure controls and procedures” (as defined in
Rules 13a-15(e) and 15d-15(e) of the Exchange Act) are reasonably designed to
ensure that (A) all information (both financial and non-financial) required to
be disclosed by CPA16 in the reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the rules and forms of the SEC and (B) all such information is
accumulated and communicated to CPA16’s management as appropriate to allow
timely decisions regarding required disclosure and to make the certifications of
the principal executive officer and principal financial officer of CPA16
required under the Exchange Act with respect to such reports.
     (iv) Since December 31, 2009, CPA16 has not received any notification of
(A) a “significant deficiency” or (B) a “material weakness” in CPA16’s internal
controls. For purposes

- 23 -



--------------------------------------------------------------------------------



 



of this Agreement, the terms “significant deficiency” and “material weakness”
shall have the meanings assigned to them in Release 2004-001 of the Public
Company Accounting Oversight Board, as in effect on the date of this Agreement.
     (e) Absence of Certain Changes or Events. Except as disclosed or reflected
in the CPA16 SEC Documents filed with the SEC prior to the date of this
Agreement or as disclosed in Schedule 2.2(e) of the CPA16 Disclosure Letter,
since December 31, 2009 there has not been: (i) (A) any declaration, setting
aside or payment of any dividend or other distribution (whether in cash, shares
or property) with respect to any of CPA16’s capital stock except for regular
quarterly dividends on the CPA16 Common Stock; (B) any amendment of any term of
any outstanding equity security of CPA16 or any CPA16 Subsidiary; (C) any
repurchase, redemption or other acquisition by CPA16 or any CPA16 Subsidiary of
any outstanding shares of capital stock or other equity securities of, or other
ownership interests in, CPA16 or any CPA16 Subsidiary, except pursuant to
CPA16’s regular redemption program; (D) any change in any method of accounting
or accounting practice or any Tax method, practice or election by CPA16 or any
CPA16 Subsidiary that would materially adversely affect its assets, liabilities
or business, except insofar as may have been required by a change in applicable
Law or GAAP; (E) any CPA16 Material Adverse Effect, or (F) any incurrence,
assumption or guarantee by CPA16 or any CPA16 Subsidiary of any indebtedness for
borrowed money other than in the ordinary course of business consistent with
past practices.
     (f) No Undisclosed Material Liabilities. Except as disclosed in the CPA16
SEC Documents, as set forth in Schedule 2.2(f) of the CPA16 Disclosure Letter or
as otherwise would not reasonably be expected to have a CPA16 Material Adverse
Effect, there are no liabilities of CPA16 or any CPA16 Subsidiary of a nature
that would be required under GAAP to be set forth on the financial statements of
CPA16 or the notes thereto, other than: (i) liabilities adequately provided for
on the balance sheet of CPA16 dated as of December 31, 2009 (including the notes
thereto) as required by GAAP, (ii) liabilities incurred in connection with the
transactions contemplated by this Agreement or (iii) liabilities incurred in the
ordinary course of business subsequent to December 31, 2009.
     (g) No Default. Neither CPA16 nor Merger Sub is in default or violation
(and no event has occurred which, with notice or the lapse of time or both,
would constitute a default or violation) of any term, condition or provision of
(i) the CPA16 Charter or the CPA16 Bylaws or the Merger Sub Charter or the
Merger Sub Bylaws, as applicable, (ii) any loan or credit agreement, note, or
any bond, mortgage or indenture, to which CPA16 or Merger Sub is a party or by
which CPA16, Merger Sub or any of their respective properties or assets is
bound, or (iii) any order, writ, injunction, decree, statute, rule or regulation
applicable to CPA16 or Merger Sub, except in the case of (ii) and (iii) for
defaults or violations which, individually or in the aggregate, would not
reasonably be expected to have a CPA16 Material Adverse Effect.
     (h) Compliance with Applicable Laws; Regulatory Matters. Except for
environmental matters, which are addressed in Section 2.2(n), CPA16 and the
CPA16 Subsidiaries hold all permits, licenses, variances, exemptions, orders and
approvals of all Governmental Entities necessary for the lawful conduct of their
respective businesses (the “CPA16 Permits”), except where the failure so to hold
such CPA16 Permits, individually or in the aggregate, would not reasonably be
expected to have a CPA16 Material Adverse Effect. CPA16 and the CPA16
Subsidiaries are in compliance with the terms of the CPA16 Permits, except where
the failure to so comply, individually or in the aggregate, would not reasonably
be expected to have a CPA16 Material Adverse Effect. Except as disclosed in the
CPA16 SEC Documents, the businesses of CPA16 and the CPA16 Subsidiaries are not
being conducted in violation of any Law, except for violations which,
individually or in the aggregate, would not reasonably be expected to have a
CPA16 Material Adverse Effect. No investigation or review by any Governmental
Entity with respect to CPA16 or any CPA16 Subsidiary is pending or, to CPA16’s
Knowledge, threatened,

- 24 -



--------------------------------------------------------------------------------



 



other than those the outcome of which, individually or in the aggregate, would
not reasonably be expected to have a CPA16 Material Adverse Effect. Neither
CPA16 nor any CPA16 Subsidiary is subject to any order, writ, injunction,
decree, statute, rule or regulation that would, individually or in the
aggregate, reasonably be expected to have a CPA16 Material Adverse Effect.
Neither CPA16 nor Merger Sub is subject to any judgment, decree, injunction,
rule or order of any Governmental Entity that prohibits or would reasonably be
expected to prohibit any of the transactions contemplated hereby. Neither CPA16
nor Merger Sub has taken any action, nor have any other steps been taken or have
any legal proceedings been commenced, nor to the Knowledge of CPA16, threatened,
against CPA16 or Merger Sub, for the winding up, liquidation or dissolution of
CPA16 or Merger Sub.
     (i) Litigation. Except as disclosed in Schedule 2.2(i) of the CPA16
Disclosure Letter or the CPA16 SEC Documents, there is no suit, action or
proceeding pending or, to the Knowledge of CPA16, threatened against or
affecting CPA16 or any CPA16 Subsidiary or any of their respective properties or
assets that, individually or in the aggregate, would reasonably be expected to
have a CPA16 Material Adverse Effect, nor is there any such suit, action or
proceeding pending against CPA16 or any CPA16 Subsidiary or any of their
respective properties or assets which in any manner challenges or seeks to
prevent or enjoin, alter or materially delay any of the transactions
contemplated hereby.
     (j) Taxes.
     (i) Each of CPA16 and the CPA16 Subsidiaries has timely filed all material
Tax Returns required to be filed by it (after giving effect to any valid
extension to file). Each such Tax Return is true, correct and complete in all
material respects. CPA16 and each CPA16 Subsidiary has paid (or CPA16 has paid
on its behalf), all material Taxes required to be paid. All material Taxes which
CPA16 or the CPA16 Subsidiaries are required by Law to withhold or collect,
including Taxes required to have been withheld in connection with amounts paid
or owing to any employee, independent contractor, creditor, shareholder or other
third party and sales, gross receipts and use Taxes, have been duly withheld or
collected and, to the extent required, have been paid over to the proper
Governmental Entities within the time period prescribed by Law. The most recent
audited financial statements contained in the CPA16 SEC Documents filed with the
SEC prior to the date of this Agreement reflect an adequate reserve in
accordance with GAAP for all material Taxes payable by CPA16 and the CPA16
Subsidiaries for all taxable periods and portions thereof through the date of
such financial statements. CPA16 and each CPA16 Subsidiary has established (and
until the Closing Date shall continue to establish and maintain) on its books
and records reserves that are adequate for the payment of all material Taxes not
yet due and payable. Since December 31, 2010, CPA16 has incurred no liability
for any material Taxes under Sections 857(b), 860(c) or 4981 of the Code, IRS
Notice 88-19, Treasury Regulation Section 1.337(d)-5, or Treasury
Regulation Section 1.337(d)-6 including, without limitation, any material Tax
arising from a prohibited transaction described in Section 857(b)(6) of the
Code, and neither CPA16 nor any of the CPA16 Subsidiaries has incurred any
material liability for Taxes other than in the ordinary course of business and
other than transfer or similar Taxes arising in connection with the sales of
property. No event has occurred, and no condition or circumstance exists, which
presents a material risk that any material Tax described in the preceding
sentences will be imposed upon CPA16 or any CPA16 Subsidiary. Neither CPA16 nor
any CPA16 Subsidiary is the subject of any audit, examination, or other
proceeding in respect of federal income Taxes; to the Knowledge of CPA16, no
audit, examination or other proceeding in respect of federal income Taxes
involving CPA16 or any CPA16 Subsidiary is being considered by any Tax
authority; and no audit, examination or proceeding in respect of federal income
Taxes involving CPA16 or any CPA16 Subsidiary has occurred since December 31,
2005. No deficiencies for any Taxes have been asserted or assessed in writing
(or to the Knowledge of CPA16 or any CPA16 Subsidiary, proposed) against CPA16

- 25 -



--------------------------------------------------------------------------------



 



or any of the CPA16 Subsidiaries, including claims by any taxing authority in a
jurisdiction where CPA16 or any CPA16 Subsidiary does not file Tax Returns but
in which any of them is or may be subject to taxation, which individually or in
the aggregate would be material, and no requests for waivers of the time to
assess any such Taxes have been granted and remain in effect or are pending.
There are no Liens for Taxes upon the assets of CPA16 or the CPA16 Subsidiaries
except for statutory Liens for Taxes not yet due or payable and for which
appropriate reserves have been established on their respective financial
statements in accordance with GAAP.
     (ii) CPA16 (A) for each taxable year beginning with its taxable year ended
on December 31, 2004, has been subject to taxation as a REIT within the meaning
of the Code and has satisfied the requirements to qualify as a REIT for such
years, (B) has operated, and intends to continue to operate, consistent with the
requirements for qualification and taxation as a REIT through the Effective Time
and (C) has not taken or omitted to take any action which could reasonably be
expected to result in the loss of its qualification as a REIT, and no such
challenge is pending, or to CPA16’s Knowledge, threatened. Each CPA16 Subsidiary
which is a partnership, joint venture or limited liability company has since its
acquisition by CPA16 (A) been classified for federal income Tax purposes as a
partnership or treated as a disregarded entity and not as an association taxable
as a corporation, or a “publicly traded partnership” within the meaning of
Section 7704(b) of the Code, and (B) not owned any assets (including, without
limitation, securities) that would cause CPA16 to violate Section 856(c)(4) of
the Code. Each CPA16 Subsidiary which is a corporation, and each other issuer of
securities in which CPA16 holds securities (within the meaning of Section 856(c)
of the Code but excluding “straight debt” of issuers as described in Section
856(m) of the Code) having a value of more than 10 percent of the total value,
or more than 10 percent of the total voting power, of the outstanding securities
of such issuer, has since its acquisition by CPA16 been a REIT, a qualified REIT
subsidiary under Section 856(i) of the Code or a taxable REIT subsidiary under
Section 856(l) of the Code or otherwise qualified as a “real estate asset”
within the meaning of Section 856(c)(5)(B) of the Code. Neither CPA16 nor any
CPA16 Subsidiary holds any asset (x) the disposition of which would be subject
to rules similar to Section 1374 of the Code as announced in IRS Notice 88-19 or
Treasury Regulation Section 1.337(d)-5 or Treasury Regulation Section 1.337(d)-6
or (y) that is subject to a consent filed pursuant to Section 341(f) of the Code
and the regulations thereunder.
     (iii) As of the date of this Agreement, CPA16 does not have any earnings
and profits attributable to CPA16 or any other corporation in any non-REIT year
within the meaning of Section 857 of the Code.
     (iv) None of CPA16 or any of the CPA16 Subsidiaries is (A) subject,
directly or indirectly, to any Tax Protection Agreement or (B) in violation of
or in default under any Tax Protection Agreement.
     (v) As of the date hereof, CPA16 is a “domestically-controlled qualified
investment entity” within the meaning of Section 897(h) of the Code.
     (vi) Neither CPA16 nor any CPA16 Subsidiary is a party to any Tax
allocation or sharing agreement or has changed any method of accounting for Tax
purposes.
     (vii) CPA16 does not have any liability for the Taxes of any person other
than CPA16 and the CPA16 Subsidiaries and the CPA16 Subsidiaries do not have any
liability for the Taxes of any person other than CPA16 and the CPA16
Subsidiaries (A) under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or foreign Law), (B) as a transferee or successor,
(C) by contract or (D) otherwise.

- 26 -



--------------------------------------------------------------------------------



 



     (viii) Neither CPA16 nor any CPA16 Subsidiary (x) has requested, received
or is subject to any written ruling of a Governmental Entity related to Taxes or
has entered into any written and legally binding agreement with a Governmental
Entity relating to Taxes, (y) has engaged in any transaction of which it has
made (or was required to make) disclosure to any Governmental Entity to avoid
the imposition of any penalties related to Taxes, or (z) has participated in any
transaction that could give rise to a disclosure obligation as a “listed
transaction” under Section 6011 of the Code and the Treasury Regulations
thereunder or any similar provision under applicable Law.
     (k) Pension and Benefit Plans; Employees. Except as set forth in the CPA16
SEC Documents, neither CPA16 nor any CPA16 Subsidiary maintains or has
maintained any Employee Benefit Plans or has any obligations or liabilities in
respect of Employee Benefit Plans. Neither CPA16 nor any CPA16 Subsidiary has
any employees. None of the agreements to which CPA16 or any of the CPA16
Subsidiaries is a party would, individually or in the aggregate, constitute
excess parachute payments (as defined in Section 280G of the Code (without
regard to subsection (b)(4) thereof)) or would exceed the amount deductible
pursuant to Section 162(m) of the Code.
     (l) Information Supplied. None of the information supplied or to be
supplied by CPA16 or Merger Sub in writing for inclusion or incorporation by
reference in the Form S-4, the Joint Proxy Statement/Prospectus or in any
materials to be delivered by CPA16 or Merger Sub to potential financing sources
in connection with the transactions contemplated by this Agreement will (a) in
the case of the Form S-4, at the time it becomes effective, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading, (b) in the case of
the Joint Proxy Statement/Prospectus, at the time of the mailing thereof or at
the time the CPA16 Stockholder Meeting is to be held, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein not
misleading or (c) in the case of any materials to be delivered to potential
financing sources in connection with the transactions contemplated by this
Agreement, at the date such information is delivered, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein not
misleading. The Form S-4 and the Joint Proxy Statement/Prospectus will (with
respect to CPA16, its officers and directors and the CPA16 Subsidiaries) comply
in all material respects with the applicable requirements of the Securities Act
and the Exchange Act; provided that no representation is made as to statements
made or incorporated by reference by CPA14.
     (m) Intangible Property. CPA16 and the CPA16 Subsidiaries own, possess or
have adequate rights to use all trademarks, trade names, patents, service marks,
brand marks, brand names, computer programs, databases, industrial designs and
copyrights necessary for the operation of the businesses of each of CPA16 and
the CPA16 Subsidiaries (collectively, the “CPA16 Intangible Property”), except
where the failure to possess or have adequate rights to use such properties,
individually or in the aggregate, would not reasonably be expected to have a
CPA16 Material Adverse Effect. All of the CPA16 Intangible Property is owned or
licensed by CPA16 or the CPA16 Subsidiaries free and clear of any and all Liens,
except those that, individually or in the aggregate, would not reasonably be
expected to have a CPA16 Material Adverse Effect, and neither CPA16 nor any such
CPA16 Subsidiary has forfeited or otherwise relinquished any CPA16 Intangible
Property which forfeiture has resulted in, individually or in the aggregate, or
would reasonably be expected to result in a CPA16 Material Adverse Effect. To
the Knowledge of CPA16, the use of CPA16 Intangible Property by CPA16 or the
CPA16 Subsidiaries does not, in any material respect, conflict with, infringe
upon, violate or interfere with or constitute an appropriation of any right,
title, interest or goodwill, including, without limitation, any intellectual
property right, trademark, trade name, patent, service mark, brand mark, brand
name, computer program, database, industrial design, copyright or any pending
application therefor, of any other Person, and there

- 27 -



--------------------------------------------------------------------------------



 



have been no claims made, and neither CPA16 nor any of the CPA16 Subsidiaries
has received any notice of any claims or otherwise has Knowledge of any claims
that any of the CPA16 Intangible Property is invalid or conflicts with the
asserted rights of any other Person or has not been used or enforced or has
failed to have been used or enforced in a manner that would result in the
abandonment, cancellation or unenforceability of any of the CPA16 Intangible
Property, except for any such conflict, infringement, violation, interference,
claim, invalidity, abandonment, cancellation or unenforceability that,
individually or in the aggregate, would not reasonably be expected to have a
CPA16 Material Adverse Effect.
     (n) Environmental Matters. Except as disclosed in Schedule 2.2(n) of the
CPA16 Disclosure Letter, the CPA16 SEC Documents or in the environmental
audits/reports listed therein or except as would not reasonably be expected to
have a CPA16 Material Adverse Effect:
     (i) None of CPA16 or the CPA16 Subsidiaries has received written notice
that any administrative or compliance order has been issued that is still in
effect, any complaint has been filed that remains unresolved, any penalty has
been assessed that has not been paid and any investigation or review is pending
or threatened by any Governmental Entity with respect to any alleged failure by
CPA16 or any CPA16 Subsidiary to have any permit required under any applicable
Environmental Law or with respect to any Release by CPA16 or any CPA16
Subsidiary of any Hazardous Material in material violation of any Environmental
Law.
     (ii) To the Knowledge of CPA16, except in material compliance with
applicable Environmental Laws, (A) there are no asbestos-containing materials
present on any property owned or operated by CPA16 or any CPA16 Subsidiary,
(B) there are no regulated levels of PCBs present on any property owned or
operated by CPA16 or any CPA16 Subsidiary, and (C) there are no underground
storage tanks, active or abandoned, used for the storage of Hazardous Materials
currently present on any property owned or operated by CPA16 or any CPA16
Subsidiary.
     (iii) None of CPA16 or any CPA16 Subsidiary has received written notice of
a claim, that has not been resolved, to the effect that it is liable to a third
party, including a Governmental Entity, as a result of a Release of a Hazardous
Material into the environment in material violation of any Environmental Law at
any property currently or formerly owned, leased (including ground leases) or
operated by CPA16 or a CPA16 Subsidiary.
     (iv) None of CPA16 or any CPA16 Subsidiary has received written notice of
(A) any Liens arising under or pursuant to any applicable Environmental Law on
any CPA16 Property or (B) any action taken which could subject any CPA16
Property to such Liens. To the Knowledge of CPA16, no such action is in process.
CPA16 and the CPA16 Subsidiaries currently do not have any duty under any
applicable Environmental Law to place any restriction relating to the presence
of Hazardous Material at any CPA16 Property.
     (v) None of CPA16 or the CPA16 Subsidiaries has transported or arranged for
the transportation of any Hazardous Material to any location which, to the
Knowledge of CPA16, is the subject of any action, suit or proceeding that could
be reasonably expected to result in claims against CPA16 or the CPA16
Subsidiaries related to such Hazardous Material for clean-up costs, remedial
work, damages to natural resources or personal injury claims, including but not
limited to claims under CERCLA and the rules and regulations promulgated
thereunder.
     (vi) CPA16 and the CPA16 Subsidiaries have made notification of Releases of
a Hazardous Material where required by applicable Environmental Law, and no
property now or, to the Knowledge of CPA16, previously owned, leased (including
ground leases) or operated by

- 28 -



--------------------------------------------------------------------------------



 



CPA16 or the CPA16 Subsidiaries is listed or, to the Knowledge of CPA16,
proposed for listing on the National Priorities List promulgated pursuant to
CERCLA or on any similar list of sites under any Environmental Law of any other
Governmental Entity where such listing requires active investigation or
clean-up.
     (vii) CPA16 and the CPA16 Subsidiaries have not entered into any agreements
to provide indemnification to any third party purchaser pursuant to
Environmental Laws in relation to any property or facility previously owned or
operated by CPA16 and the CPA16 Subsidiaries.
     (viii) None of CPA16 or the CPA16 Subsidiaries has in its possession or
control any environmental assessment or investigation reports prepared within
the last four years that (A) have not been provided to CPA14 prior to the
execution of this Agreement and (B) disclose a material environmental condition
with respect to the CPA16 Properties which is not being addressed or remediated
or has not been addressed or remediated or been made the subject of an
environmental insurance policy listed in Schedule 2.2(p) of the CPA16 Disclosure
Letter, except for such reports that reflect the results of an asbestos survey
and/or abatement work performed in the ordinary course of renovation or
demolition activities.
     (o) Properties.
     (i) (A) Except as listed in Schedule 2.2(o)(i) of the CPA16 Disclosure
Letter, CPA16 or a CPA16 Subsidiary owns fee simple title to or has a valid
leasehold interest in, or has an interest (directly or indirectly) in an entity
that owns fee simple title to or has a valid leasehold interest in, each of the
real properties reflected on the most recent balance sheet of CPA16 included in
the CPA16 SEC Documents and as identified in Schedule 2.2(o)(i) of the CPA16
Disclosure Letter (each, a “CPA16 Property” and collectively, the “CPA16
Properties”), which are all of the real estate properties owned or leased by
them, in each case free and clear of Liens except for (1) debt and other matters
identified on Schedule 2.2(o)(i) of the CPA16 Disclosure Letter, (2) inchoate
mechanics’, workmen’s, repairmen’s and other inchoate Liens imposed for
construction work in progress or otherwise incurred in the ordinary course of
business, (3) mechanics’, workmen’s and repairmen’s Liens (other than inchoate
Liens for work in progress) which have heretofore been bonded or insured, and
landlord liens, (4) all matters (x) disclosed on existing title policies or
(y) as would be disclosed on current title reports, legal due diligence reports,
landlord waivers, zoning reports or surveys and would not have a material
adverse effect on the value or use of the affected property (excluding
outstanding indebtedness), (5) real estate Taxes and special assessments not yet
due and payable which are being contested in good faith in the ordinary course
of business, and (6) Liens that would not cause a material adverse effect on the
value or use of the affected property;
     (B) except as would not reasonably be expected to have a material adverse
effect on the value or use of the affected property, the CPA16 Properties are
not subject to any rights of way, written agreements, Laws, ordinances and
regulations affecting building use or occupancy, or reservations of an interest
in title (collectively, “CPA16 Property Restrictions”), except for (1) CPA16
Property Restrictions imposed or promulgated by Law with respect to real
property, including zoning regulations, which would not reasonably be expected
to have a material adverse effect on the value or use of the affected property,
(2) CPA16 Leases, landlord liens, easement agreements and all matters disclosed
on existing title policies, title reports, legal due diligence reports, landlord
waivers, zoning reports or surveys or as would be disclosed on current title
policies, title reports, legal due diligence reports, landlord waivers, zoning
reports or surveys and which would not reasonably be expected to have a material
adverse effect on

- 29 -



--------------------------------------------------------------------------------



 



the value or use of the affected property (excluding outstanding indebtedness)
and (3) real estate Taxes and special assessments;
     (C) except as would not reasonably be expected to have a material adverse
effect on the value or use of the affected property, none of CPA16 or a CPA16
Subsidiary has received written notice to the effect that there are any (1)
condemnation or rezoning proceedings that are pending or, to the Knowledge of
CPA16 and the CPA16 Subsidiaries threatened, with respect to any material
portion of any of the CPA16 Properties or (2) zoning, building or similar Laws
or orders that are presently being violated or will be violated by the continued
maintenance, operation or use of any buildings or other improvements on any of
the CPA16 Properties or by the continued maintenance, operation or use of the
parking areas located thereon or appurtenant thereto or used in connection
therewith;
     (D) except as would not reasonably be expected to have a material adverse
effect on the value or use of the affected property, none of CPA16 or any CPA16
Subsidiary has received written notice that it is currently in default or
violation of any CPA16 Property Restrictions;
     (E) except for the owners of the CPA16 Properties in which CPA16, any CPA16
Subsidiary or any joint venture involving CPA16 or the CPA16 Subsidiaries has a
leasehold interest, no Person (other than CPA16, a CPA16 Subsidiary or any joint
venture involving CPA16 or the CPA16 Subsidiaries) has any ownership interest in
any of the CPA16 Properties; and
     (F) except as listed on Schedule 2.2(o)(i)(F) of the CPA16 Disclosure
Letter, all equity interests held by CPA16 or a CPA16 Subsidiary in entities
which directly or indirectly own or lease CPA16 Properties are so held free and
clear of Liens.
     (ii) Except, individually or in the aggregate, as would not reasonably be
expected to have a CPA16 Material Adverse Effect, all properties currently under
development or construction by CPA16 or the CPA16 Subsidiaries and all
properties currently under contract for acquisition, sale or transfer,
development or commencement of construction as of the date of this Agreement by
CPA16 and the CPA16 Subsidiaries are listed as such in Schedule 2.2(o)(ii) of
the CPA16 Disclosure Letter.
     (iii) Schedule 2.2(o)(iii) of the CPA16 Disclosure Letter sets forth the
rent roll for each of the CPA16 Properties (the “CPA16 Rent Roll”) as of
November 30, 2010, including any leases which have been executed for which the
term has not yet commenced. Except as disclosed in Schedule 2.2(o)(iii) of the
CPA16 Disclosure Letter and for discrepancies that, either individually or in
the aggregate, would not reasonably be expected to have a CPA16 Material Adverse
Effect, (1) the information set forth in the CPA16 Rent Roll is true, correct
and complete as of the date thereof; (2) no brokerage fees, commissions or any
similar payments are owed or payable by the lessor under any of the leases
listed on the CPA16 Rent Roll (the “CPA16 Leases”) to any third party in
connection with the existence or execution thereof, or in connection with any
renewal, expansion or extension of any CPA16 Lease which has occurred prior to,
or may occur after, the date hereof; (3) to the Knowledge of CPA16, all work to
be performed by any party to any of the CPA16 Leases has been completed and
fully paid for; (4) except in the ordinary course of business, no tenants under
the CPA16 Leases are entitled to any free rent, abatement of rent or similar
concession, nor to CPA16’s Knowledge, to any claim of any offset or defense
against the payment of rent; (5) no person other than those identified on the
CPA16 Rent

- 30 -



--------------------------------------------------------------------------------



 



Roll (and those claiming by, through or under them) is in occupancy of any
portion of any CPA16 Property; (6) each CPA16 Lease is valid, binding and
enforceable in accordance with its terms and is in full force and effect with
respect to CPA16 and the CPA16 Subsidiaries, as applicable, and, to the
Knowledge of CPA16, each of the other parties thereto; and (7) there are no
material defaults (nor does there exist any condition which upon the passage of
time or the giving of notice or both would cause a material default) under any
CPA16 Lease by CPA16 or any CPA16 Subsidiary, or, to the Knowledge of CPA16, any
of the other parties thereto.
     (iv) Schedule 2.2(o)(iv) of the CPA16 Disclosure Letter lists (1) all
agreements existing as of the date of this Agreement to which CPA16 or any CPA16
Subsidiary is a party providing (x) for the sale of, or option to sell, any
CPA16 Property or the purchase of, or option to purchase, by CPA16 or any CPA16
Subsidiary, on the one hand, or the other party thereto, on the other hand, any
real estate not yet consummated as of the date hereof or (y) all rights of first
offer and rights of first refusal with regard to any CPA16 Properties and
(2) all tenants of CPA16 Properties who have been granted early termination
rights with respect to their lease obligations.
     (v) Schedule 2.2(o)(v) of the CPA16 Disclosure Letter contains a list, as
of the date of this Agreement, of (A) all unfunded capital improvements required
to have been conducted by CPA16 or any CPA16 Subsidiary in excess of $750,000 in
any instance, (B) all outstanding leasing commissions in excess of $750,000 in
any instance and (C) all committed capital expenditures in excess of $750,000 in
any instance.
     (p) Insurance. Schedule 2.2(p) of the CPA16 Disclosure Letter sets forth a
complete list as of the date of this Agreement of all insurance policies (but
excluding title insurance policies) which CPA16 or any CPA16 Subsidiary
maintains with respect to its respective businesses or properties. CPA16 has not
been informed that any such policies are not in full force and effect in all
material respects, as of the date of this Agreement. All premiums due and
payable by CPA16 or any CPA16 Subsidiary thereof under each such policy obtained
by CPA16 or any CPA16 Subsidiary have been paid.
     (q) Opinion of Financial Advisor. The Board of Directors of CPA16 has
received the opinion of Deutsche Bank Securities Inc. dated as of the date of
this Agreement, to the effect that, among other things, as of the date hereof,
the Merger Consideration is fair from a financial point of view to the
unaffiliated holders of CPA16 Common Stock, which opinion will be made available
to CPA14 solely for informational purposes as promptly as practicable following
receipt thereof by CPA16. CPA16 has been advised that Deutsche Bank Securities
Inc. will permit the inclusion of the opinion in its entirety and, subject to
prior review and consent by Deutsche Bank Securities Inc., a reference to the
opinion in the Form S-4 and the Joint Proxy Statement/Prospectus.
     (r) Vote Required. The affirmative vote of the holders of a majority of the
outstanding shares of CPA16 Common Stock is the only vote of holders of
securities of CPA16 required to approve each of the Alternate Merger, the
Reorganization, the CPA16 Capital Increase and the other transactions
contemplated by the Transaction Documents (the “CPA16 Stockholder Approvals”).
The Merger does not require the approval of the CPA16 Stockholders.
     (s) Brokers. Except for the fees and expenses payable to Deutsche Bank
Securities Inc. (which fees have been disclosed to CPA14), no broker, investment
banker or other Person is entitled to any broker’s, finder’s or other similar
fee or commission in connection with the transactions contemplated by the
Transaction Documents based upon arrangements made by or on behalf of CPA16 or
any CPA16 Subsidiary. CPA16 has previously provided CPA14 with a true and
complete copy of the engagement letter with Deutsche Bank Securities Inc. as in
effect on the date hereof, pursuant to which such fees and

- 31 -



--------------------------------------------------------------------------------



 



expenses are payable, and the amounts payable by CPA16 pursuant to such letter
shall not have been increased between the date of this Agreement and the Closing
Date.
     (t) Investment Company Act of 1940. Neither CPA16 nor any of the CPA16
Subsidiaries is, or after giving effect to the transactions contemplated by this
Agreement will be, required to be registered as an investment company under the
Investment Company Act of 1940, as amended.
     (u) Contracts.
     (i) Except as set forth in Schedule 2.2(u)(i) of the CPA16 Disclosure
Letter or in the CPA16 SEC Documents, each CPA16 Material Contract is valid,
binding and enforceable in accordance with its terms and in full force and
effect with respect to CPA16 and the CPA16 Subsidiaries, as applicable, and, to
the Knowledge of CPA16, each of the other parties thereto, except where such
failure to be so valid, binding and enforceable and in full force and effect
would not, individually or in the aggregate, reasonably be expected to have a
CPA16 Material Adverse Effect, and there are no defaults (nor does there exist
any condition which upon the passage of time or the giving of notice or both
would cause such a violation of or default under) under any CPA16 Material
Contract by CPA16 or any CPA16 Subsidiary, or, to the Knowledge of CPA16, any of
the other parties thereto, except for those defaults that would not,
individually or in the aggregate, reasonably be expected to have a CPA16
Material Adverse Effect. For purposes of this Agreement, “CPA16 Material
Contracts” shall mean (A) any partnership, limited liability company or joint
venture agreement between CPA16 or any CPA16 Subsidiary, on the one hand, and a
third party, on the other hand, (B) any capitalized lease obligations and other
indebtedness to any Person, other than individual items of indebtedness in a
principal amount less than $1,000,000, (C) each material commitment, contractual
obligation, borrowing, capital expenditure or transaction entered into by CPA16
or any CPA16 Subsidiary which may result in total payments by or liability of
CPA16 or any CPA16 Subsidiary in excess of $1,000,000, (D) any other agreements
filed or required to be filed as exhibits to the CPA16 SEC Documents pursuant to
Item 601(b)(10) of Regulation S K of Title 17, Part 229 of the Code of Federal
Regulations, (E) any interest rate cap, interest rate collar, interest rate
swap, currency hedging transaction and any other agreement relating to a similar
transaction to which CPA16 or any CPA16 Subsidiary is a party or an obligor with
respect thereto, (F) the CPA16 Leases with respect to the five largest CPA16
Tenants measured by lease revenue, and (G) any agreement, commitment, instrument
or obligation of a type described in Sections 2.2(u)(ii) through 2.2(u)(iv); in
each case including all amendments, modifications and supplements to such CPA16
Material Contracts and all side letters to which CPA16 or any CPA16 Subsidiary
is a party affecting the obligations of any party thereunder.
     (ii) The Merger and the other transactions contemplated by the Transaction
Documents will not trigger any due-on-sale provision on any mortgages, except as
set forth in Schedule 2.2(u)(ii) of the CPA16 Disclosure Letter.
     (iii) Except for those agreements set forth in Schedule 2.2(u)(iii) of the
CPA16 Disclosure Letter or agreements in which CPA16 agrees not to sell a CPA16
Property to a competitor of the CPA16 Property’s current tenant, there are no
non-competition agreements or other contracts or agreements that contain
covenants that restrict CPA16’s or any CPA16 Subsidiary’s ability to conduct its
business in any location or present a material restriction on the conduct of the
business of CPA16 or the CPA16 Subsidiaries.
     (iv) Except as set forth in Schedule 2.2(u)(iv) of the CPA16 Disclosure
Letter, there are no indemnification agreements entered into by and between
CPA16 and any director or

- 32 -



--------------------------------------------------------------------------------



 



officer of CPA16 or any of the CPA16 Subsidiaries, other than in respect of
independent directors as may be required in connection with financing the CPA16
Properties.
     (v) Related Party Transactions. Except as expressly described in the CPA16
SEC Documents or as set forth in Schedule 2.2(v) of the CPA16 Disclosure Letter,
there are no material arrangements, agreements or contracts entered into by
CPA16 or any of the CPA16 Subsidiaries, on the one hand, and any Person who is
an officer, director or Affiliate of CPA16 or any CPA16 Subsidiary, any relative
of the foregoing or an entity of which any of the foregoing is an Affiliate, on
the other hand. Copies of any such documents have been previously provided to
CPA14.
     (w) Transaction Financing.
     (i) True, correct and complete copies of the executed debt commitment
letters from Bank of America, N.A., the sole administrative agent and lead
arranger for a $300,000,000 Senior Secured Revolving Credit Facility (the
“Senior Credit Facility”), and the other banks acting as syndicate lenders, are
attached hereto as Exhibit F (the “Commitment Letters”), pursuant to which the
financing sources described therein have agreed to lend to CPA16, on the terms
and subject to the conditions set forth therein, the debt amounts set forth
therein. The Senior Credit Facility will be used by CPA16 (A) to finance a
portion of the Cash Consideration (the “Debt Financing”), (B) to repay certain
property level indebtedness as described on Schedule 2.2(w)(i) and (C) for
general corporate and working capital purposes, in each case in such amounts as
determined by CPA16 and CAM in their reasonable commercial discretion.
     (ii) The Commitment Letters are in full force and effect and are valid and
enforceable against the parties thereto in accordance with their terms, subject,
as to enforceability, to bankruptcy, insolvency, reorganization, moratorium and
other Laws of general applicability relating to or affecting creditors’ rights
and to general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at Law). The obligations of the
financing sources to fund their respective commitments under the Commitment
Letters are not subject to any conditions other than as set forth in the
Commitment Letters. As of the date of this Agreement, to the Knowledge of CPA16,
no event has occurred that (with or without notice, lapse of time, or both)
would reasonably be expected to constitute a breach or default under the
Commitment Letters by CPA16. CPA16 has no Knowledge of any facts or
circumstances that are reasonably likely to result in any of the conditions set
forth in the Commitment Letters not being satisfied or the funding contemplated
in the Commitment Letters not being made available to CPA16 on a timely basis in
order to consummate the transactions contemplated by this Agreement. As of the
date of this Agreement, the Commitment Letters have not been amended or modified
and the commitments contained in such letters have not been withdrawn or
rescinded in any respect. CPA16 or Merger Sub has fully paid any and all
commitment fees or other fees in connection with the Commitment Letters that are
payable on or prior to the date of this Agreement.
     (iii) The cash on hand and available to CPA14 and CPA16, the Debt Financing
and the Equity Financing (described in Section 4.3(d)), taken together, will be
sufficient for CPA16 to pay (A) the aggregate cash portion of the Merger
Consideration to CPA14 Stockholders who elect to receive cash pursuant to
Section 1.6(a)(ii) and cash in lieu of fractional shares pursuant to
Section 1.9(i), provided that CPA14 Stockholders holding not more than 50% of
the outstanding CPA14 Common Stock elect to receive Cash Consideration in the
Merger in accordance with this Agreement and the Joint Proxy
Statement/Prospectus, (B) any amounts that may be payable to Dissenting
Stockholders, and (C) the fees and expenses of CPA14, CPA16 and Merger Sub
incurred in connection with the transactions contemplated by this Agreement
((A), (B) and (C)

- 33 -



--------------------------------------------------------------------------------



 



being collectively referred to herein as the “Required Cash Amounts”). As of the
date of this Agreement, there are no side letters or other agreements,
arrangements or understandings relating to the Debt Financing to which CPA16 or
any of its Affiliates is a party.
     Section 2.3. Representations and Warranties of W. P. Carey. W. P. Carey
represents and warrants to CPA14, CPA16 and Merger Sub that:
     (a) Organization, Standing and Corporate Power. W. P. Carey is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the State of Delaware and has the requisite power and authority to
carry on its business as now being conducted. W. P. Carey is duly qualified or
licensed to do business and is in good standing in each jurisdiction in which
the nature of the business it is conducting makes such qualification or
licensing necessary, other than in such jurisdictions where the failure to be so
qualified or licensed, individually or in the aggregate, would not reasonably be
expected to have a material adverse effect on W. P. Carey’s ability to perform
its obligations under this Agreement and the other Transaction Documents to
which it is a party.
     (b) Authority; No Violations; Consents and Approval.
     (i) W. P. Carey has all requisite power and authority to enter into this
Agreement and the other Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby (including, without
limitation, the Equity Financing). The execution and delivery of this Agreement
and the other Transaction Documents to which W. P. Carey is a party and the
consummation of the transactions contemplated hereby and thereby have been, or
when executed will have been, duly authorized by all necessary action on the
part of W. P. Carey and are enforceable in accordance with their terms, subject
to enforceability, to bankruptcy, insolvency, reorganization, moratorium and
other Laws of general applicability relating to or affecting creditors’ rights
and to general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at Law).
     (ii) The execution and delivery of this Agreement and the other Transaction
Documents to which W. P. Carey is a party and the consummation by W. P. Carey of
the transactions contemplated hereby and thereby, and compliance with the
provisions thereof, will not conflict with, or result in any violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any material
obligation, or give rise to a right of purchase under, result in the creation of
any Lien upon any of the properties or assets of W. P. Carey under or require
the consent or approval of any third party under, any provision of (A) W. P.
Carey’s certificate of formation, bylaws or limited liability company agreement,
(B) any material contract to which W. P. Carey is a party or (C) any judgment,
order, decree, statute, Law, ordinance, rule or regulation applicable to W. P.
Carey, or any of its properties or assets, other than, in the case of clauses
(B) or (C), any such conflicts, violations, defaults, rights or Liens that,
individually or in the aggregate, would not reasonably be expected to have a
material adverse effect on W. P. Carey’s ability to perform its obligations
under this Agreement and the other Transaction Documents to which it is a party.
     (iii) No consent, approval, order or authorization of, or registration,
declaration or filing with, or permit from any Governmental Entity, is required
by or with respect to W. P. Carey or any of its Subsidiaries in connection with
the execution and delivery by W. P. Carey of this Agreement and the other
Transaction Documents to which W. P. Carey is a party or the consummation by W.
P. Carey of the transactions contemplated hereby and thereby, except for:
(A) such reports under Section 13(a) of the Exchange Act, and such other
compliance with the Exchange Act, as may be required in connection with this
Agreement and the other Transaction

- 34 -



--------------------------------------------------------------------------------



 



Documents to which W. P. Carey is a party and the transactions contemplated
hereby and thereby; and (B) any such consent, approval, order, authorization,
registration, declaration, filing or permit that the failure to obtain or make
individually or in the aggregate, would not reasonably be expected to have a
material adverse effect on W. P. Carey’s ability to perform its obligations
under this Agreement and the other Transaction Documents to which it is a party.
ARTICLE III
COVENANTS RELATING TO CONDUCT OF BUSINESS PENDING THE MERGER
     Section 3.1. Conduct of Business by CPA14.
     (a) During the period from the date of this Agreement to the Effective
Time, CPA14 shall, and shall cause each of the CPA14 Subsidiaries to, use all
commercially reasonable efforts to carry on its businesses in the usual, regular
and ordinary course in substantially the same manner as heretofore conducted and
in compliance in all material respects with applicable Law and, to the extent
consistent herewith, use commercially reasonable efforts to preserve intact in
all material respects its current business organization, goodwill, ongoing
businesses and CPA14’s qualification as a REIT within the meaning of the Code.
CPA14 will promptly notify CPA16 of any litigation involving CPA14 having, to
the Knowledge of CPA14, a reasonable likelihood of potential liability to CPA14
or any of the CPA14 Subsidiaries in excess of $100,000 or any complaint,
investigation or hearing, of which CPA14 has Knowledge, by a Governmental Entity
involving CPA14 or any of the CPA14 Subsidiaries.
     (b) Without limiting the generality of the foregoing, during the period
from the date of this Agreement to the earlier of the termination of this
Agreement in accordance with Section 7.1 and the Effective Time, except (i) as
disclosed on Schedule 3.1 of the CPA14 Disclosure Letter, (ii) as otherwise
contemplated by this Agreement, (iii) in connection with the steps taken to
implement the Reorganization or (iv) to the extent consented to by CPA16, which
consent shall not be unreasonably withheld, conditioned or delayed, CPA14 and
any of the CPA14 Subsidiaries shall not engage in, authorize or agree to any of
the following:
     (i) (A) declare, set aside or pay any dividends on, or make any other
distributions in respect of, any CPA14 Common Stock or stock or other equity
interests in any CPA14 Subsidiary that is not directly or indirectly
wholly-owned by CPA14, except (1) the authorization and payment of regular
quarterly dividends with respect to the CPA14 Common Stock (not to exceed
$0.20010 per share per quarter), provided that CPA14 shall notify CPA16 of the
proposed record date for any such distribution prior to such date, (2) the
authorization and payment of the CPA14 Special Distribution, or (3) any
distribution (or an increase in a distribution) by CPA14 that is necessary for
CPA14 to maintain its REIT qualification, avoid the incurrence of any Taxes
under Section 857 of the Code, avoid the imposition of any excise Taxes under
Section 4981 of the Code, or avoid the need to make one or more extraordinary or
disproportionately larger distributions to meet any of the objectives in this
clause (3), provided that CPA14 shall provide CPA16 with evidence, reasonably
satisfactory to CPA16, that such distribution is necessary, (B) split, combine
or reclassify any CPA14 Common Stock or issue or authorize the issuance of any
other securities in respect of, in lieu of or in substitution for shares of
CPA14 Common Stock or (C) purchase, redeem or otherwise acquire any CPA14 Common
Stock or any options, warrants or rights to acquire, or security convertible
into, shares of CPA14 Common Stock other than qualified redemptions pending as
of the date of this Agreement;
     (ii) issue, deliver, sell, grant, pledge or encumber or agree to issue,
deliver, sell, grant, pledge or encumber any stock, Voting Debt or other voting
securities or equity securities of

- 35 -



--------------------------------------------------------------------------------



 



CPA14 (including any CPA14 Common Stock) or any CPA14 Subsidiary or any option
or other material right in respect of any CPA14 Common Stock, capital stock, any
other voting or redeemable securities of CPA14 or any securities convertible
into, or any rights, warrants or options to acquire, any such shares, voting
securities or convertible or redeemable securities, except (A) to CPA14 or a
wholly-owned CPA14 Subsidiary, (B) pursuant to CPA14’s distribution reinvestment
and share purchase plan; provided that the purchase price for any shares of
CPA14 Common Stock issued pursuant to such distribution reinvestment and share
purchase plan is not less than the Cash Consideration or (C) pursuant to the
advisory agreement between CPA14 and CAM (the “CPA14 Advisory Agreement”);
     (iii) amend the CPA14 Charter or CPA14 Bylaws, except as required by this
Agreement or applicable Law;
     (iv) exempt any Person, other than CPA16 and Merger Sub or any of their
Affiliates or Subsidiaries or, if applicable, any Person that enters into a
definitive agreement with CPA14 or any CPA14 Subsidiary in connection with a
Superior Competing Transaction, from any limits or restrictions contained in the
CPA14 Charter or CPA14 Bylaws with respect to the ownership of any equity
securities of CPA14;
     (v) except as set forth on Schedule 3.1(b)(v) of the CPA14 Disclosure
Letter, merge, consolidate or enter into any other similar extraordinary
corporate transaction with any Person; acquire or agree to acquire (by merger,
consolidation or acquisition) any corporation, partnership or other entity; or
purchase any equity interest in, or all or substantially all of the assets of,
any Person or any division or business thereof;
     (vi) except for transactions in the ordinary course of business consistent
with past practice and as set forth on Schedule 3.1(b)(vi) of the CPA14
Disclosure Letter, (A) make any capital expenditures; (B) acquire, enter into
any option to acquire, or exercise an option or other right or election or enter
into any other commitment or contractual obligation (each, a “Commitment”) for
the acquisition of any real property or other transaction involving
nonrefundable deposits; (C) commence construction of, or enter into any
Commitment to develop or construct, other real estate projects; (D) incur
additional indebtedness (secured or unsecured); or (E) make any loans, advances,
capital contributions or investments in any other Person;
     (vii) (A) except for transactions in the ordinary course of business
consistent with past practice, (i) mortgage, lease or subject to Lien any of the
CPA14 Properties, (ii) pledge or otherwise encumber CPA14 Common Stock or
(iii) sell, lease, mortgage, subject to Lien or otherwise dispose of any of its
personal or intangible property, and (B) except as set forth on Schedule 3.1(b)
(vii) of the CPA14 Disclosure Letter, directly or indirectly, sell or otherwise
dispose of any of the CPA14 Properties or any equity interests in a CPA14
Subsidiary;
     (viii) guarantee the indebtedness of another Person, enter into any “keep
well” or other agreement to maintain any financial statement condition of
another Person or enter into any arrangement having the economic effect of any
of the foregoing other than in the ordinary course of business consistent with
past practice;
     (ix) (A) prepay, refinance or amend any existing indebtedness other than,
in the case of refinancings and amendments, on terms more favorable than the
terms of the existing indebtedness other than in the ordinary course of business
consistent with past practice or (B) pay, discharge or satisfy any claims,
Liabilities or obligations (absolute, accrued, asserted or unasserted,
contingent or otherwise) other than the payment, discharge or satisfaction, in
the

- 36 -



--------------------------------------------------------------------------------



 



ordinary course of business consistent with past practice or in accordance with
their terms, of Liabilities reflected or reserved against in the balance sheet
of CPA14 dated as of December 31, 2009;
     (x) make or rescind any express or deemed election relating to Taxes
(unless CPA14 reasonably determines after consultation with CPA16 that such
action is required by Law or necessary to preserve CPA14’s qualification as a
REIT or any other CPA14 Subsidiary which files Tax Returns as a partnership for
federal Tax purposes, in which event CPA14 shall make such election in a timely
manner); provided that nothing in this Agreement shall preclude CPA14 from
designating dividends paid by it as “capital gain dividends” within the meaning
of Section 857 of the Code, with the prior written consent of CPA16, which will
not be unreasonably withheld;
     (xi) (A) change in any material respect that is adverse to CPA14 any of its
methods, principles or practices of accounting (including any method of
accounting for Tax purposes) in effect or (B) settle or compromise any claim,
action, suit, litigation, proceeding, arbitration, investigation, audit or
controversy relating to Taxes, except in the case of settlements or compromises
relating to Taxes on real property or sales Taxes in an amount not to exceed,
individually or in the aggregate, $100,000, or change any of its methods of
reporting income or deductions for federal income Tax purposes from those
employed in the preparation of its federal income Tax Return for the taxable
year ended December 31, 2009, except as to clauses (A) and (B) as may be
required by the SEC, applicable Law or GAAP;
     (xii) except as set forth on Schedule 3.1(b)(xii) of the CPA14 Disclosure
Letter, waive, release, assign, settle or compromise any pending or threatened
litigation, action or claim, including any shareholder derivative or class
action claims other than settlements or compromises for litigation providing
solely for the payment of money damages where the amount paid (after reduction
by any insurance proceeds actually received or appropriate credits are applied
from self-insurance reserves), in settlement or compromise, exceeds,
individually or in the aggregate, $100,000, except where such settlement or
compromise provides for a complete release of CPA14 and each applicable CPA14
Subsidiary for all claims and which do not provide for any admission of
liability by CPA14 or any CPA14 Subsidiary;
     (xiii) adopt any Employee Benefit Plan, incentive plan, severance plan,
bonus plan, change in control, retention, retirement, health, life, disability,
compensation or special remuneration plan, share option or similar plan,
program, policy or arrangement, grant new share options, shares of restricted
stock, share appreciation rights or other equity-based awards, or enter into any
employment, severance, change in control, termination or retention agreement or
any similar agreement or arrangement;
     (xiv) enter into or amend or otherwise modify any material agreement or
arrangement with persons that are Affiliates or, as of the date of this
Agreement, are officers or directors of CPA14 or any CPA14 Subsidiary;
     (xv) authorize, recommend, propose or announce an intention to adopt a plan
of complete or partial liquidation or dissolution of CPA14;
     (xvi) except as set forth on Schedule 3.1(b)(xvi) of the CPA14 Disclosure
Letter, amend or terminate, or waive compliance with the terms of, or breaches
under, any CPA14 Material Contract or enter into a new contract, agreement or
arrangement that, if entered into prior to the date of this Agreement, would
have been required to have been listed in

- 37 -



--------------------------------------------------------------------------------



 



Schedule 2.1(v)(i) of the CPA14 Disclosure Letter and after giving effect to the
Merger would have a CPA14 Material Adverse Effect;
     (xvii) enter into, assume or acquire any asset subject to any Tax
Protection Agreement;
     (xviii) take any action or fail to take any action that could reasonably be
expected to prevent, materially delay or materially impede the ability of the
parties to consummate the Merger or that could reasonably be expected to prevent
or impede the Merger from qualifying as a reorganization under Section 368(a) of
the Code (other than allowing CPA14 stockholders to elect the consideration to
be received in the Merger) pursuant to this Agreement and the Joint Proxy
Statement/Prospectus; or
     (xix) authorize, commit or agree to take, or take any action inconsistent
with any of the foregoing.
     Section 3.2. Conduct of Business by CPA16.
     (a) During the period from the date of this Agreement to the Effective
Time, CPA16 shall, and shall cause each of the CPA16 Subsidiaries to, use all
commercially reasonable efforts to carry on its businesses in the usual, regular
and ordinary course in substantially the same manner as heretofore conducted and
in compliance in all material respects with applicable Law and, to the extent
consistent herewith, use commercially reasonable efforts to preserve intact in
all material respects its current business organization, goodwill, ongoing
businesses and CPA16’s qualification as a REIT within the meaning of the Code.
CPA16 will promptly notify CPA14 of any litigation involving CPA16 having, to
the Knowledge of CPA16, a reasonable likelihood of potential liability to CPA16
or any of the CPA16 Subsidiaries in excess of $100,000 or any complaint,
investigation or hearing, of which CPA16 has Knowledge, by a Governmental Entity
involving CPA16 or any of the CPA16 Subsidiaries.
     (b) Without limiting the generality of the foregoing, during the period
from the date of this Agreement to the earlier of the Effective Time and the
termination of this Agreement in accordance with Section 7.1, except (i) as
disclosed on Schedule 3.2 of the CPA16 Disclosure Letter, (ii) as otherwise
contemplated by this Agreement, (iii) in connection with the steps taken to
implement the Reorganization or (iv) to the extent consented to by CPA14, which
consent shall not be unreasonably withheld, conditioned or delayed, CPA16 and
any of the CPA16 Subsidiaries shall not engage in, authorize or agree to any of
the following:
     (i) (A) declare, set aside or pay any dividends on, or make any other
distributions in respect of, any CPA16 Common Stock or stock or other equity
interests in any CPA16 Subsidiary that is not directly or indirectly
wholly-owned by CPA16, except (1) the authorization and payment of regular
quarterly dividends with respect to the CPA16 Common Stock (not to exceed
$0.16560 per share per quarter), provided that CPA16 shall notify CPA14 of the
proposed record date for any such distribution prior to such date or (2) any
distribution (or an increase in a distribution) by CPA16 that is necessary for
CPA16 to maintain its REIT qualification, avoid the incurrence of any Taxes
under Section 857 of the Code, avoid the imposition of any excise Taxes under
Section 4981 of the Code, or avoid the need to make one or more extraordinary or
disproportionately larger distributions to meet any of the objectives in this
clause (2), provided that CPA16 shall provide CPA14 with evidence, reasonably
satisfactory to CPA14, that such distribution is necessary, (B) split, combine
or reclassify any CPA16 Common Stock or issue or authorize the issuance of any
other securities in respect of, in lieu of or in substitution for shares of
CPA16 Common Stock or (C) purchase, redeem or otherwise acquire any CPA16 Common

- 38 -



--------------------------------------------------------------------------------



 



Stock or any options, warrants or rights to acquire, or security convertible
into, shares of CPA16 Common Stock, except pursuant to CPA16’s existing
redemption plan;
     (ii) issue, deliver, sell, grant, pledge or encumber or agree to issue,
deliver, sell, grant, pledge or encumber any stock, Voting Debt or other voting
securities or equity securities of CPA16 (including any CPA16 Common Stock),
other than in connection with the transactions contemplated by this Agreement,
or any CPA16 Subsidiary or any option or other material right in respect of any
CPA16 Common Stock, capital stock, any other voting or redeemable securities of
CPA16 or any securities convertible into, or any rights, warrants or options to
acquire, any such shares, voting securities or convertible or redeemable
securities, except (A) to CPA16 or a wholly-owned CPA16 Subsidiary, (B) pursuant
to CPA16’s distribution reinvestment and share purchase plan; provided that the
purchase price for any shares of CPA16 Common Stock issued pursuant to such
distribution reinvestment and share purchase plan is not less than 95% of the
most recent estimated net asset value per share of CPA16 Common Stock approved
by the independent directors of CPA16 or (C) pursuant to the Amended and
Restated Advisory Agreement, dated October 1, 2009, between CPA16 and CAM (the
“CPA16 Advisory Agreement”),;
     (iii) amend the CPA16 Charter or CPA16 Bylaws, except as required by this
Agreement or applicable Law;
     (iv) amend the Merger Sub Charter or Merger Sub Bylaws, except as required
by this Agreement or applicable Law;
     (v) merge, consolidate or enter into any other similar extraordinary
corporate transaction with any Person; acquire or agree to acquire (by merger,
consolidation or acquisition) any corporation, partnership or other entity; or
purchase any equity interest in, or all or substantially all of the assets of,
any Person or any division or business thereof;
     (vi) except for transactions in the ordinary course of business consistent
with past practice, (A) make any capital expenditures; (B) acquire, enter into
any option to acquire, or exercise any Commitment for the acquisition of any
real property or other transaction involving nonrefundable deposits;
(C) commence construction of, or enter into any Commitment to develop or
construct, other real estate projects; (D) incur additional indebtedness
(secured or unsecured); or (E) make any loans, advances, capital contributions
or investments in any other Person;
     (vii) (A) except for transactions in the ordinary course of business
consistent with past practice, (i) mortgage, lease or subject to Lien any of the
CPA16 Properties, (ii) pledge or otherwise encumber CPA16 Common Stock or
(iii) sell, lease, mortgage, subject to Lien or otherwise dispose of any of its
personal or intangible property, and (B) except as set forth on
Schedule 3.2(b) (vii) of the CPA16 Disclosure Letter, directly or indirectly,
sell or otherwise dispose of any of the CPA16 Properties or any equity interests
in a CPA16 Subsidiary;
     (viii) guarantee the indebtedness of another Person, enter into any “keep
well” or other agreement to maintain any financial statement condition of
another Person or enter into any arrangement having the economic effect of any
of the foregoing other than in the ordinary course of business consistent with
past practice;
     (ix) (A) prepay, refinance or amend any existing indebtedness other than,
in the case of refinancings and amendments, on terms more favorable than the
terms of the existing indebtedness other than in the ordinary course of business
consistent with past practice or (B) pay,

- 39 -



--------------------------------------------------------------------------------



 



discharge or satisfy any claims, Liabilities or obligations (absolute, accrued,
asserted or unasserted, contingent or otherwise) other than the payment,
discharge or satisfaction, in the ordinary course of business consistent with
past practice or in accordance with their terms, of Liabilities reflected or
reserved against in the balance sheet of CPA16 dated as of December 31, 2009;
     (x) make or rescind any express or deemed election relating to Taxes
(unless CPA16 reasonably determines after consultation with CPA14 that such
action is required by Law or necessary to preserve CPA16’s qualification as a
REIT or any other CPA16 Subsidiary which files Tax Returns as a partnership for
federal Tax purposes, in which event CPA16 shall make such election in a timely
manner); provided that nothing in this Agreement shall preclude CPA16 from
designating dividends paid by it as “capital gain dividends” within the meaning
of Section 857 of the Code, with the prior written consent of CPA14, which will
not be unreasonably withheld;
     (xi) (A) change in any material respect that is adverse to CPA16 any of its
methods, principles or practices of accounting (including any method of
accounting for Tax purposes) in effect or (B) settle or compromise any claim,
action, suit, litigation, proceeding, arbitration, investigation, audit or
controversy relating to Taxes, except in the case of settlements or compromises
relating to Taxes on real property or sales Taxes in an amount not to exceed,
individually or in the aggregate, $100,000, or change any of its methods of
reporting income or deductions for federal income Tax purposes from those
employed in the preparation of its federal income Tax Return for the taxable
year ended December 31, 2009, except as to clauses (A) and (B) as may be
required by the SEC, applicable Law or GAAP;
     (xii) waive, release, assign, settle or compromise any pending or
threatened litigation, action or claim, including any shareholder derivative or
class action claims other than settlements or compromises for litigation
providing solely for the payment of money damages where the amount paid (after
reduction by any insurance proceeds actually received or appropriate credits are
applied from self-insurance reserves), in settlement or compromise, exceeds,
individually or in the aggregate, $100,000, except where such settlement or
compromise provides for a complete release of CPA16 and each applicable CPA16
Subsidiary for all claims and which do not provide for any admission of
liability by CPA16 or any CPA16 Subsidiary;
     (xiii) adopt any Employee Benefit Plan, incentive plan, severance plan,
bonus plan, change in control, retention, retirement, health, life, disability,
compensation or special remuneration plan, share option or similar plan,
program, policy or arrangement, grant new share options, shares of restricted
stock, share appreciation rights or other equity-based awards, or enter into any
employment, severance, change in control, termination or retention agreement or
any similar agreement or arrangement;
     (xiv) enter into or amend or otherwise modify any material agreement or
arrangement with persons that are Affiliates or, as of the date of this
Agreement, are officers or directors of CPA16 or any CPA16 Subsidiary;
     (xv) authorize, recommend, propose or announce an intention to adopt a plan
of complete or partial liquidation or dissolution of CPA16 or Merger Sub;
     (xvi) amend or terminate, or waive compliance with the terms of, or
breaches under, any CPA16 Material Contract or enter into a new contract,
agreement or arrangement that, if entered into prior to the date of this
Agreement, would have been required to have been listed in

- 40 -



--------------------------------------------------------------------------------



 



Schedule 2.2(u)(i) of the CPA16 Disclosure Letter and after giving effect to the
Merger would have a CPA16 Material Adverse Effect;
     (xvii) enter into, assume or acquire any asset subject to any Tax
Protection Agreement;
     (xviii) take any action or fail to take any action that could reasonably be
expected to prevent, materially delay or materially impede the ability of the
parties to consummate the Merger or that could reasonably be expected to prevent
or impede the Merger from qualifying as a reorganization under Section 368(a) of
the Code pursuant to this Agreement and the Joint Proxy Statement/Prospectus; or
     (xix) authorize, commit or agree to take, or take any action inconsistent
with any of the foregoing.
     Section 3.3. No Control of Other Party’s Business. Nothing contained in
this Agreement shall give CPA14, directly or indirectly, the right to control or
direct CPA16’s or any CPA16 Subsidiary’s operations prior to the Effective Time,
and nothing contained in this Agreement shall give CPA16 or Merger Sub, directly
or indirectly, the right to control or direct CPA14’s or any CPA14 Subsidiary’s
operations prior to the Effective Time. Prior to the Effective Time, each of
CPA14 and CPA16 shall exercise, consistent with the terms and conditions of this
Agreement, complete control and supervision over its and its Subsidiaries’
respective operations.
ARTICLE IV
ADDITIONAL COVENANTS
     Section 4.1. Preparation of the Form S-4 and the Joint Proxy
Statement/Prospectus; Stockholders Meetings.
     (a) As soon as practicable following the date of this Agreement, CPA14 and
CPA16 shall jointly prepare and file with the SEC mutually acceptable
preliminary proxy materials and any amendments or supplements thereto which
shall constitute the Joint Proxy Statement/Prospectus relating to the matters to
be submitted to the CPA14 Stockholders at the CPA14 Stockholder Meeting and the
CPA16 Stockholders at the CPA16 Stockholder Meeting (such Joint Proxy
Statement/Prospectus, and any amendments or supplements thereto, the “Joint
Proxy Statement/Prospectus”) and CPA16 shall prepare and file with the SEC the
Registration Statement on Form S-4, with respect to the issuance of CPA16 Common
Stock in the Merger (the “Form S-4”) in which the Joint Proxy
Statement/Prospectus will be included as a prospectus. The Form S-4 and the
Joint Proxy Statement/Prospectus shall comply in all material respects with the
applicable provisions of the Securities Act and the Exchange Act. The parties
shall cooperate fully with each other in the preparation of the Form S-4 and the
Joint Proxy Statement/Prospectus, and shall furnish each other with all
information reasonably requested by the other for inclusion therein or otherwise
in respect thereof. Each of CPA14 and CPA16 shall use all reasonable best
efforts to have the Joint Proxy Statement/Prospectus cleared by the SEC and the
Form S-4 declared effective under the Securities Act as promptly as practicable
after filing it with the SEC and to keep the Form S-4 effective as long as
necessary to consummate the Merger. The parties shall promptly provide copies to
each other, consult with each other and jointly prepare written responses with
respect to any written comments received from the SEC with respect to the Form
S-4 and the Joint Proxy Statement/Prospectus and promptly advise the other party
of any oral comments received from the SEC. The parties shall cooperate and
provide each other with a reasonable opportunity to review and comment on any
amendment or supplement to the Joint Proxy Statement/Prospectus and Form S-4
prior to filing such with the SEC and will provide each other a copy of all such
filings made with the SEC.

- 41 -



--------------------------------------------------------------------------------



 



Notwithstanding any other provision herein to the contrary, no amendment or
supplement (including by incorporation by reference) to the Joint Proxy
Statement/Prospectus or Form S-4 shall be made without the approval of both
parties, which approval shall not be unreasonably withheld, conditioned or
delayed. The parties shall use all reasonable best efforts to cause the Joint
Proxy Statement/Prospectus and all other customary proxy or other materials for
meetings such as the CPA14 Stockholder Meeting and the CPA16 Stockholder Meeting
to be mailed to their respective stockholders as promptly as practicable after
the Form S-4 is declared effective under the Securities Act. Each of CPA14 and
CPA16 shall comply in all respects with the requirements of the Exchange Act and
the Securities Act applicable to the Joint Proxy Statement/Prospectus and the
solicitation of proxies for their respective meetings of stockholders. CPA16
shall also take any action required to be taken under any applicable state
securities Laws in connection with the issuance of the CPA16 Common Stock in the
Merger (other than qualifying to do business in any jurisdiction in which it is
not now so qualified or to file a general consent to service of process) and
CPA14 shall furnish all information concerning CPA14 and the CPA14 Stockholders
as may be reasonably requested by CPA16 in connection with any such action.
     (b) CPA14 shall, in accordance with applicable Law, the CPA14 Charter and
the CPA14 Bylaws, as soon as practicable following the date of this Agreement,
establish a record date for, duly call, give notice of, convene and hold the
CPA14 Stockholder Meeting solely for the purposes of obtaining the CPA14
Stockholder Approval and, subject to the provisions of Section 4.5 and
Article VI, shall, through its Board of Directors, recommend to the CPA14
Stockholders the approval of the Merger. Subject to the foregoing, CPA14 shall
use its reasonable best efforts to obtain the CPA14 Stockholder Approval as
promptly as practicable.
     (c) CPA16 shall, in accordance with applicable Law, the CPA16 Charter and
the CPA16 Bylaws, as soon as practicable following the date of this Agreement,
establish a record date for, duly call, give notice of, convene and hold the
CPA16 Stockholder Meeting solely for the purposes of obtaining the CPA16
Stockholder Approvals and shall, through its Board of Directors, recommend to
the CPA16 Stockholders the approval of the Alternate Merger, the Reorganization
and the CPA16 Capital Increase. Subject to the foregoing, CPA16 shall use its
reasonable best efforts to obtain the CPA16 Stockholder Approvals as promptly as
practicable.
     (d) The CPA14 Stockholder Meeting and the CPA16 Stockholder Meeting shall
take place on the same date to the extent practicable.
     (e) If at any time prior to the Effective Time any information with respect
to CPA16 (including its officers and directors and CPA16 Subsidiaries) shall be
discovered or any event shall occur that in the determination of CPA16 is
required to be described in an amendment of, or a supplement to, the Joint Proxy
Statement/Prospectus or the Form S-4, CPA16 shall notify CPA14 thereof and such
event shall be so described. Any such amendment or supplement shall be promptly
filed with the SEC and, as and to the extent required by Law, disseminated to
the stockholders of CPA16, and such amendment or supplement shall comply in all
material respects with all provisions of applicable Law.
     (f) If at any time prior to the Effective Time any information with respect
to CPA14 (including its officers and directors and CPA14 Subsidiaries) shall be
discovered or any event shall occur that in the determination of CPA14 is
required to be described in an amendment of, or a supplement to, the Joint Proxy
Statement/Prospectus or the Form S-4, CPA14 shall notify CPA16 thereof and such
event shall be so described. Any such amendment or supplement shall be promptly
filed with the SEC and, as and to the extent required by Law, disseminated to
the CPA14 Stockholders, and such amendment or supplement shall comply in all
material respects with all provisions of applicable Law.

- 42 -



--------------------------------------------------------------------------------



 



     (g) The foregoing actions are subject to compliance with applicable Law and
the other terms of this Agreement.
     (h) If, on the date of the CPA14 Stockholder Meeting, CPA14 has not
received proxies representing a sufficient number of shares of CPA14 Common
Stock to approve the Merger, CPA14 shall adjourn the CPA14 Stockholder Meeting
until such date as shall be mutually agreed upon by CPA14 and CPA16, which date
shall not be less than five days nor more than ten days after the date of
adjournment, and subject to the terms and conditions of this Agreement shall
continue to use its reasonable best efforts, together with its proxy solicitor,
to assist in the solicitation of proxies from stockholders relating to the CPA14
Stockholder Approval.
     (i) If, on the date of the CPA16 Stockholder Meeting, CPA16 has not
received proxies representing a sufficient number of shares of CPA16 Common
Stock to approve the Alternate Merger and the CPA16 Capital Increase, CPA16
shall adjourn the CPA16 Stockholder Meeting until such date as shall be mutually
agreed upon by CPA16 and CPA14, which date shall not be less than five days nor
more than ten days after the date of adjournment, and subject to the terms and
conditions of this Agreement shall continue to use its reasonable best efforts,
together with its proxy solicitor, to assist in the solicitation of proxies from
stockholders relating to the CPA16 Stockholder Approvals.
     Section 4.2. Reasonable Best Efforts.
     (a) Upon the terms and subject to the conditions set forth in this
Agreement and compliance with applicable Law and the other terms of this
Agreement, each of CPA16, Merger Sub, CPA14 and W. P. Carey agrees to use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, and to assist and cooperate with the other in doing, all
things necessary, proper or advisable to fulfill all conditions applicable to
such party pursuant to this Agreement and to consummate and make effective, in
the most expeditious manner practicable, the Merger and the other transactions
contemplated by the Transaction Documents, including (i) the obtaining of all
necessary actions or nonactions, waivers, consents and approvals from
Governmental Entities and the making of all necessary registrations and filings
and the taking of all reasonable steps as may be necessary to obtain an
approval, waiver or exemption from any Governmental Entity, (ii) the obtaining
of all necessary consents, approvals, waivers or exemptions from
non-governmental third parties, and (iii) the execution and delivery of any
additional instruments necessary to consummate the transactions contemplated by,
and to fully carry out the purposes of, this Agreement. In addition, each of
CPA16, Merger Sub, CPA14 and W. P. Carey agrees to use its reasonable best
efforts to defend any lawsuits or other legal proceedings, whether judicial or
administrative, challenging the Merger, this Agreement or the transactions
contemplated by the Transaction Documents, including seeking to have any stay,
temporary restraining order, injunction, or restraining order or other order
adversely affecting the ability of the parties to consummate the transactions
contemplated by the Transaction Documents entered by any court or other
Governmental Entity vacated or reversed. If, at any time after the Effective
Time, any further action is necessary or desirable to carry out the purpose of
this Agreement, the proper officers and directors of CPA14, CPA16, Merger Sub
and W. P. Carey shall take all such necessary action. From the date of this
Agreement through the Effective Time, CPA14 shall timely file, or cause to be
filed, with the SEC all CPA14 SEC Documents required to be so filed.
     (b) Each of CPA14, CPA16, Merger Sub and W. P. Carey shall give prompt
notice to each other party if (i) any representation or warranty made by it
contained in this Agreement that is qualified as to materiality becomes untrue
or inaccurate in any respect or any such representation or warranty that is not
so qualified becomes untrue or inaccurate in any material respect or (ii) it
fails to comply with or satisfy in any material respect any covenant, condition
or agreement to be complied with or satisfied by it under this Agreement;
provided that the delivery of any notice pursuant to this Section shall not
limit or

- 43 -



--------------------------------------------------------------------------------



 



otherwise affect the remedies available hereunder to the party receiving such
notice; and, provided further that failure to give such notice shall not be
treated as a breach of covenant for the purposes of Sections 5.2(b) or 5.3(b),
as the case may be.
     Section 4.3. Financing.
     (a) Fees Payable to CAM and its Affiliates. As a condition and inducement
to the willingness of CPA16 and Merger Sub to enter into this Agreement and to
consummate the transactions contemplated hereby, each of CPA14, CAM and W. P.
Carey B.V. agree that, concurrently with and conditioned on the closing of the
transactions contemplated by this Agreement, the CPA14 Advisory Agreement and
the Asset Management Agreement, dated as of September 2, 2008, between CPA14 and
W. P. Carey B.V. (the “Asset Management Agreement,” and together with the CPA14
Advisory Agreement, the “CPA14 Advisory Agreements”), shall automatically
terminate without any action by any of the parties thereto and, as a result of
such termination and in connection with the Merger, CPA14, CAM and W. P. Carey
B.V. agree that CPA14 shall pay to CAM (i) a Termination Fee (as such term is
defined in the CPA14 Advisory Agreements) in the amount of $31,237,704 (the
“Termination Fee”), (ii) a Subordinated Disposition Fee (as such term is defined
in the CPA14 Advisory Agreements) in the amount of $15,200,000 (the
“Subordinated Disposition Fee”), and (iii) $6,069,823 in fees that have accrued
but have not been paid under the CPA14 Advisory Agreements (the fee specified in
this clause (iii), together with the Termination Fee and the Subordinated
Disposition Fee, the “CAM Fees”). Notwithstanding anything to the contrary set
forth herein or in the CPA14 Advisory Agreements, other than the CAM Fees, CAM
and W. P. Carey B.V. each agrees that neither it nor any of their respective
Affiliates shall receive or be entitled to receive any other fees, costs,
expenses or other payments under the CPA14 Advisory Agreements.
     (b) Reinvestment in CPA14 Common Stock. Conditioned on the closing of the
transactions contemplated by this Agreement, prior to the Effective Time, CAM
has elected to receive the entire amount of the Termination Fee (less any
required Taxes) in the form of restricted shares of CPA14 Common Stock at a
price per share equal to $10.50, and CAM agrees to do all things necessary and
advisable, including taking all actions and executing such documents as CPA14
shall reasonably request, in connection with such election and receipt of CPA14
Common Stock.
     (c) Share Conversion. Prior to the closing of the transactions contemplated
by this Agreement, W. P. Carey and CAM, each in their respective capacity as a
CPA14 Stockholder, shall elect to convert all of the CPA14 Common Stock
beneficially owned by each of them, including any shares of restricted CPA14
Common Stock received pursuant to Section 4.3(b), into shares of CPA16 Common
Stock pursuant to Section 1.6(a)(i); provided, however, that any shares of
restricted CPA14 Common Stock received pursuant to Section 4.3(b) shall continue
to be subject to the same restrictions after the Effective Time as they were
subject to immediately prior to the Effective Time
     (d) Equity Financing. If the cash on hand and available to CPA14 and CPA16
and the Debt Financing, taken together, are not sufficient to enable CPA16 to
pay the Required Cash Amounts, then, subject to Section 5.1(b), CPA16 agrees to
sell and issue to W. P. Carey, and W. P. Carey agrees to purchase from CPA16, at
or prior to the Closing, that number of authorized but unissued shares of CPA16
Common Stock at a purchase price per share equal to $8.80 that will enable CPA16
to pay from the proceeds received from such sale of shares, and CPA16 agrees to
use such proceeds to pay, the remaining cash portion of the Required Cash
Amounts (the “Equity Financing”); provided, however, that notwithstanding
anything in this Agreement to the contrary and without prejudice to any of its
rights under Section 5.1, the obligation of W. P. Carey to provide the Equity
Financing shall be contingent upon (i) holders of not more than 50% of the
outstanding CPA14 Common Stock electing to receive Cash Consideration in the
Merger pursuant to Section 1.6(a) and (ii) CPA16 having drawn and received an

- 44 -



--------------------------------------------------------------------------------



 



amount equal to the amount of the Debt Financing disclosed to CPA14 and W. P.
Carey pursuant to Section 4.3(g).
     (e) Debt Financing. CPA16 shall use its reasonable best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable to arrange, consummate and obtain the Senior
Credit Facility on the terms and conditions set forth in the Commitment Letters,
including (i) using reasonable best efforts to (A) enter into definitive
agreements with respect to the Senior Credit Facility consistent with the terms
and conditions contained in the Commitment Letters, (B) satisfy on a timely
basis all terms, covenants and conditions set forth in the Commitment Letters
the satisfaction of which are within the control of CPA16, and (C) consummate
and obtain the Senior Credit Facility at or prior to the Closing, and
(ii) seeking to enforce its rights under the Commitment Letters. CPA16 shall,
and shall cause the CPA16 Subsidiaries to, refrain from taking, directly or
indirectly, any action that would reasonably be expected to result in the
failure of any of the conditions contained in the Commitment Letters or in any
of the definitive agreements related to the Senior Credit Facility. CPA16 will
furnish correct and complete copies of all definitive agreements related to the
Senior Credit Facility to CPA14 promptly upon their execution.
     (f) CPA16 shall keep CPA14 informed with respect to all material activity
concerning the status of the Senior Credit Facility and the Equity Financing and
shall give CPA14 prompt notice of any material changes with respect thereto.
Without limiting the foregoing, CPA16 agrees to notify CPA14 promptly, and in
any event within two Business Days, if at any time (i) the Commitment Letters
shall expire or be terminated for any reason, (ii) any financing source that is
a party to the Commitment Letters notifies CPA16 that it no longer intends to
provide financing to CPA16 on the terms set forth therein, or (iii) for any
reason CPA16 no longer believes in good faith that it will be able to obtain all
or any portion of the Senior Credit Facility on the terms described in the
Commitment Letters. CPA16 shall not, without the prior written consent of CPA14
(not to be unreasonably withheld), permit any amendment or modification to, or
any waiver of any material provision or remedy under, the Commitment Letters, or
the terms of the Equity Financing described herein, if such amendment,
modification or waiver materially increases the conditionality of or materially
delays the consummation of the Senior Credit Facility or the Equity Financing,
as applicable.
     (g) If any portion of the Senior Credit Facility becomes unavailable on the
terms and conditions contemplated in the Commitment Letters or the Commitment
Letters shall be terminated or modified in a manner materially adverse to CPA16
for any reason, CPA16 shall use its reasonable best efforts to arrange to obtain
alternative financing from alternative sources in an amount sufficient to pay
the Required Cash Amounts (“Alternate Financing”) and to obtain, and, if
obtained, will provide CPA14 with true and complete copies of, a new financing
commitment that provide for financing sufficient for CPA16 to fund the Required
Cash Amounts (the “New Commitment Letter”), and on terms and conditions no less
favorable to CPA16 in all material respects than those included in the
Commitment Letters. To the extent applicable, CPA16 shall use its reasonable
best efforts to take, or cause to be taken, all things necessary, proper or
advisable to arrange promptly and consummate the Alternate Financing on the
terms and conditions described in any New Commitment Letter, including (i) using
reasonable best efforts to (A) enter into definitive agreements with respect to
the Alternative Financing consistent with the terms and conditions contained in
any New Commitment Letter, (B) satisfy on a timely basis all terms, covenants
and conditions set forth in any New Commitment Letter the satisfaction of which
are within the control of CPA16, and (C) consummate the Alternate Financing at
or prior to the Closing, and (ii) seeking to enforce its rights under any New
Commitment Letter. If Alternate Financing is obtained and a New Commitment
Letter is entered into in place of the Senior Credit Facility, references in
this Agreement to (i) the Senior Credit Facility and the Debt Financing shall be
deemed to refer to the Alternate Financing and (ii) Commitment Letters shall be
deemed to refer to the New Commitment Letter. Not fewer than two Business Days
prior to the Closing, CPA16 shall disclose in writing to CPA14 and W. P. Carey
the

- 45 -



--------------------------------------------------------------------------------



 



amount of the Debt Financing CPA16 will use to pay a portion of the Cash
Consideration in the Merger. At the Effective Time, CPA16 shall draw upon the
Senior Credit Facility in an aggregate amount equal to such amount of the Debt
Financing.
     (h) W. P. Carey and CPA14 each agree to provide, and each will cause its
Subsidiaries and its and their officers, employees and representatives to
provide, at CPA16’s sole cost and expense, all cooperation reasonably requested
by CPA16 upon reasonable notice in connection with the arrangement and
consummation of the Senior Credit Facility, including, without limitation, any
actions contemplated by the Commitment Letters and the syndication of the Senior
Credit Facility; provided that nothing contained in this Section 4.3(h) shall
require (i) such cooperation to the extent that it would interfere unreasonably
with W. P. Carey’s or CPA14’s business or the businesses of any of their
Subsidiaries, or (ii) (A) W. P. Carey or any of its Subsidiaries to pay any
commitment or other similar fee or incur any other liability in connection with
the Senior Credit Facility or (B) CPA14 or any CPA14 Subsidiary to pay any
commitment or other similar fee or incur any other liability in connection with
the Senior Credit Facility prior to the Effective Time. CPA16 shall indemnify
and hold harmless W. P. Carey, CPA14 and their respective Subsidiaries and their
respective officers, directors and other representatives from and against any
and all losses or damages suffered or incurred by them in connection with the
arrangement of the Senior Credit Facility and any information utilized in
connection therewith except (x) with respect to information supplied by W. P.
Carey, CPA14, any of their Subsidiaries and any of their representatives
specifically for inclusion or incorporation by reference therein and/or (y) to
the extent such losses and damages arise from the willful misconduct or gross
negligence of W. P. Carey, CPA14, any of their Subsidiaries or any of their
officers, directors, employees or representatives.
     Section 4.4. Tax Treatment.
     (a) CPA14 shall prepare or cause to be prepared and file or cause to be
filed on a timely basis all Tax Returns and amendments thereto required to be
filed by CPA14 or any of the CPA14 Subsidiaries in a manner consistent with past
practice (unless an alternative manner is required by applicable Law) prior to
the Closing Date (after electing all available extensions of time to file such
Tax Returns). Prior to filing any such Tax Returns, CPA14 shall deliver draft
copies (together with supporting documentation, including Tax Return work
papers) to CPA16 for CPA16’s review and comment, and CPA14 shall accept all
reasonable comments of CPA16 with respect to such Tax Returns. CPA14 shall pay
all Taxes required to be paid by CPA14 prior to the Effective Time. CPA16 shall
have a reasonable period of time (but in no event less than 30 days) to review
and comment on such Tax Returns and amendments prior to filing. If the parties
do not agree on the draft Tax Returns or amendments, the parties shall hire a
nationally recognized accounting firm reasonably acceptable to CPA14 and CPA16
to prepare the contested Tax Returns or amendments.
     (b) CPA14 will take all necessary actions, including but not limited to
making sufficient distributions prior to Closing, to assure that CPA14 will
qualify as a REIT for its Tax year ending on the Closing Date. During the period
from the date of this Agreement to the Effective Time, CPA14 shall, and shall
cause each CPA14 Subsidiary to, facilitate all reasonable requests of CPA16 with
respect to the maintenance of CPA14’s REIT qualification.
     (c) Merger Sub and CPA14 shall report the Merger as a “reorganization”
under Section 368(a) of the Code, unless otherwise required by Law or
administrative action, and shall comply with any applicable Tax reporting
requirements, including Treasury Regulation Section 1.368-3, as necessary.
     Section 4.5. No Solicitation of Transactions.

- 46 -



--------------------------------------------------------------------------------



 



     (a) Subject to Section 6.1, none of CPA14 or any CPA14 Subsidiary shall,
nor shall it authorize or permit, directly or indirectly, any officer, director,
investment advisor, agent, investment banker, financial advisor, attorney,
accountant, broker, finder or other agent, representative or controlled
Affiliate of CPA14 or any CPA14 Subsidiary to initiate, solicit, encourage or
facilitate (including by way of furnishing nonpublic information or assistance)
any inquiries or the making of any proposal or other action that constitutes, or
may reasonably be expected to lead to, any Competing Transaction, or enter into
discussions or negotiate with any Person in furtherance of such inquiries or to
obtain a Competing Transaction. CPA14 shall, and shall cause the CPA14
Subsidiaries to, take all actions reasonably necessary to cause their respective
officers, directors, investment advisors, investment bankers, financial
advisors, attorneys, accountants, brokers, finders and any other agents,
representatives or controlled Affiliates to, immediately cease any discussions,
negotiations or communications with any party or parties with respect to any
Competing Transaction. CPA14 shall be responsible for (x) any failure on the
part of it, any of the CPA14 Subsidiaries or any of their respective officers
and directors to comply with this Section 4.5(a) and (y) any material failure by
their respective employees, agents, investment bankers, financial advisors,
attorneys, accountants, brokers, finders or other representatives or controlled
Affiliates to comply with this Section 4.5(a). CPA14 shall promptly request each
person that has heretofore executed a confidentiality agreement in connection
with its consideration of acquiring (whether by merger, acquisition, stock sale,
asset sale or otherwise) CPA14 or any CPA14 Subsidiary, if any, to return or
destroy all confidential information heretofore furnished to such person by or
on behalf of CPA14 or any CPA14 Subsidiary.
     (b) CPA14 shall notify CPA16 in writing (as promptly as practicable but in
any event within 24 hours of receipt) of the relevant details relating to all
inquiries and proposals (including the identity of the parties, price and other
material terms thereof) which it or any of the CPA14 Subsidiaries or any of
their respective officers, directors, employees, agents, investment bankers,
financial advisors, attorneys, accountants, brokers, finders or other
representatives or controlled Affiliates may receive after the date hereof
relating to any of such matters and shall promptly inform CPA16 in writing with
respect to any such inquiry or proposal that becomes reasonably likely to lead
to a proposal for a Competing Transaction, regardless of whether or not such
proposal is likely to lead to a Superior Competing Transaction.
     (c) For purposes of this Agreement, a “Competing Transaction” shall mean
any of the following (other than the transactions expressly provided for in this
Agreement): (i) any merger, consolidation, share exchange, business combination
or similar transaction involving CPA14 (or any of the material CPA14
Subsidiaries); (ii) any sale, lease, exchange, mortgage, pledge, transfer or
other disposition of 50% or more of the assets of CPA14 and the CPA14
Subsidiaries, taken as a whole, in a single transaction or series of related
transactions, excluding any bona fide financing transactions which do not,
individually or in the aggregate, have as a purpose or effect the sale or
transfer of control of such assets; or (iii) any tender offer or exchange offer
for 50% or more of the voting power in the election of directors exercisable by
the holders of outstanding CPA14 Common Stock (or any of the CPA14
Subsidiaries).
     (d) For purposes of this Agreement, a “Superior Competing Transaction”
means a bona fide proposal for a Competing Transaction made by a third party
which the Board of Directors of CPA14 determines (after taking into account any
amendment of the terms of the Merger by CPA16 and/or any proposal by CPA16 to
amend the terms of the Transaction Documents or the Merger), in good faith and
after consultation with its financial and legal advisors, (i) is on terms which
are more favorable from a financial point of view to the CPA14 Stockholders than
the Merger and the other transactions contemplated by this Agreement, (ii) would
result in such third party owning, directly or indirectly, all or substantially
all of the CPA14 Common Stock then outstanding (or all or substantially all of
the equity of the surviving entity in a merger) or all or substantially all of
the assets of CPA14 and the CPA14 Subsidiaries taken as a whole, (iii) is
reasonably capable of being consummated and (iv) was not solicited

- 47 -



--------------------------------------------------------------------------------



 



by CPA14, any CPA14 Subsidiary or any of their respective officers, directors,
investment advisors, investment bankers, financial advisors, attorneys,
accountants, brokers, finders and any other agents, representatives or
controlled Affiliates in breach of this Section 4.5.
     Section 4.6. Public Announcements. CPA14 and CPA16 shall consult with each
other before issuing any press release or otherwise making any public statements
with respect to this Agreement or any of the transactions contemplated by the
Transaction Documents, except as otherwise required by Law in a manner which
makes consultation impracticable.
     Section 4.7. Transfer and Gains Taxes. CPA16 or Merger Sub shall, with
CPA14’s good faith cooperation and assistance, prepare, execute and file, or
cause to be prepared, executed and filed, all returns, questionnaires,
applications or other documents regarding any real property transfer or gains,
sales, use, transfer, value added stock transfer and stamp Taxes, any transfer,
recording, registration and other fees and any similar Taxes which become
payable in connection with the transactions contemplated by this Agreement
(together, with any related interest, penalties or additions to Tax, “Transfer
and Gains Taxes”). From and after the Effective Time, CPA16 or Merger Sub shall
pay or cause to be paid all Transfer and Gains Taxes without deductions withheld
from any amounts payable to the holders of the CPA14 Common Stock.
     Section 4.8. Indemnification; Directors’ and Officers’ Insurance.
     (a) It is understood and agreed that CPA14 shall indemnify and hold
harmless, and, after the Effective Time, the Surviving Company and CPA16 shall
indemnify and hold harmless, each director and officer of CPA14 or any of the
CPA14 Subsidiaries (the “Indemnified Parties”), as and to the same extent as
such Indemnified Parties are indemnified by CPA14 or the CPA14 Subsidiaries as
of the date hereof. Any Indemnified Party wishing to claim indemnification under
this Section 4.8, upon learning of any such claim, action, suit, demand,
proceeding or investigation, shall notify CPA14 and, after the Effective Time,
the Surviving Company and CPA16, promptly thereof; provided that the failure to
so notify shall not affect the obligations of CPA14, the Surviving Company and
CPA16 except to the extent such failure to notify materially prejudices such
party.
     (b) CPA16 agrees that it shall maintain in full force and effect for a
period of six years from the Effective Time all rights to indemnification
existing in favor of, and all limitations of the personal liability of, the
directors and officers of CPA14 and the CPA14 Subsidiaries provided for in the
CPA14 Charter or CPA14 Bylaws or any provision of the comparable charter or
organizational documents of any of the CPA14 Subsidiaries, as in effect as of
the date hereof, with respect to matters occurring prior to the Effective Time,
including the Merger; provided, however, that all rights to indemnification in
respect of any claims (each a “Claim”) asserted or made within such period shall
continue until the disposition of such Claim. Prior to the Effective Time, CPA16
shall purchase directors’ and officers’ liability insurance coverage for CPA14’s
directors and officers, in a form reasonably acceptable to CPA14, which shall
provide such directors and officers with runoff coverage for six years following
the Effective Time of not less than the existing coverage under, and have other
terms not materially less favorable on the whole to the insured persons than,
the directors’ and officers’ liability insurance coverage presently maintained
by CPA14.
     (c) This Section 4.8 is intended for the irrevocable benefit of, and to
grant third party rights to, the Indemnified Parties and shall be binding on all
successors and assigns of CPA16, CPA14 and the Surviving Company. Each of the
Indemnified Parties shall be entitled to enforce the covenants contained in this
Section 4.8.

- 48 -



--------------------------------------------------------------------------------



 



     (d) In the event that CPA16 or the Surviving Company or any of their
successors or assigns (i) consolidates with or merges into any other person or
entity and shall not be the continuing or surviving company or entity of such
consolidation or merger or (ii) transfers or conveys all or substantially all of
its properties and assets to any person or entity, then, and in each such case,
proper provision shall be made so that the successors and assigns of CPA16 and
the Surviving Company, as the case may be, assume the obligations set forth in
this Section 4.8.
     Section 4.9. Purchases and Redemptions of CPA14 Common Stock. During the
period from the date of this Agreement to the earlier of the termination of this
Agreement in accordance with Section 7.1 or the Effective Time of the Merger,
each of CPA16 and CPA14 agrees that it will not purchase, redeem or otherwise
acquire any CPA14 Common Stock or stock or other equity interests in any CPA14
Subsidiary or any options, warrants or rights to acquire, or security
convertible into, shares of CPA14 Common Stock or stock or other equity
interests in any CPA14 Subsidiary, except that CPA14 may complete any qualified
redemptions pending as of the date of this Agreement.
     Section 4.10. Access; Confidentiality. To the extent applicable, CPA14 and
CPA16 agree that upon reasonable notice, and except as may otherwise be required
or restricted by applicable Law, each shall (and shall cause its Subsidiaries
to) afford the other’s officers, employees, counsel, accountants and other
authorized representatives, and the sources of the Senior Credit Facility and
their authorized representatives, reasonable access, during normal business
hours throughout the period prior to the Effective Time, to its executive
officers and to its properties, books, contracts and records and, during such
period, each shall (and each shall cause its Subsidiaries to) furnish promptly
to the other all information concerning its business, properties, personnel and
litigation claims as may reasonably be requested but only to the extent such
access does not unreasonably interfere with the business or operations of such
party; provided that no investigation pursuant to this Section 4.10 shall affect
or be deemed to modify any representation or warranty made in this Agreement;
provided further that the parties hereto shall not be required to provide
information (i) in breach of applicable Law or (ii) that is subject to
confidentiality obligations. Unless otherwise required by Law, the parties shall
hold all information of the other party which is confidential and is reasonably
identified as such or should reasonably be known to be confidential in
confidence until such time as such information otherwise becomes publicly
available through no wrongful act of the receiving party. If this Agreement is
terminated for any reason, each party shall promptly return to such other party
or destroy, providing reasonable evidence of such destruction, all such
confidential information obtained from any other party, and any copies made of
(and other extrapolations from or work product or analyses based on) such
documents.
     Section 4.11. Sale Agreements. During the period from the date of this
Agreement to the earlier of the termination of this Agreement or the Effective
Time of the Merger, CPA14 agrees that it will not amend or terminate the CPA17
Sale Agreement or the W. P. Carey Sale Agreement without the prior written
consent of CPA16, which consent shall not be unreasonably withheld or delayed.
     Section 4.12. Reorganization. If the CPA16 Stockholders approve the
Reorganization at the CPA16 Stockholder Meeting, then, immediately following the
Effective Time:
     (a) Reorganization Steps. The Surviving Company shall implement the
Reorganization substantially as set forth on Annex A.
     (b) Advisory Agreement and Asset Management Agreement. The Surviving
Company will, and CPA16 will cause the Operating Partnership to, (i) enter into
an amended advisory agreement with CAM and (ii) enter into an amended asset
management agreement with W. P. Carey B.V., each reflecting the revised fee
structure set forth on Schedule 4.12(b) and such other changes as may be
reasonably

- 49 -



--------------------------------------------------------------------------------



 



necessary to reflect the Reorganization, and W. P. Carey agrees to cause CAM and
W. P. Carey B.V. to enter into such amended advisory agreement and amended asset
management agreement, as applicable, pursuant to which CAM and W. P. Carey B.V.
will externally manage and advise the Surviving Company and the Operating
Partnership and will have responsibility for all aspects of their respective
operations.
ARTICLE V
CONDITIONS PRECEDENT
     Section 5.1. Conditions to Each Party’s Obligation to Effect the Merger.
The respective obligations of the parties to this Agreement to effect the Merger
and to consummate the other transactions contemplated by the Transaction
Documents (other than the Reorganization) on the Closing Date are subject to the
satisfaction or waiver on or prior to the Closing Date of the following
conditions:
     (a) Stockholders’ Approvals. The CPA14 Stockholder Approval and the CPA16
Stockholder Approvals, other than the approval of the Reorganization and the
CPA16 Capital Increase, shall have been obtained.
     (b) Stockholders’ Election. Holders of 50% or less of the outstanding CPA14
Common Stock shall have elected to receive cash in the Merger in accordance with
Section 1.6(a).
     (c) Registration Statement. The Form S-4 shall have become effective in
accordance with the provisions of the Securities Act. No stop order suspending
the effectiveness of the Form S-4 shall have been issued by the SEC and remain
in effect and no proceeding to that effect shall have been commenced or
threatened. All necessary state securities or blue sky authorizations shall have
been received.
     (d) No Injunctions or Restraints. No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the Merger or any of the other transactions or agreements
contemplated by the Transaction Documents (other than the Reorganization) shall
be in effect.
     (e) Other Approvals. All consents, approvals, permits and authorizations
required to be obtained from any Governmental Entity as indicated in
Schedule 2.1(d)(iii) of the CPA14 Disclosure Letter or Schedule 2.2(c)(iii) of
the CPA16 Disclosure Letter in connection with the execution and delivery of
this Agreement and the other Transaction Documents and the consummation of the
transactions contemplated thereby (other than the Reorganization) shall have
been made or obtained (as the case may be).
     (f) Sales of Assets. The closing of the transactions contemplated by the
CPA17 Sale of Assets and the W. P. Carey Sale of Assets shall have occurred.
     Section 5.2. Conditions to Obligations of CPA16, Holdings, Acquisition and
Merger Sub. The obligations of CPA16, Holdings, Acquisition and Merger Sub to
effect the Merger and to consummate the other transactions contemplated by the
Transaction Documents on the Closing Date are further subject to the following
conditions, any one or more of which may be waived by CPA16, or if Article X is
applicable, Holdings (it being understood that the rights of Holdings to the
benefit of this Section 5.2 shall apply only in the event that Article X is
applicable):
     (a) Representations and Warranties. The representations and warranties of
CPA14 set forth in this Agreement shall be true and correct on and as of the
Closing Date, as though made on and as of the

- 50 -



--------------------------------------------------------------------------------



 



Closing Date (except (x) for such changes resulting from actions permitted under
Section 3.1 and (y) to the extent any representation or warranty is expressly
limited by its terms to another date), except where the failure of such
representations and warranties to be true and correct (without giving effect to
any materiality, CPA14 Material Adverse Effect or any similar qualification or
limitation), in the aggregate, would not reasonably be likely to have a CPA14
Material Adverse Effect, and CPA16 and Merger Sub, or if Article X is
applicable, Holdings, shall have received a certificate signed on behalf of
CPA14 by the Chief Executive Officer and the Chief Financial Officer of CPA14 to
such effect.
     (b) Performance of Covenants and Obligations of CPA14. CPA14 shall have
performed in all material respects all covenants and obligations required to be
performed by it under this Agreement at or prior to the Effective Time, and
CPA16 and Merger Sub, or if Article X is applicable, Holdings, shall have
received a certificate signed on behalf of CPA14 by the Chief Executive Officer
and the Chief Financial Officer of CPA14 to such effect.
     (c) Material Adverse Change. Since the date of this Agreement, there shall
have occurred no changes, events or circumstances which, individually or in the
aggregate, constitute a CPA14 Material Adverse Effect. CPA16 and Merger Sub, or
if Article X is applicable, Holdings, shall have received a certificate signed
on behalf of CPA14 by the Chief Executive Officer and the Chief Financial
Officer of CPA14 to such effect.
     (d) Opinion Relating to REIT Qualification. CPA16 and Merger Sub shall have
received an opinion, dated as of the Closing Date, of Greenberg Traurig, LLP to
the effect that, at all times since its taxable year ended December 31, 2007,
CPA14 has been organized and operated in conformity with the requirements for
qualification and taxation as a REIT under the Code. For purposes of such
opinion, which shall be in a form customary for transactions of this nature,
Greenberg Traurig, LLP may rely on customary assumptions and representations of
CPA14 reasonably acceptable to CPA16.
     (e) Consents. All necessary consents and waivers from third parties set
forth in Schedule 2.1(d)(ii) of the CPA14 Disclosure Letter in connection with
the consummation of the Merger and the other transactions contemplated by the
Transaction Documents (other than the Reorganization) shall have been obtained,
other than such consents and waivers from third parties, which, if not obtained,
would not reasonably be expected to have, individually or in the aggregate, a
CPA14 Material Adverse Effect.
     (f) Financing. CPA16 (either directly or through the CPA16 Subsidiaries)
shall have obtained and consummated the Senior Credit Facility and received
financing pursuant to the Equity Financing, if applicable, or any Alternate
Financing, if applicable, sufficient to pay the cash portion of the Required
Cash Amounts; provided, however, that none of CPA16, Holdings, Acquisition or
Merger Sub may assert or rely on the failure of the condition set forth in this
Section 5.2(f) (the “Financing Condition”) if the actions or inactions of CPA16,
Holdings, Acquisition or Merger Sub are the sole cause of CPA16 (either directly
or indirectly through the CPA16 Subsidiaries) failing to obtain the Senior
Credit Facility or the Equity Financing.
     (g) Opinion Relating to the Merger. CPA16 and Merger Sub shall have
received an opinion from Clifford Chance US LLP, dated as of the Closing Date,
to the effect that (i) the Merger will qualify as a reorganization within the
meaning of Section 368(a) of the Code and (ii) each of CPA14 and Merger Sub will
be parties to such reorganization within the meaning of Section 368(b) of the
Code. For purposes of the foregoing opinion, which shall be in a form customary
for transactions of this nature, Clifford Chance US LLP shall be entitled to
rely upon customary assumptions and representations of CPA14, CPA16 and Merger
Sub.

- 51 -



--------------------------------------------------------------------------------



 



     Section 5.3. Conditions to Obligations of CPA14. The obligations of CPA14
to effect the Merger and to consummate the other transactions contemplated by
the Transaction Documents on the Closing Date are further subject to the
following conditions, any one or more of which may be waived by CPA14:
     (a) Representations and Warranties. The representations and warranties of
CPA16 and Merger Sub set forth in this Agreement shall be true and correct on
and as of the Closing Date, as though made on and as of the Closing Date (except
(x) for such changes resulting from actions permitted under Section 3.2 and
(y) to the extent any representation or warranty is expressly limited by its
terms to another date), except where the failure of such representations and
warranties to be true and correct (without giving effect to any materiality,
CPA16 Material Adverse Effect or any similar qualification or limitation), in
the aggregate, would not reasonably be likely to have a CPA16 Material Adverse
Effect, and CPA14 shall have received a certificate signed on behalf of CPA16
and Merger Sub by the Chief Executive Officer and the Chief Financial Officer of
CPA16 and Merger Sub to such effect.
     (b) Performance of Covenants or Obligations of CPA16. CPA16 shall have
performed in all material respects all covenants and obligations required to be
performed by it under this Agreement at or prior to the Effective Time, and
CPA14 shall have received a certificate signed on behalf of CPA16 by the Chief
Executive Officer and the Chief Financial Officer of CPA16 to such effect.
     (c) Material Adverse Change. Since the date of this Agreement, there shall
have occurred no change, events or circumstances which, individually or in the
aggregate, constitute a CPA16 Material Adverse Effect. CPA14 shall have received
a certificate signed on behalf of CPA16 by the Chief Executive Officer and Chief
Financial Officer to such effect.
     (d) Opinion Relating to REIT Qualification. CPA14 shall have received an
opinion, dated as of the Closing Date, of Clifford Chance US LLP to the effect
that, at all times since its taxable year ended December 31, 2007, CPA16 has
been organized and operated in conformity with the requirements for
qualification and taxation as a REIT under the Code, and its proposed method of
operation as described in the Joint Proxy Statement/Prospectus and Form S-4 will
enable CPA16 to meet the requirements for qualification and taxation as a REIT
under the Code. For purposes of such opinion, Clifford Chance US LLP may rely on
customary assumptions and representations of CPA16 reasonably acceptable to
CPA14, and the opinion set forth in Section 5.2(d).
     (e) Consents. All necessary consents and waivers from third parties in
connection with the consummation of the Merger and the other transactions
contemplated by the Transaction Documents shall have been obtained, other than
such consents and waivers from third parties, which, if not obtained, would not
reasonably be expected to have, individually or in the aggregate, a CPA16
Material Adverse Effect.
     (f) Opinion Relating to the Merger. CPA14 shall have received an opinion of
Greenberg Traurig, LLP, dated as of the Closing Date, to the effect that (i) the
Merger will qualify as a reorganization within the meaning of Section 368(a) of
the Code and (ii) each of CPA14 and Merger Sub will be parties to such
reorganization within the meaning of Section 368(b) of the Code. For purposes of
the foregoing opinion, which shall be in a form customary for transactions of
this nature, Greenberg Traurig, LLP shall be entitled to rely upon customary
assumptions and representations of CPA14, CPA16 and Merger Sub.

- 52 -



--------------------------------------------------------------------------------



 



ARTICLE VI
BOARD ACTIONS
     Section 6.1. Board Actions. Notwithstanding Section 4.5 or any other
provision of this Agreement to the contrary, to the extent the Board of
Directors of CPA14 determines that the directors’ duties under Law so require,
as determined by such Board in good faith after consultation with outside
counsel, CPA14 may:
     (a) disclose to the CPA14 Stockholders any information required to be
disclosed under applicable Law;
     (b) to the extent applicable, comply with Rule 14e-2(a) or Rule 14(d)-9
promulgated under the Exchange Act with respect to a Competing Transaction;
provided, however, that neither CPA14 nor its Board of Directors shall be
permitted to approve or recommend a Competing Transaction which is not a
Superior Competing Transaction;
     (c) if it receives a proposal for a Competing Transaction (that was not
solicited in violation of Section 4.5), (x) furnish non-public information with
respect to CPA14 and the CPA14 Subsidiaries to the Person who made such proposal
(provided that CPA14 (i) has previously or concurrently furnished such
information to CPA16 and (ii) shall furnish such information pursuant to a
confidentiality agreement) and (y) contact such third party and its advisors
solely for the purpose of clarifying the proposal and any material contingencies
and the capability of consummation, so as to determine whether the proposal for
a Competing Transaction is reasonably likely to lead to a Superior Competing
Transaction;
     (d) if its Board of Directors determines in good faith (after consulting
with its outside counsel and financial advisors) that a proposal for a Competing
Transaction (which proposal was not solicited in breach of Section 4.5) is
reasonably likely to lead to a Superior Competing Transaction, continue to
furnish non-public information and participate in negotiations regarding such
proposal; provided, however, that not fewer than 24 hours prior to any
determination by CPA14’s Board of Directors that the proposal for a Competing
Transaction is reasonably likely to lead to a Superior Competing Transaction,
CPA16 shall be notified orally and in writing of the CPA14 Board of Directors’
intention to take such action and CPA14 shall negotiate in good faith with CPA16
concerning any such new proposal by CPA16 prior to the expiration of such
24-hour period; provided further that CPA14 shall promptly notify CPA16 if the
CPA14 Board of Directors determines that a Competing Transaction is not, and is
unlikely to become, a Superior Competing Transaction; and
     (e) approve or recommend (and in connection therewith withdraw or modify
its approval or recommendation of this Agreement and the Merger) a Superior
Competing Transaction or enter into an agreement with respect to such Superior
Competing Transaction.
ARTICLE VII
TERMINATION, AMENDMENT AND WAIVER
     Section 7.1. Termination. This Agreement may be terminated at any time
prior to the Effective Time of the Merger whether before or after the CPA14
Stockholder Approval and the CPA16 Stockholder Approvals are obtained:

- 53 -



--------------------------------------------------------------------------------



 



     (a) by mutual written consent duly authorized by the Boards of Directors of
each of CPA14 and CPA16;
     (b) by CPA16, upon a breach of any representation, warranty, covenant or
agreement on the part of CPA14 set forth in this Agreement, or if any
representation or warranty of CPA14 shall have become untrue, in either case
such that the conditions set forth in Section 5.2(a) or (b), as the case may be,
would be incapable of being satisfied by September 30, 2011 (the “Termination
Date”);
     (c) by CPA14, upon a breach of any representation, warranty, covenant or
agreement on the part of CPA16 or Merger Sub set forth in this Agreement, or if
any representation or warranty of CPA16 or Merger Sub shall have become untrue,
in either case such that the conditions set forth in Section 5.3(a) or (b), as
the case may be, would be incapable of being satisfied by the Termination Date;
     (d) by either CPA16 or CPA14, if any judgment, injunction, order, decree or
action by any Governmental Entity of competent authority preventing the
consummation of the Merger shall have become final and nonappealable after the
parties have used reasonable best efforts to have such judgment, injunction,
order, decree or action removed, repealed or overturned;
     (e) by either CPA16 or CPA14, if the Merger shall not have been consummated
before the Termination Date; provided, however, that a party that has materially
breached a representation, warranty, covenant or agreement of such party set
forth in this Agreement shall not be entitled to exercise its right to terminate
under this Section 7.1(e); provided further that the Termination Date shall be
automatically extended until December 31, 2011 (the “Extended Termination
Date”), if the condition to Closing set forth in Section 5.1(e) is not capable
of being satisfied as of the Termination Date, but is reasonably likely to be
satisfied by the Extended Termination Date, or if the condition to Closing set
forth in Section 5.1(f) is not satisfied as of the Termination Date;
     (f) by CPA16 or CPA14 if, upon a vote at a duly held CPA14 Stockholder
Meeting or any adjournment thereof, the CPA14 Stockholder Approval shall not
have been obtained, as contemplated by Section 4.1;
     (g) by CPA14, if the Board of Directors of CPA14 or any committee thereof
shall have withdrawn its recommendation of the Merger or this Agreement in
connection with, or approved or recommended, a Superior Competing Transaction in
accordance with the provisions of Section 6.1 and, subject to the provisions of
Section 7.6 has paid, or has agreed in writing to pay, the CPA16 Expenses in
accordance with Section 7.2 of this Agreement;
     (h) by CPA16, if (i) prior to the CPA14 Stockholder Meeting, the Board of
Directors of CPA14 or any committee thereof shall have withdrawn or modified in
any manner adverse to CPA16 its approval or recommendation of the Merger or this
Agreement in connection with, or approved or recommended, any Superior Competing
Transaction or (ii) CPA14 shall have entered into any agreement with respect to
any Superior Competing Transaction;
     (i) by CPA16 or CPA14 if, upon a vote at a duly held CPA16 Stockholder
Meeting or any adjournment thereof, the CPA16 Stockholder Approvals, other than
the approval of the Reorganization and the CPA16 Capital Increase, shall not
have been obtained, as contemplated by Section 4.1; or
     (j) by CPA16 or CPA14, if holders of more than 50% of the outstanding CPA14
Common Stock shall have elected to receive cash in the Merger.

- 54 -



--------------------------------------------------------------------------------



 



     The right of any party hereto to terminate this Agreement pursuant to this
Section 7.1 shall remain operative and in full force and effect regardless of
any investigation made by or on behalf of any party hereto, any Affiliate of any
such party or any of their respective officers or directors, whether prior to or
after the execution of this Agreement. A terminating party shall provide written
notice of termination to the other parties specifying with particularity the
reason for such termination. If more than one provision in this Section 7.1 is
available to a terminating party in connection with a termination, a terminating
party may rely on any and all available provisions in this Section 7.1 for any
such termination.
     Section 7.2. Expenses.
     (a) Except as otherwise specified in this Section 7.2 or agreed in writing
by the parties, all out-of-pocket costs and expenses incurred in connection with
this Agreement, the Merger and the other transactions contemplated hereby shall
be paid by the party incurring such cost or expense; provided that CPA14 and
CPA16 shall each bear one half of the costs of filing, printing and mailing the
Joint Proxy Statement/Prospectus and the Form S-4.
     (b) CPA14 agrees that if this Agreement shall be terminated pursuant to
Section 7.1(b) or (g), then CPA14 will pay to CPA16, or as directed by CPA16, an
amount equal to the CPA16 Expenses; provided that such amount shall, subject to
the provisions of Section 7.6, be paid promptly, but in no event later than two
Business Days after such termination. For purposes of this Agreement, the “CPA16
Expenses” shall be an amount equal to CPA16’s out-of-pocket expenses incurred in
connection with this Agreement and the other transactions contemplated hereby
(including, without limitation, all attorneys’, accountants’ and investment
bankers’ fees and expenses) but in no event in an amount greater than
$5.0 million.
     (c) CPA16 agrees that if this Agreement shall be terminated pursuant to
Section 7.1(c), then CPA16 will pay to CPA14, or as directed by CPA14, an amount
equal to the CPA14 Expenses; provided that such amount shall, subject to the
provisions of Section 7.6, be paid promptly, but in no event later than two
Business Days after such termination. For purposes of this Agreement, the “CPA14
Expenses” shall be an amount equal to CPA14’s out-of-pocket expenses incurred in
connection with this Agreement and the other transactions contemplated hereby
(including, without limitation, all attorneys’, accountants’ and investment
bankers’ fees and expenses) but in no event in an amount greater than
$4.0 million.
     (d) W. P. Carey agrees that if (i) all of the conditions to the obligations
of the parties to this Agreement to effect the Merger set forth in Article V
(other than the Financing Condition) shall have been satisfied (other than those
conditions that by their nature are to be satisfied at the Closing) or waived as
of the Termination Date or, if applicable, the Extended Termination Date, and
(ii) this Agreement shall be terminated pursuant to Section 7.1(e), then W. P.
Carey will pay (A) to CPA14, or as directed by CPA14, an amount equal to the
CPA14 Expenses and (B) to CPA16, or as directed by CPA16, an amount equal to the
CPA16 Expenses; provided that such amounts shall, subject to the provisions of
Section 7.6, be paid promptly, but in no event later than two Business Days
after such termination.
     (e) W. P. Carey agrees that if this Agreement shall be terminated pursuant
to Section 7.1(f), then W. P. Carey will pay to CPA14, or as directed by CPA14,
an amount equal to the CPA14 Expenses; provided that such amount shall, subject
to the provisions of Section 7.6, be paid promptly, but in no event later than
two Business Days after such termination.
     (f) W. P. Carey agrees that if this Agreement shall be terminated pursuant
to Section 7.1(j), then W. P. Carey will pay to CPA14, or as directed by CPA14,
an amount equal to the CPA14 Expenses; provided that such amount shall, subject
to the provisions of Section 7.6, be paid promptly, but in no event later than
two Business Days after such termination.

- 55 -



--------------------------------------------------------------------------------



 



     (g) The foregoing provisions of this Section 7.2 have been agreed to by
CPA14, CPA16 and W. P. Carey in order to induce the other parties to enter into
this Agreement and to consummate the Merger and the other transactions
contemplated by this Agreement, it being agreed and acknowledged by each of them
that the execution of this Agreement by them constitutes full and reasonable
consideration for such provisions.
     (h) In the event that either CPA16 or CPA14 is required to file suit to
seek all or a portion of the amounts payable under this Section 7.2, and such
party prevails in such litigation, such party shall be entitled to all expenses,
including reasonable attorneys’ fees and expenses, which it has incurred in
enforcing its rights under this Section 7.2.
     Section 7.3. Effect of Termination. In the event of termination of this
Agreement by either CPA14 or CPA16 as provided in Section 7.1, this Agreement
shall forthwith become void and have no effect, without any liability or
obligation on the part of CPA16, Merger Sub or CPA14, other than Section 7.2,
this Section 7.3 and Article VIII and except to the extent that such termination
results from a willful breach by a party of any of its representations,
warranties, covenants or agreements set forth in this Agreement or a failure or
refusal by such party to consummate the transactions contemplated hereby when
such party was obligated to do so in accordance with the terms hereof.
     Section 7.4. Amendment. This Agreement may be amended by the parties in
writing by action of their respective Boards of Directors at any time before or
after the CPA14 Stockholder Approval is obtained and prior to the filing of the
Articles of Merger for the Merger with, and the acceptance for record of such
Articles of Merger by, the SDAT; provided, however, that, after the CPA14
Stockholder Approval is obtained, no such amendment, modification or supplement
shall alter the amount or change the form of the Merger Consideration to be
delivered to the CPA14 Stockholders or alter or change any of the terms or
conditions of this Agreement if such alteration or change would adversely affect
the CPA14 Stockholders.
     Section 7.5. Extension; Waiver. At any time prior to the Effective Time,
each of CPA14 and CPA16 may (a) extend the time for the performance of any of
the obligations or other acts of the other party, (b) waive any inaccuracies in
the representations and warranties of the other party contained in this
Agreement or in any document delivered pursuant to this Agreement or (c) subject
to the provisions of Section 7.4, waive compliance with any of the agreements or
conditions of the other party contained in this Agreement. Any agreement on the
part of a party to any such extension or waiver shall be valid only if set forth
in an instrument in writing signed on behalf of such party. The failure of any
party to this Agreement to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of those rights.
     Section 7.6. Payment of Expenses.
     (a) In the event that CPA14, CPA16 or W. P. Carey becomes obligated to pay
any fees or expenses under Section 7.2 (the “Expense Amount”), CPA14, CPA16 or
W. P. Carey, as applicable, shall pay to the party entitled to receive such
payment (the “Receiving Party”) from the amount deposited into escrow in
accordance with the next sentence, an amount equal to the lesser of (i) the
Expense Amount and (ii) the sum of (A) the maximum amount that can be paid to
the Receiving Party without causing the Receiving Party to fail to meet the
requirements of Sections 856(c)(2) and (c)(3) of the Code for the year in which
the Expense Amount would otherwise be payable, for this purpose treating such
amount as income that does not qualify for purposes of Sections 856(c)(2) and
(c)(3) of the Code, as determined by the Receiving Party’s independent certified
public accountants, plus (B) if the Receiving Party receives either (1) a letter
from the Receiving Party’s counsel indicating that the Receiving Party has
received a

- 56 -



--------------------------------------------------------------------------------



 



ruling from the IRS described in Section 7.6(b) or (2) an opinion from the
Receiving Party’s counsel as described in Section 7.6(b), an amount equal to the
Expense Amount less the amount payable under clause (A) above. To the extent the
entire Expense Amount is not paid to the Receiving Party in the year in which
such amount would otherwise be payable as a result of the restrictions set forth
in this Section 7.6(a), the Expense Amount shall be carried forward to the
succeeding year and shall be payable (as described above) in such succeeding
year by applying the same formula and by deeming such Expense Amount as payable
in such succeeding year. To the extent the full Expense Amount has not been paid
in the initial and succeeding year, the amount shall similarly be carried
forward for each of the next three taxable years. To the extent that the entire
Expense Amount has not been paid in the initial year, the succeeding year and
the three following years, the Expense Amount shall be forfeited by the
Receiving Party. To secure the obligation of CPA14, CPA16 or W. P. Carey, as
applicable, to pay these amounts, CPA14, CPA16 or W. P. Carey, as applicable,
shall deposit into escrow an amount in cash equal to the Expense Amount with an
escrow agent selected by CPA14, CPA16 or W. P. Carey, as applicable, and on such
terms (subject to Section 7.6(b)) as shall be mutually agreed upon by CPA14,
CPA16 or W. P. Carey, as applicable, the Receiving Party and the escrow agent.
The payment or deposit into escrow of the Expense Amount pursuant to this
Section 7.6(a) shall be made at the time CPA14, CPA16 or W. P. Carey, as
applicable, would otherwise be obligated to pay the Receiving Party pursuant to
Section 7.2.
     (b) The escrow agreement shall provide that the Expense Amount in escrow or
any portion thereof shall not be released to the Receiving Party unless the
escrow agent receives any of the following: (i) a letter from the Receiving
Party’s independent certified public accountants indicating the maximum amount
that can be paid by the escrow agent to the Receiving Party without causing the
payee to fail to meet the requirements of Sections 856(c)(2) and (c)(3) of the
Code determined as if the payment of such amount did not constitute income that
qualifies for purposes of Sections 856(c)(2) and (c)(3) of the Code (“Qualifying
Income”) or a subsequent letter from the Receiving Party’s accountants revising
that amount, in which case the escrow agent shall release such amount to the
Receiving Party, or (ii) a letter from the Receiving Party’s counsel indicating
that the Receiving Party received a ruling from the IRS holding that the receipt
by the Receiving Party of the Expense Amount would either constitute Qualifying
Income or would be excluded from gross income for purposes of Code
Sections 856(c)(2) and (3) (or alternatively, the Receiving Party’s counsel has
rendered a legal opinion to the effect that the receipt by the Receiving Party
of the Expense Amount would either constitute Qualifying Income or would be
excluded from gross income for purposes of Sections 856(c)(2) and (c)(3)of the
Code), in which case the escrow agent shall release the remainder of the Expense
Amount to the Receiving Party. CPA14, CPA16 and W. P. Carey each agree to amend
this Section 7.6 at the request of the Receiving Party in order to (A) maximize
the portion of the Expense Amount that may be distributed to the Receiving Party
hereunder without causing the Receiving Party to fail to meet the requirements
of Sections 856(c)(2) and (c)(3) of the Code, (B) improve the likelihood of the
Receiving Party securing a ruling described in this Section 7.6(b), or
(C) assist the Receiving Party in obtaining a legal opinion from its counsel as
described in this Section 7.6(b). The escrow agreement shall also provide that
any portion of the Expense Amount not paid to the Receiving Party in the initial
year and the four succeeding years shall be released by the escrow agent to
CPA14 or W. P. Carey, as applicable. Unless such party is the Receiving Party,
none of CPA14, CPA16 or W. P. Carey shall be a party to such escrow agreement
and neither shall bear any cost of or have liability resulting from the escrow
agreement.
ARTICLE VIII
GENERAL PROVISIONS
     Section 8.1. Nonsurvival of Representations and Warranties. Except as set
forth in the Indemnification Agreement, none of the representations and
warranties in this Agreement or in any

- 57 -



--------------------------------------------------------------------------------



 



instrument delivered pursuant to this Agreement shall survive the Effective
Time. This Section 8.1 shall not limit any covenant or agreement of the parties
which by its terms contemplates performance after the Effective Time.
     Section 8.2. Notices. All notices, requests, claims, consents, demands and
other communications under this Agreement shall be in writing and shall be
deemed given if delivered personally, sent by overnight courier (providing proof
of delivery) to the parties or sent by facsimile (providing confirmation of
transmission) at the following addresses or facsimile numbers (or at such other
address or facsimile number for a party as shall be specified by like notice):
     (a) if to CPA14 or CPA14 Sub, to:
Corporate Property Associates 14 Incorporated
50 Rockefeller Plaza
New York, New York 10020
Attn: Chairman of the Audit Committee and Chief Legal Officer
Fax: (212) 492-8922
with a copy to:
Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, New York 10166
Attn: Judith Fryer, Esq.
          Michael D. Helsel, Esq.
Fax: (212) 801-6400
     (b) if to CPA16, Holdings, Merger Sub or Acquisition, to:
c/o Corporate Property Associates 16 — Global Incorporated
50 Rockefeller Plaza
New York, New York 10020
Attn: Chairman of the Audit Committee and Chief Legal Officer
Fax: (212) 492-8922
with a copy to:
Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
Attn: Kathleen L. Werner, Esq.
Fax: (212) 878-8375
     (c) if to W. P. Carey, to:
W. P. Carey & Co. LLC
50 Rockefeller Plaza
New York City, NY 10020
Attn: Chief Legal Officer
Fax: (212) 492-8934

- 58 -



--------------------------------------------------------------------------------



 



with a copy to:
DLA Piper LLP (US)
4141 Parklake Avenue
Suite 300
Raleigh, NC 27612
Attn: Robert Bergdolt
Fax: (919) 786-2200
Attn: Christopher P. Giordano
Fax: (212) 884-8522
     Section 8.3. Interpretation. When a reference is made in this Agreement to
a Section, such reference shall be to a Section of this Agreement unless
otherwise indicated. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” is used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”
     Section 8.4. Counterparts. This Agreement may be executed in counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.
     Section 8.5. Entire Agreement; No Third-Party Beneficiaries. This Agreement
and the other agreements entered into in connection with the transactions
(i) constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter of this Agreement and, (ii) except for the provisions of
Article I and Section 4.8 are not intended to confer upon any Person other than
the parties hereto any rights or remedies.
     Section 8.6. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO CONFLICTS OF LAWS PRINCIPLES THEREOF, EXCEPT TO THE EXTENT THAT THE
MERGER, THE ALTERNATE MERGER, THE REORGANIZATION AND THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY ARE REQUIRED TO BE GOVERNED BY THE MGCL.
     Section 8.7. Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned or delegated, in
whole or in part, by operation of Law or otherwise by any of the parties without
the prior written consent of the other parties. This Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the parties and their
respective successors and assigns.
     Section 8.8. Enforcement. The parties agree that irreparable damage would
occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached, and that
monetary damages, even if available, would not be an adequate remedy therefor.
It is accordingly agreed that, prior to the termination of this Agreement
pursuant to Article VII, the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States
located in the State of Maryland or in any Maryland State court and each party
hereto hereby waives any requirement for the securing or posting of any bond in
connection with such remedy, this being in addition to any other remedy to which
they are entitled at Law or in equity. In addition, each of the parties hereto
(i) consents to submit itself (without making such submission exclusive) to the
personal jurisdiction of any federal court located in the State of Maryland or
any Maryland State court if any

- 59 -



--------------------------------------------------------------------------------



 



dispute arises out of this Agreement or any of the transactions contemplated by
this Agreement and (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court.
     Section 8.9. Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable Law, any right it may have to a trial by
jury in respect of any suit, action or other proceeding arising out of this
Agreement or the transactions contemplated hereby. Each party hereto
(a) certifies that no representative of any other party has represented,
expressly or otherwise, that such party would not, in the event of any action,
suit or proceeding, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement, by, among other things, the mutual waiver and certifications in this
Section 8.9.
     Section 8.10. Exhibits; Disclosure Letters. All Exhibits referred to
herein, in the CPA14 Disclosure Letter and in the CPA16 Disclosure Letter are
intended to be and hereby are specifically made a part of this Agreement.
     Section 8.11. Conflict Waiver. Recognizing that Clifford Chance US LLP has
acted as legal counsel to CPA16, Merger Sub and their Affiliates in connection
with the transactions contemplated by this Agreement, and that Clifford Chance
US LLP has represented CPA14 in unrelated matters, CPA14, CPA16 and Merger Sub
each hereby waives, on its own behalf and agrees to cause its Affiliates to
waive, any conflicts that may arise in connection with Clifford Chance US LLP
representing CPA16, Merger Sub and their Affiliates. This Section 8.11 shall
survive the consummation of the Merger or the Alternate Merger.
ARTICLE IX
CERTAIN DEFINITIONS
     Section 9.1. Certain Definitions.
     “Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person.
     “Business Day” means any day other than a Saturday, Sunday or any day on
which banks located in New York, New York are authorized or required to be
closed for the conduct of regular banking business.
     “CPA14 Material Adverse Effect” means (i) a material adverse effect (A) on
the business, properties, financial condition or results of operations of CPA14
and the CPA14 Subsidiaries taken as a whole or (B) that would, or would be
reasonably likely to, prevent or materially delay the performance by CPA14 of
its material obligations under this Agreement or the consummation of the Merger
or any other transactions contemplated by this Agreement or (ii) (A) any
uninsured damages or losses to a CPA14 Property that occur as a result of any
disaster-type occurrences (including, without limitation, terrorist activities,
floods or earthquakes), (B) the bankruptcy or insolvency (or comparable event or
proceeding) of a tenant on any CPA14 Property (a “CPA14 Tenant”), (C) a lease
payment default by a CPA14 Tenant or (D) the abandonment of any property by a
CPA14 Tenant; provided that, in each of the cases set forth in subsections (A)
though (D) above, such event would result in a decrease in CPA14’s revenues by
9% or more based on CPA14’s revenues determined in accordance with GAAP for the
most recently completed four full fiscal quarters. Notwithstanding anything to
the contrary set forth in this definition, the parties agree that, unless an
effect or event expressly falls within a category of effects or events
enumerated in subsections (A) though (D) above, a CPA14 Material Adverse Effect
shall not include any

- 60 -



--------------------------------------------------------------------------------



 



effect or event with respect to CPA14 or any CPA14 Subsidiary to the extent
resulting from or attributable to (a) general national, international or
regional economic, financial or political conditions or events, including,
without limitation, the effects of an outbreak or escalation of hostilities, any
acts of war, sabotage or terrorism that do not result in the destruction or
material physical damage of a material portion of the CPA14 Properties, taken as
a whole, (b) the announcement, pendency or consummation of this Agreement or the
other Transaction Documents or the transactions contemplated thereby,
(c) conditions generally affecting the securities markets or the industries in
which CPA14 and the CPA14 Subsidiaries operate, except to the extent such
conditions have a materially disproportionate effect on CPA14 and the CPA14
Subsidiaries, taken as a whole, relative to others in the industries in which
CPA14 and the CPA14 Subsidiaries operate, (d) any failure, in and of itself, by
CPA14 or the CPA14 Subsidiaries to meet any internal or published projections,
forecasts, estimates or predictions in respect of revenues, earnings or other
financial or operating metrics for any period (it being understood that the
facts or occurrences giving rise to or contributing to such failure may be
deemed to constitute, or be taken into account in determining whether there has
been or will be, a CPA14 Material Adverse Effect), (e) any change in applicable
Law, regulation or U.S. generally accepted accounting principles (“GAAP”) (or
authoritative interpretation thereof), except to the extent such effect has a
materially disproportionate effect on CPA14 and the CPA14 Subsidiaries, taken as
a whole, relative to others in the industries in which CPA14 and the CPA14
Subsidiaries operate or (f) any hurricane, tornado, flood, earthquake or other
natural disaster that does not result in the destruction or material physical
damage of a material portion of the CPA14 Properties, taken as a whole.
     “CPA14 Subsidiary” means each Subsidiary of CPA14, other than Subsidiaries
of CPA14 with no assets that are in the process of being dissolved.
     “CPA16 Material Adverse Effect” means (i) a material adverse effect (A) on
the business, properties, financial condition or results of operations of CPA16
and the CPA16 Subsidiaries taken as a whole or (B) that would, or would be
reasonably likely to, prevent or materially delay the performance by CPA16 of
its material obligations under this Agreement or the consummation of the Merger
or any other transactions contemplated by this Agreement or (ii) (A) any
uninsured damages or losses to a CPA16 Property that occur as a result of any
disaster-type occurrences (including, without limitation, terrorist activities,
floods or earthquakes), (B) the bankruptcy or insolvency (or comparable event or
proceeding) of a tenant on any CPA16 Property (a “CPA16 Tenant”), (C) a lease
payment default by a CPA16 Tenant or (D) the abandonment of any property by a
CPA16 Tenant; provided that, in each of the cases set forth in subsections (A)
though (D) above, such event would result in a decrease in CPA16’s revenues by
9% or more based on CPA16’s revenues determined in accordance with GAAP for the
most recently completed four full fiscal quarters. Notwithstanding anything to
the contrary set forth in this definition, the parties agree that, unless an
effect or event expressly falls within a category of effects or events
enumerated in subsections (A) though (D) above, a CPA16 Material Adverse Effect
shall not include any effect or event with respect to CPA16 or any CPA16
Subsidiary to the extent resulting from or attributable to (a) general national,
international or regional economic, financial or political conditions or events,
including, without limitation, the effects of an outbreak or escalation of
hostilities, any acts of war, sabotage or terrorism that do not result in the
destruction or material physical damage of a material portion of the CPA16
Properties, taken as a whole, (b) the announcement, pendency or consummation of
this Agreement or the other Transaction Documents or the transactions
contemplated thereby, (c) conditions generally affecting the securities markets
or the industries in which CPA16 and the CPA16 Subsidiaries operate, except to
the extent such conditions have a materially disproportionate effect on CPA16
and the CPA16 Subsidiaries, taken as a whole, relative to others in the
industries in which CPA16 and the CPA16 Subsidiaries operate, (d) any failure,
in and of itself, by CPA16 or the CPA16 Subsidiaries to meet any internal or
published projections, forecasts, estimates or predictions in respect of
revenues, earnings or other financial or operating metrics for any period (it
being understood that the facts or occurrences giving rise to or contributing to
such failure may be deemed to constitute, or be taken into

- 61 -



--------------------------------------------------------------------------------



 



account in determining whether there has been or will be, a CPA16 Material
Adverse Effect), (e) any change in applicable Law, regulation or U.S. generally
accepted accounting principles (“GAAP”) (or authoritative interpretation
thereof), except to the extent such effect has a materially disproportionate
effect on CPA16 and the CPA16 Subsidiaries, taken as a whole, relative to others
in the industries in which CPA16 and the CPA16 Subsidiaries operate or (f) any
hurricane, tornado, flood, earthquake or other natural disaster that does not
result in the destruction or material physical damage of a material portion of
the CPA16 Properties, taken as a whole.
     “CPA16 Subsidiary” means each Subsidiary of CPA16.
     “Employee Benefit Plans” means all “employee benefit plans,” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended,
pension plans and all other employee compensation and benefit arrangements or
payroll practices, including, without limitation, severance pay, sick leave,
vacation pay, salary continuation for disability, consulting or other
compensation agreements, retirement, deferred compensation, bonus (including,
without limitation, any retention bonus plan), long-term incentive, stock
option, stock purchase, hospitalization, medical insurance, life insurance and
scholarship programs.
     “IRS” means the United States Internal Revenue Service.
     “Knowledge” (A) where used herein with respect to CPA14 and any CPA14
Subsidiary shall mean the actual (and not constructive or imputed) knowledge of
the persons named in Schedule 9.1 of the CPA14 Disclosure Letter and (B) where
used herein with respect to CPA16 and any CPA16 Subsidiary shall mean the actual
(and not constructive or imputed) knowledge of the persons named in Schedule 9.1
of the CPA16 Disclosure Letter.
     “Law” means any statute, law, common law, regulation, rule, order, decree,
code, judgment, ordinance or any other applicable requirement of any
Governmental Entity applicable to CPA16 or CPA14 or any of their respective
Subsidiaries.
     “Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.
     “Subsidiary” of any Person means any corporation, partnership, limited
liability company, joint venture or other legal entity of which such Person
(either directly or through or together with another Subsidiary of such Person)
owns either (A) a general partner, managing member or other similar interest or
(B) 50% or more of the voting stock, value of or other equity interests (voting
or non-voting) of such corporation, partnership, limited liability company,
joint venture or other legal entity.
     “Tax” or “Taxes” shall mean any federal, state, local and foreign income,
gross receipts, license, withholding, property, recording, stamp, transfer,
sales, use, abandoned property, escheat, franchise, employment, payroll, excise,
environmental and other taxes, tariffs or governmental charges of any nature
whatsoever, together with penalties, interest or additions thereto.
     “Tax Protection Agreement” shall mean any agreement, oral or written,
(i) that has as one of its purposes to permit a Person to take the position that
such Person could defer taxable income that otherwise might have been recognized
upon a transfer of property to any CPA14 Subsidiary that is treated as a
partnership for U.S. federal income Tax purposes, and that (A) prohibits or
restricts in any manner the disposition of any assets of CPA14 or any CPA14
Subsidiary, (B) requires that CPA14 or any CPA14 Subsidiary maintain, put in
place, or replace indebtedness, whether or not secured by one or more of the
CPA14 Properties, or (C) requires that CPA14 or any CPA14 Subsidiary offer to
any Person at any time

- 62 -



--------------------------------------------------------------------------------



 



the opportunity to guarantee or otherwise assume, directly or indirectly
(including, without limitation, through a “deficit restoration obligation,”
guarantee (including, without limitation, a “bottom” guarantee), indemnification
agreement or other similar arrangement), the risk of loss for federal income Tax
purposes for indebtedness or other liabilities of CPA14 or any CPA14 Subsidiary,
(ii) that specifies or relates to a method of taking into account book-Tax
disparities under Section 704(c) of the Code with respect to one or more assets
of CPA14 or a CPA14 Subsidiary, or (iii) that requires a particular method for
allocating one or more liabilities of CPA14 or any CPA14 Subsidiary under
Section 752 of the Code.
     “Tax Return” shall mean any return, declaration, report, claim for refund,
or information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
     “Voting Debt” shall mean bonds, debentures, notes or other indebtedness
having the right to vote (or convertible into, or exchangeable for, securities
having the right to vote) on any matters on which holders of equity interests in
CPA14, any CPA14 Subsidiary or CPA16, as applicable, may vote.
ARTICLE X
ALTERNATE MERGER
     Section 10.1. Introduction. The provisions of this Article X shall apply if
and only if the Reorganization Opinions are not delivered at Closing. If the
Reorganization Opinions are delivered at Closing, the provisions of this
Article X are null and void and none of Holdings, Acquisition or CPA14 Sub shall
have any rights or obligations under this Agreement.
     Section 10.2. Alternate Merger and Consideration.
     (a) In lieu of the merger of CPA14 with and into Merger Sub whereby Merger
Sub becomes the surviving company, at the Effective Time, CPA14 Sub shall be
merged with and into CPA14, whereby the separate corporate existence of CPA14
Sub shall cease and CPA14 shall continue as the surviving company (and upon the
applicability of this Article X, all references in this Agreement to the
“Surviving Company” shall mean CPA14) in accordance with the Laws of the State
of Maryland. At the Effective Time, in lieu of receiving CPA16 Common Stock
pursuant to Section 1.6(a)(i), the CPA14 Stockholders who elect to receive
common stock or who are required to receive common stock pursuant to
Section 1.6(a) shall receive that number of shares of Holdings common stock,
$.001 par value per share (“Holdings Common Stock”), equal to the product of
(A) the number of shares of CPA14 Common Stock owned by such CPA14 Stockholder
and (B) the Exchange Ratio (as adjusted pursuant to Section 1.8(b)). Each issued
and outstanding share of common stock of CPA14 Sub shall be converted into and
become one fully paid and nonassessable share of common stock of the Surviving
Company. Immediately after the Effective Time, CPA14 as the surviving
corporation shall issue one fully paid and nonassessable share of common stock
of CPA14 as the surviving corporation to Holdings for each share of Holdings
Common Stock issued to the CPA14 Stockholders in the Alternate Merger.
     (b) In addition, at the Effective Time, Acquisition shall be merged with
and into CPA16, whereby the separate corporate existence of Acquisition shall
cease and CPA16 shall continue as the surviving company in accordance with the
Laws of the State of Maryland. At the Effective Time and without any further
action on the part of CPA16, Acquisition, Holdings or any CPA16 Stockholder,
each share of CPA16 Common Stock outstanding immediately prior to the Effective
Time shall be cancelled and, in exchange for cancellation of such share, the
rights attaching to such share shall be converted into one share of Holdings
Common Stock. Each issued and outstanding share of common stock of Acquisition
shall be converted into and become one fully paid and nonassessable share of
common stock

- 63 -



--------------------------------------------------------------------------------



 



of CPA16 as the surviving corporation. Immediately after the Effective Time,
CPA16, as the surviving corporation, shall issue one fully paid and
nonassessable share of common stock of CPA16 as the surviving corporation to
Holdings for each share of Holding Common Stock issued to the CPA16 Stockholders
in the Alternate Merger.
     Section 10.3. Transfer Taxes. Holdings shall pay any stamp Tax or
documentary Tax assessed upon or with respect to the issuance of common stock to
be issued in accordance with Section 10.2.
     Section 10.4. Representations and Warranties of Holdings, Acquisition and
CPA14 Sub. Holdings, CPA14 Sub and Acquisition jointly and severally represent
and warrant to CPA14 as follows:
     (a) Organization and Standing. Each of Holdings, Acquisition and CPA14 Sub
is a corporation duly organized, validly existing and in good standing under the
Laws of the State of Maryland, and has the full corporate power and authority to
own, operate and lease its assets, to carry on its business as currently
conducted, to execute and deliver this Agreement and to carry out the
transactions contemplated hereby. There is no state, country or territory
wherein the absence of licensing or qualification as a foreign corporation by
Holdings, Acquisition or CPA14 Sub would have a material adverse effect on any
of them. Holdings was incorporated on December 10, 2010, and Acquisition and
CPA14 Sub were incorporated on December 9, 2010 and none of Holdings,
Acquisition or CPA14 Sub has had any business operations as of the date hereof.
Holdings will use reasonable best efforts to assure that Holdings will qualify
as a REIT following the Closing.
     (b) Subsidiaries. Holdings does not have any Subsidiaries or any equity
investment or other interest in, nor has it made advances or loans to, any
corporation, association, partnership, joint venture or other entity, except for
Acquisition. Acquisition does not have any Subsidiaries or any equity investment
or other interest in, nor has it made advances or loans to, any corporation,
association, partnership, joint venture or other entity. CPA14 Sub does not have
any Subsidiaries or any equity investment or other interest in, nor has it made
advances or loans to, any corporation, association, partnership, joint venture
or other entity.
     (c) Charter and Bylaws.
     (i) Acquisition and CPA14 Sub have furnished to CPA14 a true and complete
copy of each of their charter and bylaws, as currently in effect.
     (ii) Immediately prior to the Effective Time, the charter of Holdings shall
be substantially identical to the CPA16 Charter; provided, however, that
Article I shall read in its entirety: “The name of the Corporation is CPA 16
Holdings Inc.” Immediately prior to the Effective Time, the Bylaws of Holdings
shall be substantially identical to the CPA16 Bylaws. A copy of Holdings’
charter and bylaws shall be furnished to CPA14 immediately prior to the
Effective Time.
     (d) Directors and Officers. Immediately prior to the Effective Time, the
directors of Holdings shall be identical to the directors of CPA16.
     (e) Capitalization.
     (i) The authorized capital stock of Holdings consists of 400,000,000 shares
of Holdings Common Stock, all of which at the Effective Time will have been duly
authorized and validly issued, fully paid, non-assessable and outstanding, of
which no shares are issued and outstanding as of the date of this Agreement. No
shares of capital stock of Holdings have been reserved for any purpose, except
pursuant to this Agreement. There are no outstanding securities

- 64 -



--------------------------------------------------------------------------------



 



convertible into or exchangeable for the capital stock of Holdings and no
outstanding options, rights (preemptive or otherwise), or warrants to purchase
or to subscribe for any shares of such stock or other securities of Holdings.
There are no outstanding agreements affecting or relating to the voting,
issuance, purchase, redemption, repurchase, transfer or registration for sale
under the Securities Act of the Holdings Common Stock or any other securities of
Holdings, except as contemplated hereunder. The Holdings Common Stock being
issued on the Closing Date has been duly authorized by all necessary corporate
action on the part of Holdings. The Holdings Common Stock, when issued, will be
validly issued, fully paid and nonassessable.
     (ii) As of the date of this Agreement, the authorized shares of common
stock of Acquisition consist of 10,000 shares of common stock (the “Acquisition
Common Stock”). All outstanding shares of Acquisition are duly authorized,
validly issued, fully paid and nonassessable and not subject to, or issued in
violation of, any preemptive right, purchase option, call option, right of first
refusal, subscription or any other similar right. There are (A) no other shares
of capital stock or voting securities of Acquisition, (B) no securities of
Acquisition convertible into or exchangeable for shares of capital stock or
voting securities of Acquisition and (C) no options or other rights to acquire
from Acquisition, and no obligations of Acquisition to issue, any capital stock,
voting securities or securities convertible into or exchangeable for capital
stock or voting securities of Acquisition. Acquisition has not conducted any
business prior to the date hereof and has no, and prior to the Effective Time
will have no, assets, liabilities or obligations of any nature other than those
incident to its formation and pursuant to this Agreement and the Alternate
Merger and the other transactions contemplated by this Agreement.
     (iii) As of the date of this Agreement, the authorized shares of common
stock of CPA14 Sub consist of 10,000 shares of common stock (the “CPA14 Sub
Common Stock”). All outstanding shares of CPA14 Sub Common Stock are duly
authorized, validly issued, fully paid and nonassessable and not subject to, or
issued in violation of, any preemptive right, purchase option, call option,
right of first refusal, subscription or any other similar right. There are
(A) no other shares of capital stock or voting securities of CPA14 Sub, (B) no
securities of CPA14 Sub convertible into or exchangeable for shares of capital
stock or voting securities of CPA14 Sub and (C) no options or other rights to
acquire from CPA14 Sub, and no obligations of CPA14 Sub to issue, any capital
stock, voting securities or securities convertible into or exchangeable for
capital stock or voting securities of CPA14 Sub. CPA14 Sub has not conducted any
business prior to the date hereof and has no, and prior to the Effective Time
will have no, assets, liabilities or obligations of any nature other than those
incident to its formation and pursuant to this Agreement and the Alternate
Merger and the other transactions contemplated by this Agreement.
     Section 10.5. Guaranty of Obligations of Holdings by CPA16. CPA16 hereby
guarantees to CPA14, as a primary obligor, payment and performance by Holdings
of its obligations under this Agreement, including its obligation to issue
Holdings Common Stock to the CPA14 Stockholders and the stockholders of CPA16
(including without limitation, all amendments hereof), subject to the terms,
conditions and limitations hereof. CPA16 hereby waives suretyship defenses,
demand, payment, protest and notice of dishonor or nonperformance of any such
obligations, and CPA14 shall not be required to make any demand on Holdings for
performance of any of its obligations under this Agreement, nor to exhaust any
legal, contractual or equitable remedies against Holdings, prior to proceeding
against CPA16.
     Section 10.6. Further Action. If CPA16 determines any further action is
necessary or desirable to carry out the purposes of the Alternate Merger, the
officers and directors of CPA16 shall be fully authorized (in the name of
Holdings and otherwise) to take such action.

- 65 -



--------------------------------------------------------------------------------



 



     Section 10.7. Conditions Precedent. The respective obligations of the
parties to this Agreement to effect the Alternate Merger and to consummate the
other transactions contemplated by the Transaction Documents on the Closing Date
are subject to the satisfaction or waiver on or prior to the Closing Date of the
conditions set forth in Article V and, in addition, Section 10.7(e); provided,
however, that:
     (a) the first sentence of Section 5.3(f) shall be deleted and replaced with
the following: “CPA14 shall have received an opinion of Greenberg Traurig, LLP,
dated as of the Closing Date, to the effect that the Alternate Merger should
qualify under Section 351(a) of the Code as a transfer of shares of CPA14 Common
Stock by the CPA14 Stockholders in exchange for Holdings Common Stock and cash
(and should not be treated to such CPA14 Stockholders as a transfer described in
Section 351(e) of the Code)”;
     (b) the first sentence of Section 5.2(g) shall be deleted and replaced with
the following: “Merger Sub shall have received an opinion of Clifford Chance US
LLP, dated as of the Closing Date, to the effect that: (i) the merger of
Acquisition with and into CPA16 and the issuance of Holdings Common Stock to the
CPA16 Stockholders in exchange for their shares of CPA16 Common Stock will
qualify as a reorganization within the meaning of Section 368(a) of the Code and
(ii) each of Holdings, Acquisition and CPA16 will be a party to such
reorganization within the meaning of Section 368(b) of the Code”;
     (c) the first sentence of Section 5.2(d) shall be deleted and replaced with
the following: “CPA16 shall have received an opinion, dated as of the Closing
Date, of Greenberg Traurig, LLP to the effect that, at all times since its
taxable year ended December 31, 2007, CPA14 has been organized and operated in
conformity with the requirements for qualification and taxation as a REIT under
the Code, and its proposed method of operation as described in the Joint Proxy
Statement/Prospectus and Form S-4 will enable CPA14 to continue to meet the
requirements for qualification and taxation as a REIT under the Code”; and
     (d) the first sentence of Section 5.3(d) shall be deleted and replaced with
the following: “CPA14 shall have received an opinion, dated as of the Closing
Date, of Clifford Chance US LLP to the effect that: (i) at all times since its
taxable year ended December 31, 2007, CPA16 has been organized and operated in
conformity with the requirements for qualification and taxation as a REIT under
the Code, and its proposed method of operation as described in the Joint Proxy
Statement/Prospectus and Form S-4 will enable CPA16 to meet the requirements for
qualification and taxation as a REIT under the Code and (ii) commencing with its
taxable year ending December 31, 2011, Holdings has been organized in conformity
with the requirements for qualification and taxation as a REIT under the Code,
and its proposed method of operation, as described in the Joint Proxy
Statement/Prospectus and Form S-4 will enable it to meet the requirements for
qualification and taxation as a REIT under the Code”; and
     (e) CPA14 Sub and Acquisition shall each have issued 6,250 shares of common
stock as described in Section 10.8.
     Section 10.8. Additional Covenant. In addition to the covenants set forth
in Article IV, as promptly as practicable following the date the parties
determine to effect the Alternate Merger but not less than two days prior to the
Closing Date, CPA14 Sub shall issue 6,250 shares of CPA14 Sub Common Stock to
125 separate persons and Acquisition shall issue 6,250 shares of Acquisition
Common Stock to 125 separate persons (which may be the same persons who purchase
the CPA14 Sub Common Stock).
     Section 10.9. Dissenters Rights.

- 66 -



--------------------------------------------------------------------------------



 



     (a) Notwithstanding any provision of this Agreement to the contrary, to the
extent that the right to demand payment of fair value of the CPA14 Common Stock
in connection with the Alternate Merger is available under the MGCL, Dissenting
Shares held by a Dissenting Stockholder shall not be converted into the Merger
Consideration but shall become the right to receive such consideration as may be
determined to be due to such Dissenting Stockholder pursuant to the MGCL;
provided, however, that each share of CPA14 Common Stock outstanding immediately
prior to the Effective Time and held by a Dissenting Stockholder who, after the
Effective Time, withdraws his demand or fails to perfect or otherwise loses his
right to receive payment of fair value, pursuant to the MGCL, shall be deemed to
be converted as of the Effective Time into the right to receive the Merger
Consideration, in the form of Holdings Common Stock, without interest.
     (b) Notwithstanding any provision of this Agreement to the contrary, to the
extent that the right to demand payment of fair value of the CPA16 Common Stock
in connection with the Alternate Merger is available under the MGCL, any
outstanding shares of CPA16 held by a record holder or beneficial owner of
shares of CPA16 Common Stock who is entitled to demand and receive payment of
the fair value of such holder’s shares pursuant to Section 3-202 of the MGCL and
who does not vote for the Merger and complies with all provisions of the MGCL
(including all provisions of Section 3-203 of the MGCL) concerning the right of
holders of shares of CPA16 Common Stock to object to the Merger and obtain fair
value for their shares shall not be converted into the Merger Consideration but
shall become the right to receive such consideration as may be determined to be
due to such CPA16 Stockholder pursuant to the MGCL; provided, however, that each
share of CPA16 Common Stock outstanding immediately prior to the Effective Time
and held by a CPA16 Stockholder who, after the Effective Time, withdraws his
demand or fails to perfect or otherwise loses his right to receive payment of
fair value, pursuant to the MGCL, shall be deemed to be converted as of the
Effective Time into the right to receive the Merger Consideration, in the form
of Holdings Common Stock, without interest.
     (c) CPA14 shall give CPA16 (i) prompt notice of any demands for payment of
fair value pursuant to the applicable provisions of the MGCL received by CPA14,
attempted withdrawals of such demands, and any other instruments served pursuant
to the MGCL and received by CPA14 relating to rights of appraisal and (ii) the
opportunity to participate in and direct the conduct of all negotiations and
proceedings with respect to demands for payment of fair value under the MGCL.
CPA14 shall not, except with the prior written consent of CPA16, make any
payment with respect to any such demands for payment of fair value, or settle,
or offer to settle, or otherwise negotiate any such demands for payment of fair
value. CPA16 will be responsible for any payment with respect to any such
demands for payment of fair value from CPA16 Stockholders who comply with the
provisions in this Section.
[Signature page follows]

- 67 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized, all as of the date first written
above.

            CORPORATE PROPERTY ASSOCIATES
16 - GLOBAL INCORPORATED
      By:   /s/ Mark J. DeCesaris       Name:   Mark J. DeCesaris       Title:  
Managing Director, Chief Financial Officer and Administrative Officer      
CORPORATE PROPERTY ASSOCIATES 14 INCORPORATED
      By:   /s/ Susan C. Hyde       Name:   Susan C. Hyde       Title:  
Managing Director and Secretary       CPA 16 ACQUISITION INC.
      By:   /s/ Thomas Ridings       Name:   Thomas Ridings       Title:  
Executive Director and Chief Accounting Officer       CPA 16 HOLDINGS INC.
      By:   /s/ Thomas E. Zacharias       Name:   Thomas E. Zacharias      
Title:   President       CPA 16 MERGER SUB INC.
      By:   /s/ Mark J. DeCesaris       Name:   Mark J. DeCesaris       Title:  
Chief Financial Officer and Chief Administrative Officer       CPA 14 SUB INC.
      By:   /s/ Susan C. Hyde       Name:   Susan C. Hyde       Title:  
Secretary  

[signature page 1 of 2 to the Agreement and Plan of Merger]

 



--------------------------------------------------------------------------------



 



            W. P. CAREY & CO. LLC
      By:   /s/ Trevor P. Bond       Name:   Trevor P. Bond       Title:  
President, Chief Executive Officer and Board Member    

AND FOR THE LIMITED PURPOSES SET FORTH IN SECTION 4.3:

          CAREY ASSET MANAGEMENT CORP.
    By:   /s/ Trevor P. Bond     Name:   Trevor P. Bond     Title:   Chief
Executive Officer and Board Member     W. P. CAREY & CO. B.V.
    By:   /s/ Thomas E. Zacharias     Name:   Thomas E. Zacharias     Title:  
Director  

[signature page 2 of 2 to the Agreement and Plan of Merger]

 